Exhibit 10.1

 

LEASE

North Slope—Building One

 

 

between

 

 

NORTH SLOPE ONE, LLC,

a Utah limited liability company,
as Landlord,

 

 

and

 

 

PURPLE INNOVATION, LLC,

a Delaware limited liability company,
as Tenant

 

 

Dated June 7, 2019

 

 

 

 

TABLE OF CONTENTS

 

Paragraph       Page           1.   Definitions   1 2.   Agreement of Lease;
Work of Improvement; Certain References   13 3.   Term; Commencement Date;
Tenant Rights   14 4.   Basic Monthly Rent   20 5.   Operating Expenses   20 6.
  Security Deposit   25 7.   Use and Operation   25 8.   Utilities and Services
  25 9.   Maintenance and Repairs; Alterations; Access to Premises; Reserved
Rights in Common Areas   30 10.   Assignment and Subleasing   33 11.   Indemnity
  38 12.   Insurance   39 13.   Damage and Destruction   41 14.   Condemnation  
43 15.   Landlord’s Financing   43 16.   Default   44 17.   Expiration and
Termination   46 18.   Estoppel Certificate; Financial Statements   47 19.  
Parking; Signage   48 20.   Landlord’s Representations and Warranties   49 21.  
Rules   51 22.   General Provisions   51

 

EXHIBIT A PREPARATION OF PREMISES FOR OCCUPANCY Exhibit A-1     EXHIBIT B RULES
Exhibit B-1     EXHIBIT C SUBLEASE CONSENT AGREEMENT Exhibit C-1

 

i

 

 

LEASE

North Slope—Building One

 

THIS LEASE (this “Lease”) is entered into as of the 7th day of June, 2019,
between NORTH SLOPE ONE, LLC, a Utah limited liability company (“Landlord”), and
PURPLE INNOVATION, LLC, a Delaware limited liability company (“Tenant”).
(Landlord and Tenant are referred to in this Lease collectively as the “Parties”
and individually as a “Party.”)

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:

 

1. Definitions. As used in this Lease, each of the following terms shall have
the meaning indicated:

 

“ADA” means the Americans with Disabilities Act of 1990, as amended and with its
associated regulations.

 

“affiliate” means an entity that directly or indirectly controls (including a
direct or indirect parent), is controlled by (including a direct or indirect
subsidiary), or is under common control with, the entity concerned, where
“control” is the holding of fifty percent (50%) or more of the outstanding
voting interests, or the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities, by contract or otherwise.

 

“Alteration” means any alteration, change, addition, improvement or repair to
the Premises made by or at the direction of Tenant, including, without
limitation, the attachment of any fixture (including any so-called “trade
fixture”), equipment or signage, or the addition of any pipe, line, wire, cable,
conduit or related facility for water, electricity, natural gas,
telecommunication (including Tenant’s voice and data lines, wiring, cabling and
facilities), sewer or other utility, but excluding (i) the moving of Tenant’s
furniture (including cubicles), phones, computers and other personal property,
provided that each of the foregoing is readily movable and unattached to the
Premises, and (ii) the hanging of typical pictures

/ artwork, diplomas and similar items.

 

“applicable municipality” means the City of Lehi, Utah. “Base Year” means
calendar year 2019.

 

“Base Year Operating Expenses” means Operating Expenses that are actually
incurred in the Base Year, as adjusted in accordance with this Lease.





 

 

 

 

“Basic Monthly Rent” means the following amounts per calendar month for the
periods indicated based on 42,837 rentable square feet, which amounts are
subject to adjustment as set forth in the definition of “Premises”; provided,
however, that if the Commencement Date occurs on a date other than the Projected
Commencement Date, then the periods set forth below shall begin on such other
date that is the Commencement Date (as memorialized in a certificate entered
into between the Parties) and shall shift accordingly in a manner consistent
with the definition of “Expiration Date” (with the Expiration Date being on the
last day of the relevant month), but in all events, Tenant shall have a seven
(7)-month period of Basic Monthly Rent at an annual cost of $7.00 per rentable
square foot:

 

Periods  Basic Monthly Rent   Annual Cost Per Rentable Square Foot           
December 1, 2019 through June 30, 2020, inclusive  $24,988.25 per month   $7.00 
           July 1, 2020 through November 30, 2020, inclusive  $96,383.25 per
month   $27.00             December 1, 2020 through November 30, 2021,
inclusive  $98,810.68 per month   $27.68             December 1, 2021 through
November 30, 2022, inclusive  $101,273.81 per month   $28.37            
December 1, 2022 through November 30, 2023, inclusive  $103,808.33 per month  
$29.08             December 1, 2023 through November 30, 2024, inclusive 
$106,378.55 per month   $29.80             December 1, 2024 through November 30,
2025, inclusive  $109,055.86 per month   $30.55             December 1, 2025
through November 30, 2026, inclusive  $111,768.87 per month   $31.31            
December 1, 2026 through November 30, 2027, inclusive  $114,553.28 per month  
$32.09             December 1, 2027 through November 30, 2028, inclusive 
$117,444.78 per month   $32.90             December 1, 2028 through November 30,
2029, inclusive  $120,371.97 per month   $33.72 

 

“best efforts” means best, commercially reasonable efforts, exercised in good
faith and with due diligence. “Building” means the building with the street
address of 4100 North Chapel Ridge Road, in Lehi, Utah,

which contains approximately 149,506 rentable square feet, subject to final
measurement and verification as set forth in the definition of “Premises”.

 

“Building Hours” means Monday through Friday (excluding any legal holiday on
which banks in Utah are authorized by Laws to close) from 7:00 a.m. to 7:00
p.m., and Saturday from 9:00 a.m. to 1:00 p.m.

 

“business day” means any day other than a Saturday, Sunday or legal holiday on
which banks in Utah are authorized by Laws to close.

 

“Commencement Date” means the earlier of the following, with either of such
dates to be certified by Landlord’s architect to Tenant:

 

(i) the date on which Substantial Completion occurs; or

 

(ii) the date on which Substantial Completion would have occurred, but for
Tenant Delay.

 

-2-

 

 

“Common Areas” means all areas and facilities on the Property that are provided
for the general, nonexclusive use and convenience of more than one tenant of the
Building, including, without limitation, driveways, parking areas, walkways,
delivery areas, trash removal areas, landscaped areas, entryways, lobbies,
hallways, stairways, elevators and restrooms, subject to Paragraph 9.4.

 

“Comparable Buildings” means other comparable Class “A” suburban office
buildings in the southern Salt Lake County and northern Utah County areas.

 

“Condemnation Proceeding” means any action or proceeding in which any interest
in the Property is taken for any public or quasi-public purpose by any lawful
authority through the exercise of the power of eminent domain or by purchase or
other means in lieu of such exercise.

 

“Default Rate” means the greater of (i) the Prime Rate plus four percent (4%)
per annum, or (ii) twelve percent (12%) per annum, but in no event greater than
the maximum rate allowed by Laws.

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Hazardous Materials Transportation
Act and the Resource Conservation and Recovery Act, each as amended and with its
associated regulations, and all other Laws relating to Hazardous Materials
existing on or after the date of this Lease.

 

“Estimated Operating Expenses” means the projected amount of Operating Expenses
for any given Operating Year as reasonably estimated by Landlord in a manner
consistent with Comparable Buildings.

 

“Expiration Date” means the date that is the last day of the month, ten (10)
years after the later of the following, as applicable:

 

(i) the Commencement Date, if the Commencement Date occurs on the first day of a
calendar month; or

 

(ii) the first day of the first full calendar month following the Commencement
Date, if the Commencement Date does not occur on the first day of a calendar
month,

 

as such date may be extended or sooner terminated in accordance with this Lease.

 

“force majeure” has the meaning set forth in Paragraph 22.2.

 

“GAAP” means generally accepted accounting principles consistently applied.

 

“Hazardous Materials” means substances defined as “hazardous materials,”
“hazardous wastes”, “hazardous substances” or “toxic substances” or similarly
defined in any Environmental Laws, as well as so-called industrial and
biomedical wastes, asbestos and mold, whether or not specifically classified as
“hazardous materials” under Environmental Laws.

 

“HVAC” means heating, ventilating and air conditioning.

 

“Improvements” means the Building, any parking structure and the related
improvements owned by Landlord.

 

“Interest Rate” means the Prime Rate plus two percent (2%) per annum.

 

-3-

 

 

“Landlord Default” has the meaning set forth in Paragraph 16.4.

 

“Landlord’s Work” means Landlord’s obligation to construct and complete the
Initial Improvements, as set forth on the attached Exhibit A.

 

“Laws” means any or all applicable federal, state and local laws, statutes,
codes, ordinances, rules, regulations requirements, judgments, decrees, writs,
orders, licenses, guidelines and policies, including, without limitation, the
ADA and Environmental Laws, together with future enactments and amendments,
insurance regulations and requirements, utility company requirements,
administrative promulgations and governmental orders, and any requirements or
conditions on or with respect to the issuance, maintenance or renewal of any
legally required permits, consents, decisions, qualifications, licenses,
certifications or exemptions from, and all filings with, and any notice to, any
government or quasi- governmental authority.

 

“Lease end” means the expiration of the Term or the sooner termination of this
Lease.

 

“Non-Consent Transfer” means any assignment or sublease permitted without
Landlord’s consent, as described in Paragraph 10.2.

 

“Operating Expenses” means, without duplication, all reasonable, customary and
actual costs, expenses, fees and other charges incurred or payable by Landlord
in connection with this Lease (including, without limitation, those incurred or
payable under Paragraphs 8.1, 9.1 and 12.2) and the ownership, operation,
management, maintenance and repair of the Property (which operation, management,
maintenance and repair shall be performed by Landlord in a first-class manner
consistent with Comparable Buildings), determined in accordance with GAAP,
including, without limitation, the reasonable, customary and actual costs,
expenses, fees and other charges of the following, subject to the OpEx
Adjustments and excluding the OpEx Exclusions:

 

(i) real property taxes and assessments and, if applicable (e.g., lobby
furniture, movable generators and other personal property directly and
reasonably related to the operation of the Property), personal property taxes
and assessments (and any tax levied in whole or in part in lieu of or in
addition to such taxes and assessments);

 

(ii) rent and gross receipts taxes, except to the extent imposed in lieu of
income taxes;

 

(iii) assessments for the Project levied under a common maintenance regime and
allocated to the Building; provided, that such assessments shall not exceed
assessments generally charged under common maintenance regimes for projects
comparable to the Project, and the cost of common area maintenance allocated to
the Building shall be determined by reference to the floor area of the Building
compared to the floor area of all buildings included within such common
maintenance regime;

 

(iv) removal of snow, ice, trash and other refuse;

 

(v) landscaping, cleaning, sweeping, janitorial, parking and security services;

 

(vi) resurfacing, re-striping and resealing of parking areas, and replacing
damaged or worn-out Improvements (including lighting) located in the Common
Areas;

 

(vii) fire protection, including alarm and sprinkler systems;

 

-4-

 

 

(viii) utilities (including, without limitation, the utilities used in the
Premises, but excluding the cost of separately metered utilities provided to the
Premises and paid directly by Tenant or provided to other premises and paid
directly by other tenants);

 

(ix) supplies and materials used in connection with the operation, management,
maintenance and repair of the Property;

 

(x) premiums for insurance carried by Landlord pursuant to Paragraph 12.2
(except for any increase in insurance premiums caused by the acts or omissions
of other tenants of the Building);

 

(xi) licenses, permits and inspections directly and reasonably related to the
operation of the Property;

 

(xii) administrative services, including, without limitation, clerical and
accounting services, directly and reasonably related to the operation,
management, maintenance and repair of the Property;

 

(xiii) labor and personnel directly and reasonably related to the operation,
management, maintenance and repair of the Property (but excluding costs,
expenses, fees, salaries, benefits, compensation and other charges for employees
of Landlord when acting in capacities above the senior building manager level);

 

(xiv) reasonable reserves for Operating Expenses; provided, however, that the
portion of such reserves payable by Tenant shall not be less than $.10 per
rentable square foot of the Premises on an annual basis for the Base Year, or
exceed $.25 per rentable square foot of the Premises on an annual basis for any
Operating Year thereafter;

 

(xv) rental or a reasonable allowance for depreciation of personal property used
for normal maintenance, repair and janitorial services in connection with the
Property;

 

(xvi) improvements to and maintenance and repair of the Building and all
equipment used in the Building, so long as such equipment is maintained as
required by the manufacturer’s specifications;

 

(xvii) management services attributable to the Property; provided, that:

 

(a) the cost of such management services shall not exceed management fees
generally charged by property management companies for Comparable Buildings, and
in any event shall not exceed four percent (4%) of the gross receipts from the
Building, disregarding any free rent, base-free rent and the like; and

 

(b) the cost of such management services comprising a part of Base Year
Operating Expenses shall not be at a discounted cost;

 

(xviii) that part of office rent or the rental value of space in the Building or
another building used by Landlord to operate, manage, maintain and repair the
Property; provided, however, that the office rent or the rental value of such
space shall not exceed the fair market rent for such space and the amount of
such space shall be reasonable under the circumstances; and

 

(xix) compliance with Laws.

 

“Operating Year” means each calendar year, all or a portion of which falls
within the Term.





 

-5-

 

 

“OpEx Adjustments” means the following adjustments to Operating Expenses:

 

(i) All Operating Expenses shall be computed on an annual basis, and shall be
reduced by all cash, trade or quantity discounts, reductions, reimbursements,
refunds or credits received by Landlord (net of reasonable expenses incurred in
obtaining the same, if any) in the purchase of any goods, utilities, insurance
or services in connection with the operation, management, maintenance and repair
of the Property.

 

(ii) All Operating Expenses (including, without limitation, replacement of
existing equipment, parking areas and other improvements) incurred for
improvements with a useful life greater than one year and costing in excess of
$5,000, together with interest thereon at the Interest Rate, shall be amortized
by Landlord over a period equal to the useful life of the improvement concerned
(such useful life to be determined in accordance with federal income tax law),
such amortized cost and related interest shall only be included in Operating
Expenses for that portion of the useful life of such improvement that falls
within the Term, and only the amortized portion of such cost and related
interest applicable to a given Operating Year shall be included in the Operating
Expenses for such Operating Year.

 

(iii) When Landlord, acting reasonably, deems it reasonable to do so, Landlord
shall contest any real property taxes or assessments applicable to the Property,
and any reduction in, or refund of, such taxes or assessments, less any
reasonable expenses incurred by Landlord in achieving such reduction, shall
inure to the benefit of Tenant and the other tenants of the Building.

 

(iv) If any Operating Expenses relate to the Building as well as other
buildings, Landlord shall equitably and in good faith allocate the same among
the buildings concerned based on the floor area of the Building as compared with
the floor area of the other buildings involved in the Operating Expense
concerned.

 

(v) If the Building is in operation for less than all of the Base Year, Base
Year Operating Expenses shall reasonably be adjusted by Landlord to the amount
that Operating Expenses would have been if the Building had been in operation
for all of the Base Year.

 

(vi) If all or any portion of the Property is subject to any tax abatement
program or otherwise not fully assessed for the purpose of real property taxes
for the Base Year, Base Year Operating Expenses shall be grossed up to reflect
what the real property taxes would have been for the Base Year if the Property
had been fully assessed. After the retirement of any special assessments
included in Base Year Operating Expenses, Base Year Operating Expenses shall be
reduced to eliminate such special assessments to the extent that such special
assessments are included in Base Year Operating Expenses but not included in
Operating Expenses in the Operating Year concerned. Operating Expenses in any
Operating Year following the Base Year shall not include the portion of any
increases in real property taxes resulting solely from a new addition to the
Building or other portions of the Property, such as the new addition of a
Building floor or a parking structure.

 

(vii) Operating Expenses (including, without limitation, Base Year Operating
Expenses) that vary with occupancy (including, without limitation, utilities,
janitorial expenses, trash removal costs, management fees and, to the extent
assessed based on occupancy, real property taxes) and are attributable to any
part of the Term in which less than ninety-five percent (95%) of the rentable
area of the Building is occupied by tenants shall be adjusted by Landlord to the
amount that such Operating Expenses that were actually incurred or payable would
have been if ninety-five percent (95%) of the rentable area of the Building had
been occupied by tenants for the period concerned.

 

(viii) If Landlord furnishes a service to tenants in the Building, the cost of
which constitutes an Operating Expense that varies with occupancy, and a tenant
other than Tenant has undertaken to perform such service itself, Operating
Expenses shall be increased by the amount that Landlord would have incurred if
Landlord had furnished such service to such tenant. For example, if Landlord
does not furnish premises janitorial services to a tenant other than Tenant who
has undertaken to perform such janitorial services itself, Operating Expenses
shall be increased by the amount that Landlord would have incurred if Landlord
had furnished such janitorial services to such tenant, so that when Tenant’s
Share of Operating Expenses is calculated, Tenant will continue to pay its fair
share of the cost of its janitorial services.

 



-6-

 

 

(ix) Base Year Operating Expenses shall not include any atypical, non-repetitive
costs, expenses, fees or other charges incurred or payable by Landlord in the
Base Year that would artificially inflate Base Year Operating Expenses, such as
(without limiting the generality of the foregoing) costs comprising Landlord’s
reasonable insurance deductible related to a casualty occurring in the Base Year
or a one-time governmental or quasi-governmental assessment made in the Base
Year.

 

(x) To the extent that Landlord receives so-called tax increment financing (as
described in Utah Code Annotated, §§17C-3-101 to 17C-3-404) or other tax
incentives related to infrastructure or other capital improvements, whether
through the rebate of real property taxes or by some other method, such
financing or incentives will not serve to reduce Operating Expenses or produce
any refund, reimbursement, credit or benefit of any kind to Tenant under this
Lease, and in all cases Operating Expenses shall be calculated without reference
to such financing or incentives. The costs of any such infrastructure or other
capital improvements to which such tax increment financing or other tax
incentives relate will not be included in Operating Expenses.

 

“OpEx Commencement Date” means January 1st of the Operating Year following the
Base Year.

 

“OpEx Exclusions” means the following, which shall be excluded from Operating
Expenses:

 

(i) costs incurred in connection with the initial development and improvement of
the Property, including, without limitation, impact fees;

 

(ii) any expenditure required to be capitalized for federal income tax purposes
that is in the nature of a new addition to the Building or other portions of the
Property, such as the new addition of a Building floor or a parking structure,
as distinguished from such an expenditure (the amortized cost of which shall be
included in Operating Expenses in accordance with subparagraph (ii) of OpEx
Adjustments) that is in the nature of a replacement of an existing improvement,
such as a replacement HVAC unit or the replacement of parking area surfaces;

 

(iii) non-cash items, such as but not limited to depreciation and amortization
(except as expressly set forth in subparagraph (xv) in the definition of
“Operating Expenses” with respect to certain personal property);

 

(iv) debt service (including, without limitation, payments of principal and
interest) on indebtedness secured by any mortgage, deed of trust or similar
instrument encumbering the Property, and points, prepayment penalties and
financing and refinancing costs for such indebtedness, including, without
limitation, the cost of appraisals, title insurance and environmental,
geotechnical, zoning and other reports;

 

(v) expenses of procuring tenants and marketing, negotiating and enforcing
Building leases, including, without limitation, brokerage commissions,
attorneys’ fees, advertising and promotional expenses, rent concessions and
costs incurred in removing and storing the property of former tenants and other
occupants of the Building;

 

(vi) expenses of (a) any tenant improvement work that Landlord performs for any
tenant or prospective tenant of the Building, including, without limitation, (1)
tenant improvement work to the Premises that Landlord performs for Tenant, and
(2) alteration or renovation of vacant or vacated space in the Building, and (b)
relocating and moving any tenant in the Building;

 

-7-

 

 

(vii) items for which Landlord is otherwise reimbursed or entitled to be
reimbursed, including, without limitation, by insurance or condemnation proceeds
or under any warranties;

 

(viii) expenses (including, without limitation, penalties and interest)
resulting from the violation of Laws or any contract by Landlord, Landlord’s
employees, agents or contractors or other tenants of the Building;

 

(ix) penalties, charges and interest for late payment by Landlord;

 

(x) (a) Landlord’s income, franchise, capital stock, inheritance, estate,
succession, gift, sales, capital levy, excess profits, transfer, mortgage
recording and revenue taxes; (b) other taxes, assessments and charges imposed on
or measured by gross income; (c) Landlord’s general corporate overhead; (d)
leasehold taxes on other tenants’ personal property; (e) stadium, sports complex
or arena tax (including, without limitation, any ballpark/stadium tax); and (f)
any tax, assessment, fee, levy or charge that is absolutely discretionary,
non-payment of which will not result in any economic or other consequence to
Landlord, and which is not required by the applicable taxing authority or by
applicable Laws;

 

(xi) to the extent of such excess, any expense paid to Landlord or an affiliate
of Landlord for goods and services that is in excess of the amount that would be
paid in the absence of such relationship for comparable goods and services
delivered or rendered by unaffiliated third parties on a competitive basis;

 

(xii) expenses for repairs and other work caused by (a) construction or design
defects, (b) subsurface or soil conditions, (c) the failure of the Improvements
to comply as of the Commencement Date with any then- existing Laws, (d) the
exercise of the right of eminent domain, or (e) fire, windstorm and other
insured casualty (excluding costs comprising Landlord’s reasonable insurance
deductible), and any uninsured or under-insured casualty; provided, however,
that with respect to payment by Tenant of any costs comprising Landlord’s
reasonable insurance deductible, if the insured item to which such deductible
relates is an improvement with a useful life greater than one year and costing
in excess of $5,000, such deductible shall be amortized without interest on a
straight-line basis by Landlord over a period equal to the useful life of the
improvement concerned (such useful life to be determined in accordance with
federal income tax law), such amortized cost shall only be included in Operating
Expenses for that portion of the useful life of such improvement that falls
within the Term, and only the amortized portion of such cost applicable to a
given Operating Year shall be included in the Operating Expenses for such
Operating Year;

 

(xiii) expenses as a result of the presence of Hazardous Materials in the
Building or on the Property;

 

(xiv) expenses in connection with services or other benefits provided on an
ongoing basis to other Building tenants that are not available to Tenant;

 

(xv) costs as a result of (a) the negligence or willful misconduct of Landlord
or Landlord’s employees, agents or contractors, (b) the breach by Landlord of
any lease in the Building, and (c) the negligence or willful misconduct of other
identified tenants of the Building;

 

(xvi) costs for which Landlord bills other tenants directly (other than as a
part of Operating Expenses) under the provisions of such tenants’ leases,
including, without limitation, any increased insurance costs reimbursed directly
to Landlord by a tenant, including Tenant, and the cost of any item or service
for which Tenant separately reimburses Landlord or pays third parties;

 

-8-

 

 

(xvii) rental under any ground or underlying lease and under any lease or
sublease assumed, directly or indirectly, by Landlord (e.g., a take-back
sublease);

 

(xviii) charitable, civic and political contributions and professional dues;

 

(xix) costs for the acquisition, leasing, maintenance and insurance of
paintings, sculptures and other objects of art located in the Building;

 

(xx) costs arising from actual and potential claims, litigation and arbitration
pertaining to Landlord and the Property (including in connection therewith all
attorneys’ fees and costs of settlement and judgments and payments in lieu
thereof);

 

(xxi) expenses for the use of the Building to accommodate events including,
without limitation, shows, promotions, kiosks, displays, filming, photography,
temporary exhibits, private events and parties and ceremonies;

 

(xxii) entertainment, dining and travel expenses;

 

(xxiii) costs of flowers (excluding flowers used to decorate the lobbies and
other common areas in the Building), gifts, balloons, etc. provided to any
person, including, without limitation, Tenant, other tenants, employees,
vendors, contractors, prospective tenants and agents;

 

(xxiv) costs of selling, syndicating and otherwise transferring the Property and
Landlord’s interest in the Property, including, without limitation, brokerage
commissions, attorneys’ and accountants’ fees, closing costs, title insurance
premiums and transfer and other similar taxes and charges;

 

(xxv) costs of installing, operating, repairing and maintaining any specialty
service such as an observatory, broadcast facility, luncheon, athletic or
recreational club, child care, restaurant, cafeteria, delicatessen or other
dining facility, hair salon or other retail use or commercial concession
operated by Landlord, but Operating Expenses may include the costs of operating
and maintaining any gym or fitness center for the general use of tenants in the
Building (including Tenant), so long as Tenant and its employees are not charged
a separate fee for the use of such gym or fitness center;

 

(xxvi) costs of magazine, newspaper, trade and other subscriptions;

 

(xxvii) costs of “tenant relations” parties, events and promotions inconsistent
with other Comparable Buildings;

 

(xxviii) costs of “tap fees” and sewer and water connection fees for the benefit
of any particular tenant in the Building;

 

(xxix) costs of traffic studies, environmental impact reports, transportation
system management plans and reports, traffic mitigation measures and other
similar matters;

 

(xxx) auditing fees other than those incurred by Landlord in connection with the
performance of its obligations under this Lease and other leases in the
Building;

 

(xxxi) bad debt and rent loss reserves; and

 

-9-

 

 

(xxxii) costs to comply with Landlord’s obligations under Paragraph 20 and to
complete Landlord’s Work.

 

“Permitted Use” means only the following, and no other purpose: general office
purposes, including normal and reasonable uses customarily incidental thereto,
such as executive, administrative, technical support, customer service and data
functions, and a show room for Tenant’s products, which may include non-cash
sales. In no event may the Premises be used as a call center or as an executive
office suite operation without Landlord’s prior consent; provided, however, that
the prohibition of a call center shall not prohibit or limit any typical
business or customer service telephone communication of the type currently or
reasonably anticipated to be conducted by Purple Innovation, LLC.

 

“person” means any individual (male or female), corporation, limited liability
company, partnership, joint venture, estate, trust, association or other entity.

 

“Premises” means:

 

(i) Suite 100 on the first floor of the Building, consisting of approximately
2,065 usable square feet and approximately 2,430 rentable square feet;

 

(ii) Suite 150 on the first floor of the Building, consisting of approximately
8,613 usable square feet and approximately 10,133 rentable square feet; and

 

(iii) Suite 200 on the second floor of the Building, consisting of approximately
25,733 usable square feet and approximately 30,274 rentable square feet,



 

comprising in the aggregate a total of approximately 36,411 usable square feet
and approximately 42,837 rentable square feet, shown on Appendix 1 to the
attached Exhibit A, subject to final measurement and verification as set forth
below in this definition. The Premises do not include, and Landlord reserves,
the land and other area beneath the floor of the Premises, the pipes, ducts,
conduits, wires, fixtures and equipment above the suspended ceiling of the
Premises and the structural elements that serve the Premises or comprise the
Building; provided, however, that, subject to Paragraphs 9.2 and 17.1, Tenant
may, at Tenant’s sole cost and expense, install Tenant’s voice and data lines,
wiring, cabling and facilities above the suspended ceiling of the Premises and
in the walls of the Premises for the conduct by Tenant of business in the
Premises for the Permitted Use. Landlord’s reservation includes the right to
install, use, inspect, maintain, repair, alter and replace those areas and items
and to enter the Premises in order to do so in accordance with and subject to
Paragraph 9.3. For all purposes of this Lease, the calculation of usable square
feet contained within the Premises and the Building shall be subject to final
measurement and verification by Landlord’s licensed architect, at Landlord’s
sole cost and expense, according to ANSI/BOMA Standard Z65.1-2017 (or any
successor standard), and the rentable square feet contained within the Premises
and the Building shall be the quotient of the usable square feet so calculated
divided by 0.85, which measurement and verification may, at Tenant’s option and
at Tenant’s sole cost and expense, be confirmed by Tenant’s licensed architect.
(The preceding sentence shall be the sole and exclusive method used for the
measurement and calculation of usable and rentable square feet under this Lease
for the Premises and the Building.) Landlord shall provide Tenant with a copy of
Landlord’s architect’s verification and certification as to the actual usable
and rentable square feet of the Premises prior to the Commencement Date. In the
event of a variation between the square footage set forth above in this
definition and the square footage set forth in such verification and
certification, the Parties shall amend this Lease accordingly to conform to the
square footage set forth in such verification and certification, amending each
provision that is based on usable or rentable square feet, including, without
limitation, Basic Monthly Rent, the Security Deposit, Tenant’s Parking Stall
Allocation, Tenant’s Percentage of Operating Expenses and the TI Allowance, and
shall appropriately reconcile any payments already made pursuant to those
provisions; provided, that if Landlord’s architect and Tenant’s architect
disagree on the amount of usable or rentable square feet within the Premises and
the Building, and such disagreement is not resolved within ten (10) business
days after such measurement and verification is completed by Landlord’s
architect, such disagreement shall be resolved by an independent, licensed
architect mutually selected by the Parties, acting reasonably, the cost of which
architect shall be shared equally by the Parties.

 



-10-

 

 

“Prime Rate” means a variable interest rate per annum equal to the highest rate
quoted in the “Money Rates” section (or replacement section) of the Wall Street
Journal as the “Prime Rate” for such day (or the previous day of publication for
days on which the Wall Street Journal is not published). The Prime Rate shall be
adjusted on and as of the effective date of any change in the Prime Rate. If the
Wall Street Journal ceases to publish the Prime Rate, the Prime Rate shall be
the highest prevailing base or reference rate on corporate loans at U.S. money
center commercial banks.

 

“Project” means North Slope, located in Lehi, Utah, as it may exist from time to
time.

 

“Projected Commencement Date” means the date on which the Commencement Date is
projected to occur, which is December 1, 2019.

 

“Property” means the Improvements and the related land owned by Landlord.

 

“Punch List Items” means, with respect to Landlord’s Work, any punch list items
that do not materially interfere with the reasonable use and enjoyment of the
Premises or the conduct of business in the Premises for the Permitted Use.

 

“reasonable” means “good faith and commercially reasonable” and “reasonably”
means “in good faith and in a commercially reasonable manner.”

 

“Rent” means Basic Monthly Rent and Tenant’s Share of Operating Expenses.

 

“Security Deposit” means an amount equal to Basic Monthly Rent for the final
calendar month of the initial period constituting the Term ($120,371.97), which
amount is subject to adjustment as set forth in the definition of “Premises”.

 

“structural” means footings, foundations, floor slabs, load-bearing walls,
structural columns and beams, exterior walls, roofs (including roof deck and
membrane) and beams that support the roof joists.

 

“Substantial Completion” means the date on which all of the following have
occurred:

 

(i) Landlord’s Work has been completed in accordance with the attached Exhibit
A, as evidenced by an approval to occupy, or a temporary certificate of
occupancy for, the Premises issued by the applicable municipality that will
permit the conduct of business in the Premises for the Permitted Use, subject
only to the completion by Landlord of any Punch List Items, with all Building
systems, including HVAC, in good working order, condition and repair; and

 

(ii) Landlord has delivered vacant, “broom clean” and exclusive possession of
the Premises to Tenant for conducting Tenant’s business.

 

“Tenant Default” has the meaning set forth in Paragraph 16.1, and includes any
applicable notice and cure period given therein to Tenant.

 

“Tenant Delay” has the meaning set forth in Paragraph 4 of the attached Exhibit
A.

 

-11-

 

 

“Tenant Improvements” has the meaning set forth in Paragraph 1 of the attached
Exhibit A.

 

“Tenant’s Estimated Share of Operating Expenses” means the result obtained by
subtracting Base Year Operating Expenses from the Estimated Operating Expenses
for any given Operating Year, and then multiplying the difference by Tenant’s
Percentage of Operating Expenses. Tenant’s Estimated Share of Operating Expenses
for any fractional Operating Year shall be calculated by determining Tenant’s
Estimated Share of Operating Expenses for the relevant Operating Year and then
prorating such amount over such fractional Operating Year.

 

“Tenant’s Occupants” means any assignee, subtenant, employee, agent, contractor,
licensee, franchisee or invitee of Tenant.

 

“Tenant’s Parking Stall Allocation” means one hundred eighty-two (182) parking
stalls, based on five (5) parking stalls per 1,000 usable square feet of the
Premises having 36,411 usable square feet, which number of parking stalls is
subject to adjustment as set forth in the definition of “Premises”, and is
inclusive of the reserved parking stalls described in Paragraph 19.1(a).

 

“Tenant’s Percentage of Operating Expenses” means 28.652 percent, which is the
percentage determined by dividing the rentable square feet of the Premises
(42,837 rentable square feet) by the rentable square feet of the Building
(149,506 rentable square feet) (whether or not leased), multiplying the quotient
by 100 and rounding to the third (3rd) decimal place, which percentage is
subject to adjustment as set forth in the definition of “Premises”.

 

“Tenant’s Property” means only the following if, but only if, installed in or
made to the Premises by Tenant at Tenant’s sole cost and expense, and not paid
for in whole or in part from the TI Allowance or otherwise paid for in whole or
in part, directly or indirectly, by Landlord (which shall remain the property of
Tenant, subject to Paragraph 17.1):

 

(i) Tenant’s furniture, phones, computers, equipment and other personal
property, provided that each of the foregoing is readily movable and unattached
to the Premises; provided, however, that typical pictures, diplomas and other
similar items, and movable cubicles with electrical connections, shall not be
considered to be “attached” to the Premises for purposes of this definition;

 

(ii) Tenant’s signage;

 

(iii) Tenant’s voice and data lines, wiring, cabling and facilities, security
systems and telecommunication equipment; and

 

(iv) any Alteration made by Tenant with Landlord’s prior consent if such consent
if conditioned on such Alteration being owned by Tenant and removed by Tenant at
Lease end.

 

“Tenant’s Share of Operating Expenses” means the result obtained by subtracting
Base Year Operating Expenses from Operating Expenses actually incurred in any
given Operating Year, and then multiplying the difference by Tenant’s Percentage
of Operating Expenses. Tenant’s Share of Operating Expenses for any fractional
Operating Year shall be calculated by determining Tenant’s Share of Operating
Expenses for the relevant Operating Year and then prorating such amount over
such fractional Operating Year. By way of explanation only, Tenant’s Share of
Operating Expenses in any given calendar year is, in essence, Tenant’s pro rata
share of the increase (only) of Operating Expenses for such calendar year over
Operating Expenses for the Base Year. And, since Tenant’s Share of Operating
Expenses is calculated in reference to an increase of Operating Expenses over
Base Year Operating Expenses, Tenant’s Share of Operating Expenses during the
Base Year shall be zero, and Tenant will not commence paying Tenant’s Share of
Operating Expenses until the OpEx Commencement Date.

 

-12-

 

 

“Term” means the period commencing at 12:01 a.m. on the Commencement Date and
expiring at midnight on the Expiration Date, as such period may be extended or
sooner terminated in accordance with this Lease.

 

“TI Allowance” has the meaning set forth in Paragraph 3(a) of the attached
Exhibit A.

 

“untenantable” means that the Premises or a material portion of the Premises is
not reasonably capable of use and occupancy, and is not, in fact, used or
occupied, by Tenant for the Permitted Use.

 

2. Agreement of Lease; Work of Improvement; Certain References.

 

2.1. Agreement of Lease. Subject to and in accordance with the provisions set
forth in this Lease, Landlord leases the Premises to Tenant and Tenant leases
the Premises from Landlord for the Term, together with the nonexclusive right to
use the Common Areas in common with other tenants of the Building (subject to
Paragraph 9.4), subject to any recorded covenants, conditions and restrictions
affecting the Property, provided that any such covenants, conditions and
restrictions entered into after the date of this Lease do not materially and
adversely affect Tenant’s rights or obligations under this Lease. Landlord shall
not have the right to relocate Tenant to premises other than the Premises during
the Term.

 

2.2. Work of Improvement.

 

(a) Landlord shall perform Landlord’s Work promptly, diligently, in a
first-class and workmanlike manner and in accordance with Laws, and shall use
its best efforts to complete Landlord’s Work on or before the Projected
Commencement Date. All improvements made to the Premises pursuant to the
attached Exhibit A, whether made by or at the expense of either Party, shall on
installation be and remain the property of Landlord, excluding only Tenant’s
Property.

 

(b) On or about the date of Substantial Completion, the Parties, Landlord’s
architect and contractor and, if desired by Tenant, Tenant’s architect shall
perform a walk-through of the Premises, confirming that Landlord’s Work has been
completed, and identifying the Punch List Items. The Punch List Items shall be
completed by Landlord within thirty (30) days after such walk-through (but shall
not include any damage resulting from the delivery or installation of Tenant’s
furniture, fixtures or equipment, which damage shall be repaired promptly by
Tenant, at Tenant’s sole cost and expense, in accordance with all applicable
provisions of this Lease). In addition to Landlord’s obligation to complete the
Punch List Items, Landlord shall, at Landlord’s sole cost and expense, promptly
remedy any defects in Landlord’s Work of which Tenant gives Landlord notice
within the one (1)-year period following the Commencement Date. Landlord shall
also use its best efforts to obtain and enforce all warranties customarily
provided by all contractors, subcontractors and material suppliers in connection
with the Improvements.

 

2.3. Certain References. Whenever in this Lease (including in the Exhibits
attached to this Lease):

 

(a) the consent or approval of either Party is required, such consent or
approval shall not be unreasonably withheld, conditioned or delayed, unless
expressly provided to the contrary;

 

(b) there is a reference to costs, expenses, fees or other charges (including,
without limitation, attorneys’ fees and costs), such reference shall be deemed
to be to reasonable, reasonably necessary and actual costs, expenses, fees and
other charges, of which the Party incurring such costs, expenses, fees or other
charges has some reasonable documentation, record or evidence, a copy of which
shall be provided to the other Party, and when one Party is obligated to pay or
reimburse the other Party under this Lease on presentation of an invoice, such
invoice shall include reasonable supporting documentation for the amount to be
paid or reimbursed;

 

-13-

 

 

(c) either Party is given the right to take action, exercise discretion,
establish rules and regulations or make allocations or other determinations,
such Party shall act reasonably;

 

(d) there is a reference to “days”, such reference shall be deemed to be to
“calendar days” unless the phrase “business days” is expressly set forth;

 

(e) the date on which any payment or performance is due under this Lease is not
a business day, such payment or performance shall be due on the immediately
following business day; and

 

(f) there is a reference to a consent, approval, description, designation,
estimate, notice, request, response, statement, correspondence, agreement,
schedule or other communication between the Parties, such reference shall be
deemed to require the same to be in writing, unless otherwise expressly set
forth.

 

3. Term; Commencement Date; Tenant Rights.

 

3.1. Term; Commencement Date. Tenant’s obligation to pay Basic Monthly Rent and
other amounts due under this Lease shall commence on the Commencement Date, and
shall be for the Term, subject to the express terms and conditions of this
Lease. Within ten (10) business days after the Commencement Date, the Parties
shall execute an acknowledgement of the Commencement Date, the Expiration Date
and the Basic Monthly Rent schedule, which acknowledgement shall be deemed to be
a part of this Lease and, to the extent applicable, shall serve to amend this
Lease.

 

3.2. Extension.

 

(a) Tenant shall have the option to extend the initial period constituting the
Term under this Lease for two (2) additional periods of five (5) years each
(only), provided that Tenant gives Landlord notice of the exercise of each such
option on or before the date that is six (6) months prior to the expiration of
the then-existing period constituting the Term, and that at the time each such
notice is given and on the commencement of the extension term concerned:

 

(i) this Lease is in full force and effect;

 

(ii) no monetary or material non-monetary Tenant Default then exists; and

 

(iii) Tenant has not assigned this Lease or subleased all or any portion of the
Premises under any then-existing sublease (excluding any Non-Consent Transfer),
and such extension is not being made in connection with or for the purpose of
facilitating any such assignment or sublease.

 

Each such extension term shall commence at 12:01 a.m. on the first day following
the expiration of the immediately preceding period constituting the Term.

 

(b) During each such extension term, all provisions of this Lease shall apply
(but as to this Paragraph 3.2, only with respect to any remaining options to
extend, if any), except for any provision relating to the improvement of the
Premises by Landlord or at Landlord’s expense, and except that the amount of
Basic Monthly Rent for each such extension term shall be negotiated and
determined by mutual agreement between the Parties, with the Basic Monthly Rent
for the first year of such extension period being the lesser of (i) the
then-market rent for premises in Comparable Buildings, based on comparable lease
transactions, or (ii) the amount that would result if Basic Monthly Rent payable
in the month preceding each such extension term increased in the first year of
each such extension term by two and five-tenths percent (2.5%). The term
“then-market rent” as used in the preceding sentence shall mean the annual
amount, projected during each such extension term, that a willing, comparable,
non-equity tenant (excluding assignment and sublease transactions) would pay,
and a willing, comparable landlord of a Comparable Building located in the same
market as the Building would accept, at arm’s length (without compulsion to
agree) for lease extensions or renewals (including what Landlord is and its
affiliates are accepting for current lease extension or renewal transactions for
the Project), for general office space of similar rentable square footage,
location and quality, but excluding consideration of tenant improvement
allowances and lease concessions, if any, then being given by Landlord and its
affiliates or the landlords of such similar projects, unless such tenant
improvement allowances and lease concessions are then being given by such
persons in connection with lease extensions or renewals. If the Parties are able
to agree on the amount of Basic Monthly Rent for either such extension term
within thirty (30) days after receipt by Landlord of Tenant’s notice of
extension, the Parties shall promptly enter into an amendment to this Lease
reflecting the new Basic Monthly Rent and the new Expiration Date. If the
Parties, after using their best efforts, are unable to agree on the amount of
Basic Monthly Rent for either such extension term within such thirty (30)-day
period (as evidenced by the execution and delivery of an amendment to this
Lease), then such option to extend (and any subsequent option to extend) shall
automatically terminate and be of no further force or effect.

 



-14-

 

 

3.3. Right of First Refusal.

 

(a) During the Term, and provided that (i) this Lease is in full force and
effect, (ii) no monetary or material non-monetary Tenant Default then exists,
(iii) Tenant has not assigned this Lease or subleased all or any portion of the
Premises under any then-existing sublease (excluding any Non-Consent Transfer),
and (iv) the right of first refusal described in this Paragraph 3.3 is not being
exercised in connection with or for the purpose of facilitating any such
assignment or sublease, if any space (a “ROFR Space”) located in the Building is
or becomes available for lease, and Landlord receives a request for proposal
from a tenant that Landlord desires to accept to lease such ROFR Space, or sends
out (or has decided to send out) a bona fide proposal to a specific, bona fide
prospective tenant to lease such ROFR Space, then Landlord shall give to Tenant
notice (the “ROFR Notice”) that Landlord is willing to enter into a lease with
Tenant of such ROFR Space. (For purposes of this Paragraph, any space covered by
a renewal, extension or expansion option existing in any tenant’s lease as of
the date of this Lease, any renewal or extension option given by Landlord to any
then-existing tenant for its then-existing space, or any right of first offer or
right of first refusal existing as of the date of this Lease, shall not be
“available for lease” until after each such option or right has expired.)

 

(b) If Tenant gives Landlord notice of Tenant’s interest in leasing the ROFR
Space within five (5) business days after receipt of the ROFR Notice, the
Parties shall enter into an amendment to this Lease covering such ROFR Space,
which, unless otherwise agreed by the Parties, shall:

 

(i) have a term that is coterminous with this Lease;

 

(ii) provide for Basic Monthly Rent for the ROFR Space at a rate to be
negotiated reasonably by the Parties, which shall not be less than the same
rate, on a per rentable square foot basis, as is payable for the Premises during
the period concerned; provided, however, that the Basic Monthly Rent initially
shall be $7.00 per rentable square foot for the number of full calendar months
equal to the product of seven (7) months multiplied by a fraction, the numerator
of which is the number of full calendar months left in the remaining Term as of
the commencement date for the ROFR Space, and the denominator of which is the
number of full calendar months in the original Term (one hundred twenty (120));
and

 

(iii) provide for a tenant improvement allowance for the ROFR Space on a per
usable square foot basis, determined by multiplying the TI Allowance per usable
square foot by a fraction, the numerator of which is the number of full calendar
months left in the remaining Term as of the commencement date for the ROFR
Space, and the denominator of which is the number of full calendar months in the
original Term in which non-discounted Basic Monthly Rent is payable (one hundred
thirteen (113)), assuming that the ROFR Space is in shell condition. If the ROFR
Space is not in shell condition, then the total tenant improvement allowance for
the ROFR Space shall be reduced by the actual costs previously incurred by
Landlord in improving the ROFR Space from a shell condition.

 



-15-

 

 

(c) If either of the following occurs: (i) within such five (5)-day period,
Tenant either delivers notice to Landlord that Tenant elects not to lease such
ROFR Space, or fails to deliver any response to Landlord; or (ii) Tenant fails
to enter into an amendment to this Lease within ten (10) business days after
Tenant delivers notice to Landlord that Tenant elects to lease such ROFR Space,
adding such ROFR Space to this Lease in a manner consistent with this Paragraph
3.3, then such right of first refusal with respect to such ROFR Space shall
terminate and be of no further force or effect, unless such ROFR Space is first
leased and then subsequently becomes available for lease, but shall continue to
apply to other ROFR Space.

 

3.4. Option to Terminate. Tenant shall have the one-time option to terminate
this Lease, effective as of the date (the “Termination Date”) that is the last
day of the eighty-fourth (84th) full calendar month during the Term, if, but
only if, each of the following conditions is satisfied in a timely manner:

 

(a) Tenant shall have given Landlord notice (the “Termination Notice”) of
Tenant’s exercise of its option to terminate this Lease on or before the date
that is twelve (12) months prior to the Termination Date, which Termination
Notice shall be irrevocable;

 

(b) at the time the Termination Notice is given and as of the Termination Date,
this Lease shall be in full force and effect and no Tenant Default shall then
exist;

 

(c) on or before the Termination Date, Tenant shall have surrendered to Landlord
possession of the Premises in accordance with the provisions of this Lease, as
if the Termination Date was the Expiration Date, and shall have satisfied all
obligations of payment and performance by Tenant under this Lease for the period
ending on the Termination Date; provided, however, that (i) the obligations of
the Parties under Paragraph 5 for the period ending on the Termination Date
shall survive the termination of this Lease under this Paragraph 3.4, but only
for the purpose of final reconciliation of Tenant’s Share of Operating Expenses,
and (ii) the obligations of the Parties under the provisions of this Lease that
survive Lease end shall survive the Termination Date; and

 

(d) within ten (10) business days after receipt by Tenant of an invoice
therefor, accompanied by reasonable supporting documentation, Tenant shall have
paid to Landlord a sum comprised of Rent otherwise payable under this Lease for
the three (3)-month period following the Termination Date but for such
termination, together with the unamortized cost or amount as of the Termination
Date of the following:

 

(i) the TI Allowance;

 

(ii) all reasonable and customary leasing commissions paid or incurred by
Landlord in connection with this Lease; and

 

(iii) all Basic Monthly Rent abated during the Term in any “free rent” period
(that is, $20.00 per rentable square foot of the Premises on an annual basis for
the first seven (7) months of the Term),

 

with all such amortization based on a nine (9)-year and five (5)-month
amortization schedule commencing on the first day of the first full calendar
month during the Term in which full Basic Monthly Rent is payable under this
Lease (that is, $27.00 per rentable square foot of the Premises on an annual
basis) on or after the Commencement Date, with interest thereon at the Interest
Rate.

 

-16-

 

 

3.5. Crown Signage.

 

(a) Subject to any prior signage rights currently documented in lease agreements
with other tenants in the Building, and to the conditions set forth below in
this Paragraph 3.5, if and so long as Tenant or an assignee pursuant to a
Non-Consent Transfer leases at least a Full Floor (defined below) of the
Building and a Qualified Occupant (as defined below) occupies at least
seventy-five percent (75%) of a Full Floor of the Building (meaning that any
rights of Tenant under this Paragraph 3.5 shall not exist (or if previously
existing, shall automatically terminate) as of the date on which Tenant or an
assignee pursuant to a Non-Consent Transfer does not lease at least a Full Floor
of the Building or a Qualified Occupant does not occupy at least seventy-five
percent (75%) of a Full Floor of the Building), Tenant may, at Tenant’s sole
cost and expense, but under Landlord’s supervision, install, maintain, repair
and from time to time replace, on a nonexclusive basis, one (1) sign on the
exterior crown of the West-facing side of the Building with the name “Purple” or
such other name to which Landlord consents in advance. (Such sign, together with
any lines, wires, conduits or related improvements installed by Tenant in
connection therewith, are referred to in this Paragraph 3.5 collectively as the
“Crown Signage.”) As used in this Paragraph 3.5, a “Qualified Occupant” means
one or more of the following:

 

(i) Tenant; or

 

(ii) an assignee or subtenant pursuant to a Non-Consent Transfer.

 

(b) As used in this Paragraph 3.5, a “Full Floor” of the Building means either:

 

(i) if the Premises are located on only one (1) floor of the Building, the
entire usable area of such floor (including, unless such floor is the first
floor of the Building, the common lobby on such floor); or

 

(ii) if the Premises do not qualify as a Full Floor under the foregoing
subparagraph (i), and are located on more than one (1) floor of the Building, an
amount of usable square footage in the Building that is equal to or greater than
the average usable square footage for each floor of the Building, which average
shall be calculated by dividing the total above-ground usable square footage of
the Building by the number of above-ground floors of the Building,

 

where the square footage concerned is either office space, or non-office space
leased at full Building rental rates for office space. For example purposes only
with respect to subparagraph (ii) above, if the average usable square footage
for each floor of the Building is 25,000 usable square feet, to meet the Full
Floor condition set forth in subparagraph (a) above using partial floors, Tenant
must, on multiple floors of the Building, lease Premises in the aggregate equal
to at least 25,000 usable square feet.

 

(c) As set forth in subparagraph (a) above, as a condition to having the Crown
Signage, a Qualified Occupant must physically occupy at least seventy-five
percent (75%) of the square footage used to meet the Full Floor condition. In
addition, if a Tenant Default occurs, including, without limitation, Tenant’s
failure to properly maintain the Crown Signage in accordance with subparagraph
(i) below, and, as a result of such Tenant Default, Landlord retakes possession
of the Premises (with or without terminating this Lease), Tenant’s rights to the
Crown Signage under this Paragraph 3.5 shall automatically terminate and
thereafter be of no further force or effect. Moreover, Tenant’s rights to the
Crown Signage under this Paragraph 3.5 shall automatically terminate ten (10)
business days after:

 

(i) the assignment of this Lease by Tenant (excluding any Non-Consent Transfer);
or

 

(ii) the sublease by Tenant as the sublandlord of more than twenty-five percent
(25%) of the square footage used to meet the Full Floor condition (whether in
one or more subleases) (excluding any Non-Consent Transfer),

 

and shall have no further force or effect. Tenant’s rights to the Crown Signage
under this Paragraph 3.5 shall be personal to Tenant and any person to which
this Lease is assigned in a Non-Consent Transfer, and no other assignee or
subtenant shall have any rights to the Crown Signage.

 



-17-

 

 

(d) Signage location is largely designated by the signage ordinances of the
applicable municipality, but is allowed only on certain flat exterior wall
surfaces of the crown of the Building. For purposes of the Project, the Building
crown is defined as “the flat wall surface between the top of the window of the
top floor of the Building to the bottom of the cornice of the parapet wall,”
and, unless otherwise directed by Landlord, the Crown Signage must be centered
vertically between the two equally and left-justified horizontally. Any
mechanical/storage penthouse is excluded from the Building crown, and the Crown
Signage is not permitted on any curved surfaces of the Building.

 

(e) The Crown Signage shall be subject to the following design requirements:

 

(i) letters: reverse pan channel letters on 1” inch stand-offs with 3” returns;

 

(ii) dual lit: (A) type: rout out back up; (B) material: brushed aluminum; and
(C) lighting: white LED (cabinet to be face lit and halo lit);

 

(iii) back up material: white polycarbonate;

 

(iv) stand-offs: (A) size: 1”; and (B) color: to match Building; and

 

(v) reverse pan: (A) materials: brushed aluminum; and (B) lighting: white LED.

 

Maximum letter height will vary depending on the Building, but cannot extend
below the top of the window or above the cornice as specified in subparagraph
(d) above. All Crown Signage letters must have clear Lexan backs to keep birds
out (or other similar material subject to Landlord’s approval), and an approved
vapor barrier/sealer shall be installed on all Building penetrations.

 

(f) Tenant shall submit to Landlord for approval in advance of any work being
done the name, address, proof of insurance, references and evidence of ability
to perform of Tenant’s proposed signage and installation companies for the Crown
Signage. Landlord reserves the right to reject any signage or installation
company that is not approved by Landlord. All necessary permits must be obtained
prior to any work commencing. The installer shall work with Landlord’s preferred
electrical provider (who shall provide its services to Tenant at competitive
market rates) for all electrical connections, time clocks and light sensors, and
signage installation shall be coordinated and scheduled through Landlord.

 

(g) (i) Prior to the installation of the Crown Signage, Tenant shall deposit
with Landlord a signage deposit (the “Signage Deposit”) as security for the
faithful performance by Tenant of its obligations under this Paragraph 3.5. The
Signage Deposit shall be in an amount equal to the estimated cost of removing
the Crown Signage and repairing and restoring all areas of the Building affected
by the installation and operation of the Crown Signage, as reasonably agreed
between the Parties prior to the installation of the Crown Signage. Landlord may
intermingle the Signage Deposit with Landlord’s own funds. The Signage Deposit
is not a limitation on Landlord’s damages or other rights under this Lease, a
payment of liquidated damages or prepaid Rent and shall not be applied by Tenant
to Rent for the last (or any) month of the Term, or to any other amount due
under this Lease.

 

-18-

 

 

(ii) If Tenant fails to pay or perform in a timely manner any of its obligations
under this Paragraph 3.5, then following the expiration of any applicable notice
and cure period given to Tenant in this Lease, Landlord may, prior to,
concurrently with or subsequent to, exercising any other right or remedy, use,
apply or retain all or any part of the Signage Deposit for the payment of any
monetary obligation due under this Paragraph 3.5, or to compensate Landlord for
any other expense, loss or damage that Landlord may reasonably incur by reason
of Tenant’s failure. If all or any portion of the Signage Deposit is so used,
applied or retained, Landlord shall promptly notify Tenant of such use,
application or retention, and Tenant shall, within ten (10) business days
following such notification, deposit with Landlord cash in an amount sufficient
to restore the Signage Deposit to the original amount.

 

(iii) The Signage Deposit shall be returned to Tenant (without interest),
together with an itemization of any deductions therefrom, within thirty (30)
days after Tenant has, in accordance with subparagraph (i) below, removed the
Crown Signage and repaired and restored all areas of the Building concerned to
their condition prior to the installation of the Crown Signage.

 

(iv) If Landlord’s interest in this Lease is conveyed, transferred or assigned,
Landlord shall transfer or credit the Signage Deposit to Landlord’s successor in
interest, and provided that the transferee assumes in writing Landlord’s
obligations under this Lease, Landlord shall be released from any liability for
the return of the Signage Deposit.

 

(h) In connection with the Crown Signage, Tenant shall, at Tenant’s sole cost
and expense, comply with Laws, the conditions of any warranty or insurance
maintained by Landlord on the Building and any applicable requirements of any
covenants, conditions and restrictions affecting the Property. The size,
location, design and all other aspects and specifications of the Crown Signage
must be submitted to, and approved in advance by, Landlord and the applicable
municipality prior to the manufacture and installation of the Crown Signage. All
designs and specifications for the Crown Signage must be in full compliance with
the signage ordinance of the applicable municipality. Tenant shall be solely
responsible for any cleanup, damage or other mishaps that may occur during the
installation or removal of the Crown Signage by Tenant, and shall fully
indemnify Landlord for all injuries to persons or damage to property related
thereto. Final, executed releases of lien by all signage and installation
companies must be provided by Tenant to Landlord prior to Tenant making final
payment to the signage and installation companies.

 

(i) Tenant shall maintain the Crown Signage at all times in a good, safe and
clean condition. Tenant shall repair any damage to the Building caused by
Tenant’s installation, maintenance, repair, replacement, use or removal of the
Crown Signage. The Crown Signage shall remain the property of Tenant, and Tenant
may, at Tenant’s sole cost and expense, remove the Crown Signage at any time
during the Term. Tenant shall, at Tenant’s sole cost and expense, remove the
Crown Signage prior to Lease end or the sooner termination of Tenant’s rights to
the Crown Signage under this Paragraph 3.5, including, without limitation, if
Tenant or an assignee pursuant to a Non-Consent Transfer ceases to lease at
least a Full Floor of the Building or a Qualified Occupant ceases to occupy at
least seventy-five percent (75%) of a Full Floor of the Building. On removal of
the Crown Signage, Tenant shall repair and restore all areas of the Building
concerned to their condition prior to the installation of the Crown Signage,
including, without limitation, any discoloration of the exterior of the
Building.

 

(j) If a Tenant Default occurs and, as a result of such Tenant Default, Landlord
retakes possession of the Premises (with or without terminating this Lease), or
if Tenant fails to remove the Crown Signage prior to Lease end or the sooner
termination of Tenant’s rights to the Crown Signage under this Paragraph 3.5,
Landlord may, at Tenant’s sole cost and expense, remove the Crown Signage and
repair and restore all areas of the Building concerned to their condition prior
to the installation of the Crown Signage, and Tenant shall promptly reimburse
Landlord for all costs and expenses incurred by Landlord in connection with such
removal, repair and restoration and any storage of the Crown Signage in excess
of the Signage Deposit.

 

-19-

 

 

4. Basic Monthly Rent.

 

(a) Tenant covenants to pay to Landlord, without (except as expressly provided
in this Lease) abatement, deduction, offset, prior notice or demand, Basic
Monthly Rent in lawful money of the United States at the address for Landlord
set forth in Paragraph 22.3, or at such other such place as Landlord may
designate to Tenant not less than thirty (30) days prior to the next payment due
date, in advance on or before the first day of each calendar month during the
Term, commencing on the Commencement Date unless otherwise set forth in the
definition of “Basic Monthly Rent”. Tenant may make payments to Landlord under
this Lease by electronic transfer, wire transfer or similar means, but each
payment of Basic Monthly Rent shall be made pursuant to an automatic payment
procedure set up by Tenant that ensures that each such payment will be received
by Landlord on or before the first day of each calendar month.

 

(b) If the first day on which Basic Monthly Rent is due under this Lease is not
the first day of a calendar month, on or before such due date Basic Monthly Rent
shall be paid for the initial fractional calendar month prorated on a per diem
basis. If the Term expires or this Lease terminates on a day other than the last
day of a calendar month, Basic Monthly Rent for such fractional month shall be
prorated on a per diem basis.

 

(c) In addition to the foregoing, concurrently with its execution and delivery
of this Lease, Tenant shall pay to Landlord in advance Basic Monthly Rent for
the first full calendar month following the Commencement Date in which full
Basic Monthly Rent is payable (that is, $27.00 per rentable square foot on an
annual basis), which shall be applied by Landlord to pay Basic Monthly Rent for
such month on the date due.

 

5. Operating Expenses.

 

5.1. Payment of Operating Expenses.

 

(a) In addition to Basic Monthly Rent, Tenant covenants to pay to Landlord,
without (except as expressly provided in this Lease) abatement, deduction,
offset, prior notice or demand, Tenant’s Share of Operating Expenses (to the
extent that Operating Expenses in the Operating Year concerned are greater than
Base Year Operating Expenses) in lawful money of the United States at the
address for Landlord set forth in Paragraph 22.3, or at such other such place as
Landlord may designate to Tenant not less than thirty (30) days prior to the
next payment due date, in advance (as Tenant’s Estimated Share of Operating
Expenses) on or before the first day of each calendar month during the Term,
commencing on the OpEx Commencement Date, in accordance with the provisions of
this Paragraph 5; provided, however, that Tenant’s Share of Operating Expenses
for the Base Year and any prior year shall be zero.

 

(b) On or prior to the OpEx Commencement Date, and prior to each Operating Year
after the Operating Year commencing on the OpEx Commencement Date, or as soon
thereafter as is reasonably practicable (but not later than May 1st of the
Operating Year concerned), Landlord shall furnish Tenant with a statement (the
“Estimated OpEx Statement”) showing in reasonable detail, reasonably sufficient
for Tenant verification, the component breakdown of the Estimated Operating
Expenses for the Operating Year concerned and the computation of Tenant’s
Estimated Share of Operating Expenses for such Operating Year. Each such
estimate of Operating Expenses shall be based on the actual Operating Expenses
for the immediately prior year and Landlord’s reasonable estimate of Operating
Expenses for the coming year.

 



-20-

 

 

(c) Subject to the proviso in the last sentence of this subparagraph (c), on or
prior to the OpEx Commencement Date, and on the first day of each month
following the OpEx Commencement Date, Tenant shall pay to Landlord one-twelfth
(1/12th) of Tenant’s Estimated Share of Operating Expenses as specified in the
Estimated OpEx Statement for such Operating Year. If Landlord fails to give
Tenant an Estimated OpEx Statement prior to any applicable Operating Year,
Tenant shall continue to pay on the basis of the Estimated OpEx Statement for
the prior Operating Year until the Estimated OpEx Statement for the current
Operating Year is received. If at any time it appears to Landlord that Operating
Expenses for a particular Operating Year will vary from Landlord’s original
estimate, Landlord may (but if the variation is a material reduction in such
Operating Expenses from Landlord’s original estimate, Landlord shall) deliver to
Tenant (but not more than once in any Operating Year) a revised Estimated OpEx
Statement for such Operating Year, and subsequent payments by Tenant for such
Operating Year shall be based on such revised Estimated OpEx Statement;
provided, however, that in all events, Tenant shall be given at least thirty
(30) days after the delivery of any original or revised Estimated OpEx Statement
to make any payment required to be made pursuant to the statement concerned.

 

(d) As soon as reasonably practicable after the expiration of any applicable
Operating Year (but not later than May 1st following the Operating Year
concerned), Landlord shall furnish Tenant with a statement (the “Actual OpEx
Statement”) showing in reasonable detail, reasonably sufficient for Tenant
verification, the component breakdown of Operating Expenses for the Operating
Year concerned, the computation of Tenant’s Share of Operating Expenses for such
Operating Year and the amount by which Tenant’s Share of Operating Expenses
exceeds or is less than the amounts paid by Tenant during such Operating Year,
which shall be deemed to be certified by Landlord to be true and accurate when
furnished. If the Actual OpEx Statement indicates that the amount actually paid
by Tenant for the relevant Operating Year is less than Tenant’s Share of
Operating Expenses for such Operating Year, Tenant shall pay to Landlord such
deficit within thirty (30) days after delivery of the Actual OpEx Statement.
Such payments by Tenant shall be made even though the Actual OpEx Statement is
furnished to Tenant after Lease end, provided that Tenant receives the Actual
OpEx Statement within ninety (90) days after Lease end. If the Actual OpEx
Statement indicates that the amount actually paid by Tenant for the relevant
Operating Year exceeds Tenant’s Share of Operating Expenses for such Operating
Year, such excess shall be credited in full against Rent thereafter coming due
under this Lease until such credit is exhausted or, if no Rent is thereafter
coming due under this Lease, such excess shall be paid by Landlord to Tenant
within thirty (30) days after the Actual OpEx Statement is furnished to Tenant.
The Parties’ obligations set forth in this subparagraph (d) shall survive Lease
end.

 

(e) No failure by Landlord to require the payment of Tenant’s Share of Operating
Expenses for any period shall constitute a waiver of Landlord’s right to collect
Tenant’s Share of Operating Expenses for such period or for any subsequent
period; provided, however, that, except for Operating Expenses that are being
amortized over a term of years in accordance with the terms of this Lease,
Landlord shall not be entitled to collect from Tenant any Operating Expenses
that are billed to Tenant for the first time more than eighteen (18) months
after the Operating Year in which such Operating Expenses arise. If Base Year
Operating Expenses exceed Operating Expenses that were actually incurred or
payable for any full or (on a pro rata basis) partial Operating Year after the
Base Year, Tenant shall not be entitled to any refund, credit or adjustment of
Basic Monthly Rent. Tenant shall, however, be entitled to receive a refund of,
or credit for, any Estimated Operating Expenses paid by Tenant during such full
or partial Operating Year in accordance with the foregoing subparagraph (d).

 

(f) Landlord shall use its best efforts to control Operating Expenses to the
extent reasonably practicable, and shall pay all Operating Expenses in a timely
manner prior to delinquency, subject to payment of Rent by Tenant in a timely
manner. For any particular Operating Year, Landlord may not collect Operating
Expenses from tenants in the Building in an amount (as grossed up to account for
any base year or expense stop provided to such tenants) that is in excess of one
hundred percent (100%) of Operating Expenses actually paid or incurred by
Landlord for such Operating Year.

 

(g) If the Term expires or this Lease terminates on a day other than the last
day of a calendar month, Tenant’s Share of Operating Expenses for such
fractional month shall be prorated on a per diem basis.

 



-21-

 

 

(h) Notwithstanding the other provisions of this Paragraph 5, Tenant shall have
sole responsibility for, and shall pay when due, all taxes, assessments, charges
and fees levied by any governmental or quasi- governmental authority on Tenant’s
business operations in the Premises or Tenant’s Property.

 

5.2. Resolution of Disagreement.

 

(a) Every statement given by Landlord to Tenant under Paragraph 5.1 at the
address for notices to Tenant set forth in Paragraph 22.3 shall be conclusive
and binding on Tenant unless within ninety (90) days after the receipt of such
statement, Tenant:

 

(i) notifies Landlord that Tenant disputes the correctness of such statement,
specifying the particular respects in which the statement is claimed to be
incorrect;

 

(ii) requests reasonable clarification of Landlord’s information and
computations, including reasonable detail as to any questioned expense item; or

 

(iii) initiates an audit of such statement.

 

Pending the determination of such dispute by agreement between the Parties,
Tenant shall, within thirty (30) days after receipt of such statement, pay the
amounts set forth in such statement in accordance with such statement, and such
payment shall be without prejudice to Tenant’s position. Tenant shall have the
right to audit Base Year Operating Expenses in connection with its first audit
of Operating Expenses conducted under this subparagraph (a), but may not audit
Base Year Operating Expenses following the first audit of Operating Expenses for
any Operating Year after the Base Year, except with respect to material errors
and subsequent adjustment to Base Year Operating Expenses under the terms of
Paragraph 5.

 

(b) If such dispute exists and it is subsequently determined that Tenant has
paid amounts in excess of those then due and payable under this Lease, Landlord
shall credit such excess against Rent thereafter coming due under this Lease
until such credit is exhausted, or if this Lease has ended, shall pay such
excess to Tenant within thirty (30) days after such determination. If such
dispute is not resolved between the Parties within sixty (60) days, then at the
request of either Party, such dispute shall be resolved by an independent
certified public accountant, whose decision shall be binding. The Parties,
acting reasonably, shall mutually select, and equally share the cost of, such
accountant.

 

5.3. Tenant Audit Right.

 

(a) Landlord shall maintain its books and records relating to Operating Expenses
for a period of at least three (3) years following the year in which such
Operating Expenses were incurred, in a manner that is consistent with GAAP. Such
books and records shall be available after at least ten (10) business days’
request by Tenant at Landlord’s office during normal business hours for audit,
examination and copying by Tenant and Tenant’s employees, agents or external
auditors during such period, at Tenant’s sole cost and expense (including
Landlord’s out-of-pocket costs incurred as a result of such audit); provided,
that the right to initiate such audit shall expire within sixty (60) days after
receipt of an Actual OpEx Statement with respect to the Operating Expenses
covered thereby, and that:

 

(i) neither Tenant nor Tenant’s employees, agents or external auditors may
divulge the contents of such books and records or the results of such
examination to any third party, except to Tenant’s attorneys, accountants or
consultants or as may reasonably be necessary in Tenant’s business operations
(so long as the person to whom such contents or results are divulged also agrees
to maintain their confidentiality) or as may otherwise be required by Laws or a
court of competent jurisdiction;

 

-22-

 

 

(ii) Tenant has not previously examined or audited such books and records with
respect to the same Operating Year; and

 

(iii) Tenant provides to Landlord, at no cost, a copy of the report of such
examination within ten (10) business days after receipt by Tenant.

 

(b) Notwithstanding the foregoing to the contrary, if such verification reveals
that Tenant’s Share of Operating Expenses set forth in any Actual OpEx Statement
exceeded by more than five percent (5%) the amount that actually was due,
Landlord shall, in addition to the amounts owed to Tenant under Paragraphs
5.1(d) and 5.2(b), reimburse Tenant for any costs reimbursed to Landlord under
the foregoing subparagraph (a), plus the lesser of the actual cost of such
examination or the reasonable charges of such examination based on a reasonable
hourly charge (even if such accountant is actually paid on some other basis),
together with other reasonable expenses incurred by such accountant. Tenant may
not hire an accountant or other person to perform such examination on a
contingency, percentage, bonus or similar basis, unless such accountant or other
person is nationally recognized, reputable and reasonable in its approach. Any
overcharge or underpayment revealed thereby shall be reconciled between the
Parties, acting reasonably and in good faith, within thirty (30) days after the
completion of such verification and examination.

 

5.4. Limitation on Certain Operating Expenses.

 

5.4.1. Definitions. As used in this Paragraph 5.4, each of the following terms
shall have the indicated meaning:

 

“Base Year Controllable Operating Expenses” means Controllable Operating
Expenses that are actually incurred in the Base Year, subject to the other
provisions of this Paragraph 5.4.

 

“Controllable Operating Expenses” means all Operating Expenses other than those
not within the control of Landlord, determined reasonably, consistent with
Comparable Buildings. Without limiting the generality of the preceding sentence,
those Operating Expenses not within the control of Landlord include, without
limitation, (i) utilities, (ii) insurance premiums and deductibles, (iii) real
and personal property taxes and assessments, (iv) snow removal costs, (v)
expenditures for necessary capital repairs and replacements, (vi) market-wide
cost increases resulting from extraordinary circumstances, including force
majeure, boycotts, strikes, conservation surcharges, embargoes or shortages, and
(vii) costs related to union contracts; however, Landlord shall make every
reasonable effort to manage and minimize such non-controllable Operating
Expenses.

 

“Tenant’s Share of Base Year Controllable Operating Expenses” means the result
obtained by multiplying Base Year Controllable Operating Expenses by Tenant’s
Percentage of Operating Expenses.

 

“Tenant’s Share of Controllable Operating Expenses” for any given Operating Year
other than the Base Year means the result obtained by subtracting Base Year
Controllable Operating Expenses from Controllable Operating Expenses actually
incurred in the Operating Year concerned, and then multiplying the difference by
Tenant’s Percentage of Operating Expenses, subject to the limitations set forth
below. Tenant’s Share of Controllable Operating Expenses for any fractional
Operating Year shall be calculated by determining what Tenant’s Share of
Controllable Operating Expenses would have been for the entire Operating Year
concerned, and then prorating such amount over such fractional Operating Year,
subject to the limitations set forth below. When comparing any prior Operating
Year that is a fractional calendar year, Tenant’s Share of Controllable
Operating Expenses for such prior Operating Year shall be proportionally
increased to an amount that would have existed had such prior Operating Year
been an entire calendar year.

 

-23-

 

 

5.4.2. Limitations.

 

(a) Notwithstanding the provisions of Paragraph 5.1 to the contrary, Tenant’s
obligation to pay Tenant’s Share of Operating Expenses shall be limited as set
forth in this Paragraph 5.4 with respect to Controllable Operating Expenses
(only). This Paragraph 5.4 shall not limit Tenant’s obligation to pay Tenant’s
Share of Operating Expenses except as expressly set forth as to Controllable
Operating Expenses.

 

(b) Tenant’s Share of Controllable Operating Expenses for the Operating Year
immediately following the Base Year shall be the lesser of (i) Tenant’s Share of
Controllable Operating Expenses for such Operating Year, or (ii) the sum of
Tenant’s Share of Base Year Controllable Operating Expenses, plus five percent
(5%), less Tenant’s Share of Base Year Controllable Operating Expenses.

 

(c) Tenant’s Share of Controllable Operating Expenses for each Operating Year
thereafter shall be the lesser of (i) Tenant’s Share of Controllable Operating
Expenses for such Operating Year, or (ii) the sum of Tenant’s Share of
Controllable Operating Expenses for the immediately preceding Operating Year,
plus five percent (5%).

 

(d) The intent of this Paragraph 5.4 is to create a non-compounding, five
percent (5%) per year cap on Tenant’s Share of Controllable Operating Expenses
over each immediately preceding Operating Year.

 

(e) Notwithstanding the foregoing to the contrary, for purposes of the
calculations set forth in this Paragraph 5.4, (i) Controllable Operating
Expenses (including, without limitation, Base Year Controllable Operating
Expenses) that vary with occupancy and are attributable to any part of the Term
in which less than ninety-five percent (95%) of the rentable area of the
Building is occupied by tenants, will be adjusted by Landlord to the amount that
Controllable Operating Expenses would have been if ninety-five percent (95%) of
the rentable area of the Building had been occupied by tenants for the period
concerned, and (ii) if Landlord furnishes a service to tenants in the Building,
the cost of which constitutes a Controllable Operating Expense, and a tenant
other than Tenant has undertaken to perform such service itself, Controllable
Operating Expenses shall be increased by the amount that Landlord would have
incurred if Landlord had furnished such service to such tenant.

 

5.4.3. Adjustments. Notwithstanding anything contained in the foregoing portion
of this Paragraph 5.4 to the contrary:

 

(a) if Tenant’s Share of Controllable Operating Expenses in any Operating Year
exceeds the cap amount in such Operating Year and, as a result, Tenant pays less
than the otherwise applicable Tenant’s Share of Controllable Operating Expenses
in such Operating Year, Landlord may accrue and carry forward the amount not
paid by Tenant to one or more future Operating Years in which Tenant’s Share of
Controllable Operating Expenses is less than the cap amount in such Operating
Year(s), and collect from Tenant such amount in such Operating Year(s) up to the
cap amount in such Operating Year(s), until the full accrued amount previously
not paid by Tenant has been collected; and

 

(b) if Tenant’s Share of Controllable Operating Expenses in any Operating Year
exceeds the cap amount in such Operating Year, but Tenant’s Share of Operating
Expenses in such Operating Year does not exceed the cap amount that would result
if the limitation described in this Paragraph 5.4 was applied to Tenant’s Share
of Operating Expenses generally (that is, a non-compounding, five percent (5%)
per year cap on Tenant’s Share of Operating Expenses), then Tenant’s Share of
Controllable Operating Expenses shall not be reduced under this Paragraph 5.4 in
such Operating Year.

 

-24-

 

 

6. Security Deposit.

 

(a) Concurrently with its execution and delivery of this Lease, Tenant shall
deposit with Landlord the Security Deposit as security for the faithful
performance by Tenant of its obligations under this Lease. Landlord may
intermingle the Security Deposit with Landlord’s own funds. The Security Deposit
is not a limitation on Landlord’s damages or other rights under this Lease, a
payment of liquidated damages or prepaid Rent and shall not be applied by Tenant
to Rent for the last (or any) month of the Term, or to any other amount due
under this Lease.

 

(b) If a Tenant Default occurs under this Lease, then Landlord may, prior to,
concurrently with, or subsequent to, exercising any other right or remedy, use,
apply or retain all or any part of the Security Deposit for the payment of any
monetary obligation past due under this Lease (after the expiration of any
applicable notice and cure period given to Tenant in this Lease), or to
compensate Landlord for any other expense, loss or damage that Landlord
reasonably incurs by reason of such Tenant Default, including any damage or
deficiency in the reletting of the Premises. If all or any portion of the
Security Deposit is so used, applied or retained, Landlord shall promptly notify
Tenant of such use, application or retention, and Tenant shall, within ten (10)
business days following such notification, deposit with Landlord cash in an
amount sufficient to restore the Security Deposit to its original amount.

 

(c) The Security Deposit shall be returned (without interest) to Tenant within
thirty (30) days after Lease end and surrender of possession of the Premises to
Landlord in accordance with Paragraph 17.1; provided, that if at such time,
Tenant has not paid to Landlord all amounts payable under this Lease or if any
Tenant Default then exists, said thirty (30)-day period shall be extended until
such matters are resolved; provided further, however, that if such Tenant
Default is a monetary default, and the Security Deposit is equal to or greater
than the amount concerned, then Landlord shall apply the Security Deposit in
full payment of such amount and remit to Tenant any remaining portion of the
Security Deposit within such thirty (30)-day period, together with an
itemization of any deductions therefrom, provided that Tenant has paid all other
amounts payable under this Lease. Notwithstanding the foregoing, Landlord may
withhold the Security Deposit after Lease end until Tenant has paid in full
Tenant’s Share of Operating Expenses for the Operating Year in which Lease end
occurs, provided that Landlord provides to Tenant an Actual OpEx Statement for
such Operating Year (or portion thereof) within thirty (30) days after Lease
end, and concurrently returns to Tenant any remaining Security Deposit balance,
together with an itemization of any deductions therefrom.

 

(d) If Landlord’s interest in this Lease is conveyed, transferred or assigned,
Landlord shall transfer or credit the Security Deposit to Landlord’s successor
in interest, and provided that the transferee assumes in writing Landlord’s
obligations under this Lease, Landlord shall be released from any liability for
the return of the Security Deposit.

 

7. Use and Operation.

 

7.1. Prohibitions. The Premises shall not be used or occupied for any purpose
other than for the Permitted Use, and neither Tenant nor Tenant’s Occupants
shall do anything that will:

 

(a) increase the existing rate or violate the provisions of any insurance
carried with respect to the Property (and Landlord represents that the Permitted
Use, per se, does not do so);

 

(b) create a public or private nuisance, constitute a disreputable business or
purpose, commit waste or unreasonably interfere with or disturb any other tenant
or occupant of the Building or Landlord in the operation of the Building;

 

(c) overload the floors or otherwise damage the structure of the Building;

 

-25-

 

 

(d) increase the cost of any utility service beyond the level permitted by
Paragraph 8 unless Tenant pays such increased cost in accordance therewith;

 

(e) in its use of, operations in, and improvements to, the Premises, violate
Laws; or

 

(f) increase the number of occupants in the Premises beyond the number of
parking stalls allocated to Tenant in Tenant’s Parking Stall Allocation.

 

7.2. Covenants. Tenant shall, at Tenant’s sole cost and expense:

 

(a) use the Premises in a careful and safe manner that is consistent with normal
business practices for general office use;

 

(b) in its use of, operations in, and improvements to, the Premises, comply with
Laws;


 

provided, that:

 

(i) subject to reimbursement as part of Operating Expenses to the extent
permitted by Paragraph 5, Landlord shall be solely responsible for compliance
with the ADA and other Laws in connection with the Common Areas (except to the
extent of any additional costs incurred by Landlord solely as a result of
Tenant’s particular use (as distinguished from the Permitted Use) of the
Premises, which additional costs shall be payable solely by Tenant within thirty
(30) days after receipt of an invoice therefor) and any improvements made by
Landlord to the Premises;

 

(ii) Tenant shall, at its sole cost and expense, be solely responsible for
compliance with the ADA and other Laws in connection with Alterations made or
caused to be made by Tenant, and Tenant’s use or improvement of the Premises,
except:

 

(A) to the extent that noncompliance with the ADA and other Laws in the Premises
(1) is the responsibility of Landlord under subparagraph (b)(i) above, (2) is
caused by Landlord, or (3) is caused by or relates to matters outside the
Premises; and

 

(B) that such compliance obligation shall exclude the requirement of Tenant to
make structural improvements or repairs, unless and to the extent that (1) such
requirements are triggered by Tenant’s making Alterations involving or affecting
the structural elements of the Building, and (2) such structural improvements or
repairs a) are not the responsibility of Landlord under subparagraph (b)(i)
above, b) are not caused by Landlord, and c) are not caused by and do not relate
to matters outside the Premises; and

 

(iii) Tenant shall have no obligation to Landlord with respect to:

 

(A) any Hazardous Materials on the Property not stored, used or disposed of by
Tenant or Tenant’s Occupants; or

 

(B) any failure of the Improvements to comply as of the Commencement Date with
any then-existing Laws, except to the extent of improvements made by Tenant, but
subject to subparagraph (b)(ii) above;

 

(c) keep the Premises free of reasonably objectionable noises and odors that
emanate from the Premises and materially interfere with or disturb other tenants
of the Building or Landlord in the operation of the Building; and

 

-26-

 

 

(d) not store, use or dispose of any Hazardous Materials on the Property, except
for customary de minimis quantities of typical consumer, cleaning and office
supplies, all of which shall be stored, used and disposed of in accordance with
Laws.

 

7.3. Qualifications. Nothing contained in this Paragraph 7 shall be deemed to
impose any obligation on Tenant to make any structural changes, repairs or
improvements unless necessitated solely by reason of a particular use (as
distinguished from the Permitted Use) by Tenant of the Premises or resulting
from an Alteration made by or at the request or direction of Tenant (in which
case, any such changes, repairs or improvements shall be performed by Landlord
at Tenant’s sole cost and expense, for which Tenant shall reimburse Landlord
within thirty (30) days after receipt by Tenant of an invoice therefor), or
shall be deemed to impose any obligation on Tenant with respect to actions or
omissions of persons other than Tenant and Tenant’s Occupants. Tenant’s
Occupants will be required to smoke outside the Building in compliance with the
Utah Indoor Clean Air Act.

 

7.4. No Continuous Operation. Systematic and continuous occupancy or operation,
such as regularly scheduled shifts, in all or any portion of the Premises before
or after Building Hours is not permitted. This includes, but is not limited to,
any systematic and continuous twenty-four (24) hour, seven (7) day a week
operation or use of the Premises. However, the foregoing portion of this
Paragraph 7.4 shall not:

 

(a) prohibit or limit the continuous operation of data servers or other similar
equipment in the Premises; or

 

(b) prevent late or early hour or all-night work that would be typical in the
offices of a company similar to Purple Innovation, LLC, including, without
limitation, a customer service center occupying a reasonable portion of the
Premises that provides customer support during commercially reasonable hours,
and a limited number of employees working all day and all night for a limited
number of days when necessary to complete a particular project, and Tenant may
have a limited number of technical and customer service employees regularly
working after Building Hours in the Premises. To the extent set forth in the
preceding sentence, Landlord acknowledges that Tenant’s employees may, from time
to time, work in the Premises before and after Building Hours; however, in all
events Tenant shall pay to Landlord the cost of any increased security,
maintenance, repair (including repair as a result of any after-hours damage),
janitorial and similar items resulting from such work within thirty (30) days
after receipt by Tenant of an invoice therefor.

 

8. Utilities and Services.

 

8.1. Services Provided.

 

(a) Landlord shall, as part of Operating Expenses, cause to be furnished to the
Premises and, where applicable, to the Common Areas:

 

(i) electricity for normal lighting and office computers, servers, copiers and
other typical office equipment used by Tenant for the Permitted Use;

 

(ii) HVAC in sufficient quantities for the reasonably comfortable use and
occupancy of the Premises and, where applicable, for the reasonably comfortable
use of the Common Areas;

 

(iii) janitorial services (five (5) days per week except holidays) and window
washing consistent with Comparable Buildings, with the janitorial service
provider being bonded, insured and licensed, and its employees having passed
appropriate criminal background checks;

 

-27-

 

 

(iv) cleaning and stocking services for restrooms;

 

(v) replacement bulbs and ballasts for Building standard ceiling lighting;

 

(vi) hot and cold water in the restrooms and, if any, in Tenant’s kitchen/break
room area, and water for drinking in the water fountains;

 

(vii) functioning toilets;

 

(viii) snow removal (provided as soon as reasonably practicable), landscaping,
grounds keeping and elevator service; and

 

(ix) security to the Building consistent with the security provided to other
buildings in the Project, all in a manner consistent with Comparable Buildings.

 

Tenant shall, at Tenant’s sole cost and expense, contract for its own
telecommunication service to the Premises, and Tenant shall, subject to
Landlord’s approval, have the right to contract with a service provider not
currently providing such service in the Building.

 

(b) Subject to the provisions of this Lease, Tenant shall have reasonable access
over the Common Areas to the Premises at all times during the Term, twenty-four
(24) hours a day, seven (7) days a week, including (if the Premises are located
above the first floor) passenger elevators without operators serving the floor
on which the Premises are located in common with other tenants of the Building.

 

(c) Tenant may not install its own backup generator. If Tenant elects to connect
to the Building backup generator prior to Landlord’s commencement of the
construction of the Tenant Improvements, such connection shall be made by
Landlord for Tenant, at Tenant’s sole cost and expense, and an additional $0.50
per rentable square foot of the Premises on an annual basis shall be added to
any Basic Monthly Rent payable on the Commencement Date.

 

8.2. Excess Services.

 

(a) If Landlord provides:

 

(i) electric current to the Premises for Tenant load (that is, excluding HVAC
and lighting) in excess of two (2) watts per usable square foot to enable Tenant
to operate any office computers, servers, copiers or other equipment requiring
extra electric current; or

 

(ii) electric current for non-Tenant load (HVAC and lighting) or any other
utility or service (including, without limitation, any service listed in
Paragraph 8.1(a)) that is in excess of that typically required for routine
office purposes, including, without limitation, additional cooling necessitated
by Tenant’s equipment and additional services, such as increased security,
maintenance, repair (including repair as a result of any after-hours damage),
janitorial and similar items, reasonably related to such excess usage or
after-hours usage of the Property as contemplated by Paragraph 7.4, all as
determined by reference to general Building tenant usage and Comparable
Buildings,

 

Landlord shall reasonably determine or calculate the actual, reasonable cost of
such additional electric current, utility or service usage, and Tenant shall pay
such cost, together with a reasonable charge for administrative costs related to
such determination, calculation and billing, on a monthly basis to Landlord
within thirty (30) days after receipt by Tenant of an invoice therefor;
provided, however, that prior to commencing regular, periodic billing for such
additional electric current, utility or service, Landlord shall give Tenant
notice and an opportunity to cease using such additional electric current,
utility or service.

 



-28-

 

 

(b) If Landlord reasonably believes that Tenant is using excess electricity or
water, Landlord may cause an electric or water meter to be installed in the
Premises in order to measure the amount of electricity or water consumed for any
excess use described in the foregoing subparagraph (a), and if such meter
actually evidences excess use, the reasonable cost of such meter and of any
related wiring or plumbing and their installation, together with the cost of
such excess electricity or water, shall be paid by Tenant within thirty (30)
days after receipt by Tenant of an invoice therefor. (The Building will have one
meter for electricity and one meter for water, with respect to each of which
Landlord will receive a single bill; therefore, any meter installed in order to
measure the amount of electricity or water consumed for any such excess use by
Tenant will, in fact, be a sub-meter, and the actual cost of any excess
electricity or water sub-metered to the Premises will be determined by Landlord
by extrapolating from the Building cost concerned.) Any such excess utility
expense that is separately billed to and paid for by Tenant pursuant to this
Paragraph 8.2 shall not be part of Operating Expenses.

 

8.3. Certain After-Hours Services. Subject to the provisions of this Lease, and
as part of Operating Expenses, Landlord shall furnish lighting and HVAC to the
Premises during Building Hours. Tenant may require (and Landlord shall provide)
such services after Building Hours on demand, and may be separately billed, and
if billed shall pay within thirty (30) days after receipt by Tenant of an
invoice therefor Landlord’s standard charges (set forth below), for any lighting
and HVAC used in the Premises during any period other than during Building
Hours, provided that such after-hours services are requested or activated by
Tenant or Tenant’s Occupants. Currently, Landlord’s standard charges (which
approximate actual costs) for such after-hours services are approximately $3.50
per hour per zone for lighting and approximately $21.00 per hour per floor for
HVAC. Landlord may, from time to time, increase the charge for providing such
after-hours services to reflect any increase in Landlord’s approximate actual
costs, which increased charge shall be consistently applied to all Building
tenants. Landlord shall use its best efforts to charge Tenant and other Building
tenants for after-hours services in a consistent, non-discriminatory manner. Any
such charges for after-hours services that are separately billed to and paid for
by Tenant pursuant to this Paragraph 8.3 shall not be part of Operating
Expenses.

 

8.4. Service Interruption. Tenant shall immediately notify Landlord of the
interruption (a “Service Interruption”) of any service furnished by Landlord
under this Lease, and following the receipt of such notice (which notice may be
via email to or telephone conference with Landlord’s property manager), Landlord
shall use its best efforts to restore such service to the Premises as soon as
reasonably practicable. Subject to force majeure, and except in cases covered by
Paragraphs 13 or 14, with respect to any Service Interruption or any repair,
maintenance or alteration performed by Landlord, any failure by Landlord to
provide Tenant with access to the Premises or the Building, or Landlord’s
default under this Lease (each, a “Tenantability Restriction”) that renders all
or any portion of the Premises untenantable and is not caused by Tenant or
Tenant’s Occupants:

 

(a) commencing on the fifth (5th) consecutive business day of such Service
Interruption or Tenantability Restriction, Tenant shall be entitled to an
equitable diminution of Rent to the extent that the Premises are untenantable as
a result of such Service Interruption or Tenantability Restriction; and

 



-29-

 

 

(b) if the entire Premises will be or are untenantable (or at least fifty
percent (50%) of the Premises is untenantable such that use by Tenant of the
remaining usable portion of the Premises for Tenant’s business operations is not
reasonably practicable) for a period of more than sixty (60) consecutive days as
a result of such Service Interruption or Tenantability Restriction, Tenant shall
be entitled to terminate this Lease on notice given to Landlord within ten (10)
business days after the later of:

 

(i) the date on which Landlord provides to Tenant an estimate of the time
required to cure such Service Interruption or Tenantability Restriction (which
notice shall be given by Landlord to Tenant as soon as reasonably practicable,
but Landlord shall use its best efforts to provide such notice to Tenant no
later than ten (10) days after the occurrence of such Service Interruption or
Tenantability Restriction); or

 

(ii) the expiration of such sixty (60)-day period, and on such notice, Tenant
shall vacate and surrender the Premises to Landlord in accordance with the
applicable provisions of this Lease.

 

On such termination, Landlord shall promptly return to Tenant all deposits and
prepayments held by Landlord, and Tenant shall have no further obligation under
this Lease, except for any obligation relating to the period prior to the date
of such termination, and any obligation surviving Lease end.

 

9. Maintenance and Repairs; Alterations; Access to Premises; Reserved Rights in
Common Areas.

 

9.1. Maintenance and Repairs.

 

(a) Landlord shall, as part of Operating Expenses, maintain the Property
(excepting the interior, non-structural portions of the Premises and other
leased premises in the Building) in good order, condition and repair, in a clean
and sanitary condition and in compliance with Laws, in a manner consistent with
those procedures and practices generally employed by owners or managers of
Comparable Buildings; provided, however, that, subject to reimbursement of
Landlord to the extent provided by Paragraph 5, and, subject to Paragraph 12.3,
excluding damage caused by Tenant or Tenant’s Occupants, Landlord shall be
solely responsible for maintenance, repair and replacement of the exterior doors
and windows and structural components of the Building, the electrical, gas,
plumbing, mechanical, fire, life safety, HVAC and other base systems and
facilities of the Building (excepting any installed by Tenant) and the
restrooms, elevators, lobbies and other Common Areas, in such manner. Any costs,
expenses and fees incurred or payable by Landlord in connection with the
maintenance, repair or replacement of any supplemental or other HVAC equipment
(beyond the standard Building HVAC) for any data room of Tenant shall not be
part of Operating Expenses and shall be directly reimbursed by Tenant to
Landlord within thirty (30) days after receipt by Tenant of an invoice therefor.
In addition, Tenant shall pay to Landlord the cost of any increased maintenance
and repair (including repair as a result of any after-hours damage) resulting
from Tenant’s employees’ work in the Premises before and after Building Hours,
as set forth in Paragraph 7.4, all as determined by reference to general office
usage and Comparable Buildings; provided, however, that prior to commencing
regular, periodic billing for such increased maintenance and repair, Landlord
shall give Tenant notice and an opportunity to cease the employees’ work in the
Premises before and after Building Hours giving rise thereto.

 

(b) Except as expressly set forth in the foregoing subparagraph (a) or elsewhere
in this Lease, and excluding damage caused by Landlord or Landlord’s employees,
agents or contractors, Tenant shall, at Tenant’s sole cost and expense, maintain
the interior, nonstructural elements of the Premises (including, without
limitation, all floor and wall coverings, doors and locks) and Tenant’s Property
in good order, condition and repair and in a clean and sanitary condition,
subject to normal and reasonable wear and tear and the other provisions of this
Lease regarding casualty, condemnation, insurance and indemnification.

 

(c) All work to be performed by either Party under this Paragraph 9.1 shall be
completed promptly (and such work shall be performed by Landlord in a manner
that is reasonably calculated to minimize disruption to Tenant’s business to the
extent reasonably practicable), but in any event each Party shall use its best
efforts to complete such work within twenty-four (24) hours in any emergency and
within ten (10) business days for all other repairs. If any work cannot
reasonably be completed within twenty-four (24) hours or ten (10) business days,
as the case may be, such work shall be commenced within the applicable period
and thereafter prosecuted continuously and diligently until completed.

 

-30-

 

 

9.2. Alterations.

 

(a) Tenant shall not make or cause or permit to be made any Alteration, unless
such Alteration:

 

(i) equals or exceeds the then-current standard for the Building, and utilizes
only new and first-grade materials;

 

(ii) is in conformity with Laws, and is made after obtaining any required
permits and licenses;

 

(iii) is made with the prior consent of Landlord, which consent, in the case of
nonstructural, cosmetic Alterations such as carpeting or painting that have
absolutely no impact or effect on the structure or the roof, exterior,
mechanical, water, electrical, gas, plumbing, fire, life safety, HVAC,
telephone, sewer or other systems or facilities of the Building, shall be given
or denied within ten (10) business days after receipt by Landlord of Tenant’s
request therefor, accompanied by a reasonably detailed description of the
change, addition or improvement to be made;

 

(iv) is made pursuant to plans and specifications approved in advance by
Landlord or, if such Alteration does not require a building permit, is made
pursuant to a description of such proposed work; provided, that Landlord may not
charge Tenant a fee for the review of such plans and specifications or
description;

 

(v) is carried out by persons approved by Landlord (which approval shall be
given or denied within ten (10) business days after written request from
Tenant), who, if required by Landlord, deliver to Landlord before commencement
of their work a certificate of insurance evidencing that they maintain
commercial general liability insurance with limits of $1,000,000 per occurrence
and $1,000,000 aggregate and workers’ compensation and employer’s liability
insurance coverage consistent with Tenant’s insurance coverage as described in
Paragraph 12.1(c); and

 

(vi) is done only at such time and in such manner as Landlord may reasonably
specify.

 

Notwithstanding the foregoing to the contrary, Paragraphs 9.2(a)(iii), (iv) and
(v) (only) shall not apply if (1) the cost of such Alteration does not exceed,
in the aggregate, $25,000 in any twelve (12)-month period, (2) such Alteration
is purely cosmetic and nonstructural in nature and does not affect or involve
the roof, exterior or electrical, gas, plumbing, fire, life safety, HVAC or
other systems or facilities of the Building (that is, painting, wall covering
and carpet only), and (3) Tenant gives Landlord at least ten (10)-business days’
notice prior to making such Alteration; provided, however, that such Alteration
shall be subject to removal in accordance with Paragraph 17.1(c).

 

(b) Landlord shall use its best efforts to respond to any request for consent or
approval as soon as reasonably practicable. On receipt of such request and all
relevant information from Tenant, Landlord shall have ten (10) business days
either to grant or reject such request. If Landlord fails to respond within such
ten (10)-business day period, then Tenant may send a second request for a
response, and if such second request contains, in BOLD FACE type, the statement
“PURSUANT TO PARAGRAPH 9.2(a) OF THE LEASE, LANDLORD’S FAILURE TO RESPOND HERETO
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT SHALL BE DEEMED TO HAVE GRANTED THE
REQUEST,” then Landlord’s failure to respond to such second request within five
(5) business days after receipt thereof shall be deemed to have granted such
request as to, but only as to, the specific matter for which consent or approval
was requested in the original request received by Landlord from Tenant.

 

(c) Subject to Paragraph 17.1, any such Alteration (excluding only Tenant’s
Property) shall immediately become and remain the property of Landlord unless
agreed by the Parties in writing prior to the installation of such Alteration
that such Alteration will be owned by Tenant and removed by Tenant at Lease end.
Tenant shall pay when due the entire cost of any such Alteration. Within thirty
(30) days following the imposition of any lien resulting from any such
Alteration, Tenant shall cause such lien to be released of record by payment of
money or posting of a proper bond.

 



-31-

 

 

(d) Landlord shall not charge any construction management, oversight,
supervisory or plan review fee in connection with Tenant’s construction of any
Alterations.

 

(e) In connection with Alterations or Tenant’s operations in the Premises for
the Permitted Use, Tenant shall, following coordination with Landlord, be
provided by Landlord with reasonable access to all pipes, ducts, conduits, wires
and telephone and electrical closets available for the common use of tenants in
the Building.

 

9.3. Access to Premises.

 

(a) Subject to Tenant’s reasonable security procedures, Landlord and Landlord’s
employees, agents and contractors may enter the Premises at reasonable times
(including during Building Hours) on at least twenty- four (24) hours’ prior
written or verbal notice to Tenant (except in the event of an emergency) for the
purpose of:

 

(i) cleaning, inspecting, altering, improving and repairing the Premises or
other parts of the Building;

 

(ii) at reasonable intervals, ascertaining compliance with the provisions of
this Lease by Tenant; and

 

(iii) showing the Premises to prospective purchasers, tenants or mortgagees (but
with respect to prospective tenants for the Premises, only during the last six
(6) months of the Term, as the same may be extended, and at any time a Tenant
Default exists under this Lease).

 

Landlord shall have free access to the Premises in an emergency, but Landlord
shall use its best efforts to notify Tenant of such emergency as soon as
possible. Landlord shall at all times have a key with which to unlock all of the
doors in the Premises (excluding Tenant’s vaults, safes and similar areas
designated by Tenant in advance); provided, however, that Tenant may designate a
limited number of specified rooms, offices or closets within the Premises as
off-limits to janitorial service providers, and such providers shall not be
permitted to enter therein.

 

(b) In any entry into the Premises and in any work done by Landlord in the
Building, Landlord and Landlord’s employees, agents and contractors shall:

 

(i) use their best efforts to avoid and minimize any damage or injury to,
interference with, and disturbance of, Tenant and the operation of Tenant’s
business in the Premises;

 

(ii) comply with all reasonable security regulations and procedures as may then
be in effect with respect to Tenant’s operations in the Premises; and

 

(iii) use their best efforts to maintain the confidentiality of any materials
within the Premises.

 

Tenant may secure the Premises at all times and may require that any individual
entering the Premises be accompanied by an employee of Tenant at all times
(except in the case of an emergency).

 

-32-

 

 

9.4. Reserved Rights in Common Areas. Landlord reserves the right, at any time
or from time to time, to:

 

(a) establish and enforce reasonable, non-discriminatory rules and regulations
for the use of the Common Areas (including, without limitation, the delivery of
goods and the disposal of trash), in accordance with and subject to Paragraph
21;

 

(b) use or permit the use of the Common Areas by persons to whom Landlord may
grant or may have granted such rights in such manner as Landlord may from time
to time reasonably designate;

 

(c) temporarily close all or any portion of the Common Areas to make repairs or
changes to, to prevent a dedication of, to prevent the accrual of any rights of
any person or the public in, or to discourage non-Tenant Occupant use of or
parking on, the Common Areas;

 

(d) construct additional buildings in, or expand existing buildings into, the
Common Areas and change the layout of the Common Areas, including, without
limitation, enlarging or reducing the shape and size of the Common Areas,
whether by the addition of buildings or other improvements or in any other
manner;

 

(e) enter into operating agreements relating to the Common Areas with persons
selected by Landlord; and

 

(f) do such other acts in and to the Common Areas as in Landlord’s reasonable
judgment may be desirable;

 

provided, however, that Landlord, in exercising its reserved rights under the
foregoing portion of this sentence, shall exercise reasonable efforts to
minimize any adverse impact on the Premises and the operation of Tenant’s
business in the Premises, and except during non-Building Hours, shall not
materially impair the access to and from the Premises, or reduce the amount of
Tenant’s Parking Stall Allocation. If the Common Areas are diminished in
accordance with and subject to the foregoing proviso, Landlord shall not be
subject to any liability, Tenant shall not be entitled to any compensation or
diminution of Rent and such diminishment shall not be deemed to be an actual or
constructive eviction; provided, that if any Common Areas are converted into
leasable premises, the rentable square footage of the Building and the Premises
shall be adjusted appropriately in accordance with the definition of “Premises”.

 

10. Assignment and Subleasing.

 

10.1. Prohibition.

 

(a) Except as expressly provided in Paragraph 10.2, Tenant shall not do any of
the following without the prior consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed:

 

(i) assign, transfer, mortgage, encumber, pledge or hypothecate this Lease or
Tenant’s interest in this Lease, in whole or in part, directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise;

 

(ii) sublease the Premises or any part of the Premises; or

 

(iii) permit the use and occupancy of the Premises or any part of the Premises
by any persons other than (A) employees of Tenant, (B) employees of Tenant’s
affiliates, or (C) persons occupying a portion of the Premises for the purpose
of transacting business with Tenant.

 

-33-

 

 

Consent to any assignment or sublease shall not operate as a waiver of the
necessity for consent to any subsequent assignment or sublease and the terms of
such consent shall be binding on any person holding by, through or under Tenant.
At Landlord’s option, any assignment or sublease without Landlord’s prior
consent, when such consent is required by the terms of this Lease, shall be void
ab initio (from the beginning).

 

(b) Without limiting the other instances in which it may be reasonable for
Landlord to withhold its consent, Landlord may withhold its consent under
subparagraph (a) unless:

 

(i) Tenant provides to Landlord (A) the name and address of the proposed
assignee or subtenant, (B) the terms and conditions of (including all
consideration for) the proposed assignment or sublease, (C) any information
reasonably required by Landlord with respect to the nature and character of the
proposed assignee or subtenant and its business, business history, activities
and intended use of the Premises, (D) any references and current financial
information reasonably required by Landlord with respect to the net worth, cash
flow, credit and financial responsibility of the proposed assignee or subtenant,
and (E) a copy of the proposed assignment or sublease;

 

(ii) the nature, character and reputation of the proposed assignee or subtenant
and its business, activities and intended use of the Premises are suitable to
and in keeping with the standards of the Building, and in compliance with this
Lease (including, without limitation, the Permitted Use) and Laws, and the
proposed assignee or subtenant is a reputable party whose net worth, cash flow,
credit and financial strength are, considering the responsibilities involved,
reasonably adequate to meet such responsibilities;

 

(iii) the proposed assignee or subtenant (and any affiliate of such assignee or
subtenant) is not then an occupant of the Building or of any other building
within the Project or a person who actively dealt with Landlord or any affiliate
of Landlord or any employee, agent or representative of Landlord or any
affiliate of Landlord (directly or through a broker) with respect to space in
the Building or of any other building within the Project during the three (3)
months preceding Tenant’s request for Landlord’s consent (with “actively dealt
with” meaning, at least, correspondence and negotiation for the lease of space
within the Project, reasonable evidence of which is provided to Tenant, but
excluding, without more, the mere delivery of advertising, leasing or property
information relating to the Project); provided, however, that Landlord shall not
unreasonably withhold, condition or delay its consent to an assignment of this
Lease or a sublease of the Premises to a proposed assignee or subtenant under
the foregoing portion of this subparagraph (iii) if neither Landlord nor any
affiliate of Landlord is able to accommodate the space needs of such assignee or
subtenant within the Project, and Tenant is able to do so by such assignment or
sublease;

 

(iv) the proposed assignee or subtenant is not a governmental entity or
instrumentality thereof, unless otherwise approved by Landlord, which approval
may be withheld by Landlord if Landlord reasonably determines that the use to be
made of the Premises by such governmental entity would be undesirable (such as,
for example purposes only, and without limiting the generality of the foregoing,
use as a welfare or other social services office for indigent individuals, as a
court to which handcuffed defendants may be brought, or as an office to which
uniformed or armed individuals may come and go);

 

(v) the proposed assignment or sublease will not violate any enforceable
exclusive use or similar clause in another lease in the Project or give a tenant
in the Project a right to cancel its lease; provided, however, that if Tenant is
contemplating an assignment or sublease, then on Tenant’s request, Landlord
shall promptly provide to Tenant a list or schedule of enforceable exclusive use
or similar clauses affecting the Premises;

 

(vi) neither Landlord nor its affiliates have experienced previous material
defaults by, and are not in litigation with, the proposed assignee or subtenant
or its affiliates;

 

-34-

 

 

(vii) (A) the proposed assignee’s or subtenant’s anticipated use of the Premises
does not involve the generation, storage, use, treatment or disposal of
Hazardous Material, except for customary de minimis quantities of typical
consumer, cleaning and office supplies, all of which shall be stored, used and
disposed of in accordance with Laws; (B) the proposed assignee or subtenant has
not been required by any other landlord, lender or governmental authority to
take remedial action in connection with Hazardous Material contaminating a
property if the contamination resulted from such assignee’s or subtenant’s
actions or use of the property in question; or (C) the proposed assignee or
subtenant is not subject to an enforcement order issued by any governmental
authority in connection with the use, disposal or storage of a Hazardous
Material;

 

(viii) the use of the Premises by the proposed assignee or subtenant will not
violate Law, and will not violate Paragraph 7 or any other provision of this
Lease;

 

(ix) the assignment or sublease is not prohibited by Landlord’s lender;
provided, that if prohibited by Landlord’s lender, Landlord shall provide to
Tenant reasonable evidence thereof;

 

(x) the proposed assignment or sublease will not result in a number of occupants
on a floor that exceeds the design capacity of the Building systems;

 

(xi) the proposed assignment or sublease will not trigger incremental ADA or
other legal requirements in the Common Areas or by Landlord in the Premises, or
result in a materially greater burden to the Common Areas or require increased
services by Landlord; and

 

(xii) the proposed assignee or subtenant is not a controversial entity such as a
terrorist organization, is not an entity traditionally thought or perceived to
be sexist such as Playboy, Hustler and Penthouse magazines and the like, and is
not an organization traditionally perceived to be racist such as the Ku Klux
Klan, American Nazi Party and the like.

 

(c) If the rent to be charged by Tenant during the term of any assignment or
sublease is less than the rent being quoted by Landlord at the time of such
assignment or sublease for comparable space in the Building for a comparable
term, calculated using a present-value analysis, Tenant shall not publicly
advertise such rent and, further, shall require any such assignee or subtenant,
in writing, to keep the amount of such rent confidential.

 

(d) (i) If Tenant requests Landlord’s consent to an assignment of this Lease or
to a subleasing of the whole or any part of the Premises where such consent is
required, Tenant shall submit to Landlord the terms of such assignment or
subleasing, the name and address of the proposed assignee or subtenant, such
information relating to the nature of such assignee’s or subtenant’s business
and finances as Landlord may reasonably require and the proposed effective date
(the “Effective Date”) of the proposed assignment or subleasing (which Effective
Date shall be neither less than fifteen (15) days nor more than six (6) months
following the date of Tenant’s submission of such information). On receipt of
such request and all such information from Tenant, Landlord shall have ten (10)
business days either to accept or reject such request. If Landlord fails to
respond within such ten (10)-business day period, then Tenant may send a second
request for a response, and if such second request contains, in BOLD FACE type,
the statement “PURSUANT TO PARAGRAPH 10.1(d)(i) OF THE LEASE, LANDLORD’S FAILURE
TO RESPOND HERETO WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT SHALL BE DEEMED
APPROVAL OF THE REQUEST,” then Landlord’s failure to respond to such second
request within five (5) business days after receipt thereof shall be deemed
approval of such request (excluding any requested release). In addition,
Landlord may, by notice within ten (10) business days after such receipt of
either such request, terminate this Lease if the request is to assign this Lease
or to sublease all of the Premises or, if the request is to sublease more than
twenty-five percent (25%) of the Premises for more than two (2) years, terminate
this Lease with respect to such portion, in each case as of the Effective Date,
unless within ten (10) business days after notice from Landlord to Tenant of
such termination, Tenant withdraws such request. On such withdrawal by Tenant,
Landlord’s related prior termination of this Lease with respect to all or a
portion of the Premises shall have no further force or effect (and Tenant shall
not assign this Lease or sublease the Premises as proposed).

 



-35-

 

 

(ii) If Landlord exercises such termination right, Tenant shall surrender
possession of the entire Premises or the portion that is the subject of the
right, as the case may be, on the Effective Date in accordance with the
provisions of Paragraph 17, and Tenant shall be released from all obligations
arising under this Lease for the period on and after (but not prior to) the date
of such termination if this Lease is terminated as to the entire Premises or, if
this Lease is terminated as to only a portion of the Premises, Tenant shall be
released from all obligations arising under this Lease for the period on and
after (but not prior to) the date of such termination to the extent, but only to
the extent, that such obligations relate to the portion of the Premises as to
which this Lease is terminated, excepting (in each case) any obligation that
expressly survives Lease end. If this Lease is terminated as to a portion of the
Premises only, the Premises shall be redefined to exclude such portion and the
Rent payable by Tenant under this Lease shall be reduced proportionately
commencing as of the Effective Date, based on the percentage of the Premises as
to which this Lease has been terminated.

 

(iii) Alternatively, Tenant may give Landlord earlier notice (a “Notice of
Intent”) that Tenant intends to assign this Lease or sublease the whole or any
part of the Premises and the projected Effective Date of the intended assignment
or subleasing (which projected Effective Date shall be not less than sixty (60)
days nor more than six

(6) months following the date of Landlord’s receipt of such Notice of Intent).
Landlord may, by notice given within ten (10) business days after such receipt,
terminate this Lease if the request is to assign this Lease or to sublease all
of the Premises or, if the request is to sublease a portion of the Premises
only, terminate this Lease with respect to such portion, in each case as of the
projected Effective Date set forth in such Notice of Intent, unless within ten
(10) business days after notice from Landlord to Tenant of such termination,
Tenant withdraws such request. If Landlord fails so to terminate this Lease in
accordance with the preceding sentence, then Landlord’s right of termination
under this subparagraph (d) shall not apply to an assignment of this Lease or to
the sublease of the Premises described in such Notice of Intent, so long as such
assignment or sublease actually occurs within six (6) months after Landlord’s
receipt of such Notice of Intent. If such assignment or sublease does not
actually occur within six (6) months after Landlord’s receipt of such Notice of
Intent, then Tenant shall once again be subject to, and Landlord shall once
again have the rights set forth in, this subparagraph (d).

 

(iv) If Landlord exercises the termination right set forth in this subparagraph
(d), the Parties shall promptly enter into a termination agreement for this
Lease or, if the termination is as to only a portion of the Premises, an
amendment to this Lease, on Landlord’s standard form reasonably acceptable to
the Parties, memorializing such termination.

 

(v) Notwithstanding the foregoing to the contrary, although all other provisions
of this Paragraph 10 shall apply, the termination right set forth in this
subparagraph (d) shall not be triggered by a sublease of not more than one-half
(½) of the Premises made by Tenant to an unaffiliated third party for the
purpose of creating a synergistic business relationship in the Premises.

 

10.2. Affiliate and Certain Other Transfers. Notwithstanding anything contained
in Paragraph 10.1 to the contrary, Tenant may, without the consent of Landlord,
assign this Lease or sublease all or any portion of the Premises to:

 

(a) an affiliate, franchisor or franchisee of Tenant;

 

(b) a person that acquires all or substantially all of the assets or stock of
Tenant; or

 



-36-

 

 

(c) an entity resulting from a merger, consolidation or reorganization with
Tenant or an affiliate of Tenant,

 

provided that (i) such assignee or subtenant assumes the relevant obligations of
Tenant under this Lease, and (ii) Tenant gives Landlord notice of such
assignment or sublease no later than ten (10) business days thereafter,
accompanied by an executed counterpart of any assignment or sublease agreement
concerned (from which any financial terms may be redacted) if, in the case of an
assignment, such assignment agreement exists given the structure of such
assignment. In addition, the sale of stock or other equity interests in Tenant
on a public stock exchange (e.g., NYSE or NASDAQ), whether in connection with an
initial public offering or thereafter, shall not be deemed an assignment of this
Lease and shall not require Landlord’s consent. Notwithstanding the foregoing or
anything else contained in this Lease to the contrary, any person that acquires
all or substantially all of the assets of Tenant shall be required as a
condition to such acquisition to enter into a guaranty of this Lease on
Landlord’s standard form reasonably acceptable to the Parties.

 

10.3. Landlord’s Rights.

 

(a) If this Lease is assigned or if all or any portion of the Premises is
subleased or occupied by any person without obtaining Landlord’s prior consent
when such consent is required, Landlord may collect Rent and other charges from
such assignee or other person, and apply the amount collected to Rent and other
charges payable under this Lease, but such collection and application shall not
constitute consent or waiver of the necessity of consent to such assignment,
sublease or occupancy, nor shall such collection and application constitute the
recognition of such assignee, subtenant or occupant as Tenant under this Lease
or a release of Tenant from the further payment and performance of all
obligations of Tenant under this Lease.

 

(b) No consent by Landlord to any assignment or sublease by Tenant (and no
assignment or sublease by Tenant, whether made with or without Landlord’s
consent) shall relieve Tenant of any obligation to be paid or performed by
Tenant under this Lease, whether occurring before or after such consent,
assignment or sublease, but rather Tenant and Tenant’s assignee or (to the
extent of its obligations under its sublease) subtenant, as the case may be,
shall be jointly and severally primarily liable for such payment and performance
(including, without limitation, the provisions of this Lease limiting the use of
the Premises), which shall be confirmed to Landlord in writing on Landlord’s
standard form reasonably acceptable to the Parties and, as applicable, such
assignee or subtenant.

 

(c) Tenant shall reimburse Landlord for Landlord’s reasonable attorneys’ and
other fees and costs, not to exceed $2,000 per occurrence (assuming that
Landlord is not asked to prepare the assignment or sublease agreement, or to
negotiate or revise substantially Landlord’s standard form consent documents)
incurred in connection with both determining whether to give consent and giving
consent when such consent is required.

 

(d) No assignment under this Lease requiring Landlord’s consent shall be
effective unless and until Tenant provides to Landlord an executed counterpart
of the assignment agreement concerned in form and substance reasonably
satisfactory to Landlord, in which the assignee has assumed and agreed to
perform all of Tenant’s obligations under this Lease on and after the effective
date of such assignment, and Landlord has executed and delivered a consent
thereto on Landlord’s standard form reasonably acceptable to the Parties and
such assignee. No subleasing under this Lease requiring Landlord’s consent shall
be effective unless and until Tenant provides to Landlord an executed
counterpart of the sublease agreement concerned in form and substance reasonably
satisfactory to Landlord and the Sublease Consent Agreement attached as Exhibit
C (with such modifications thereto as shall be reasonably requested by Tenant’s
subtenant and reasonably agreed to by Landlord), and Landlord has executed and
delivered such Sublease Consent Agreement.

 



-37-

 

 

(e) Without affecting any of its other obligations under this Lease, if this
Lease is assigned or all or any portion of the Premises is subleased (excluding
any Non-Consent Transfer), and the rent, additional rent, compensation and other
economic consideration applicable to Tenant’s leasehold interest in the Premises
received or to be received by Tenant in connection with such assignment or
sublease (including, without limitation, any payment in excess of fair market
value for (i) services rendered by Tenant to the assignee or subtenant, or (ii)
assets, fixtures, inventory, equipment or furniture transferred by Tenant to the
assignee or subtenant) exceeds Rent payable by Tenant under this Lease for the
period concerned (calculated on a per rentable square foot basis if less than
all of the Premises is subleased), then Tenant shall pay fifty percent (50%) of
such excess to Landlord when received, after deducting reasonable expenses in
connection therewith, including, without limitation, advertising expenses,
brokerage commissions, tenant improvement costs and attorneys’ fees actually
incurred by Tenant and payable to non-affiliated third parties in connection
with such assignment or subleasing, all of which must be amortized over the
applicable assignment or sublease term. Prior to Landlord consenting to any such
assignment or sublease, Tenant shall provide to Landlord a detailed schedule of
all rent, additional rent, compensation and other economic consideration
applicable to Tenant’s leasehold interest in the Premises received or to be
received by Tenant in connection with such assignment or sublease, and all
reasonable advertising expenses, brokerage commissions, tenant improvement costs
and attorneys’ fees actually incurred or to be incurred by Tenant and payable to
non-affiliated third parties in connection with such assignment or subleasing,
which schedule shall be certified by Tenant to Landlord as true, correct and
complete in all respects (subject to modification of any amounts that are
estimates), with such certification executed by Tenant. As used in this
subparagraph (e), the term “Tenant” refers to the assignor in the event of an
assignment, and to the sublandlord in the event of a sublease.

 

11. Indemnity.

 

11.1. Indemnity by Tenant. Subject to Paragraph 12.3, Tenant shall indemnify,
defend and hold harmless Landlord from and against all demands, claims, causes
of action, judgments, losses, damages, liabilities, fines, penalties, costs and
expenses, including attorneys’ fees, to the extent arising from either of the
following:

 

(a) the occupancy or use of, or entry onto, any portion of the Property by
Tenant or Tenant’s Occupants (including, without limitation, any slip and fall
or other accident on the Property involving Tenant or Tenant’s Occupants),
except to the extent directly and proximately caused by Landlord or Landlord’s
employees, agents or contractors; or

 

(b) any Hazardous Materials deposited, released or stored by Tenant or Tenant’s
Occupants on the Property.

 

If any action or proceeding is brought against Landlord by reason of any of the
matters set forth in the preceding sentence that creates an obligation under the
preceding sentence for Tenant to defend, Tenant, on notice from Landlord, shall
defend Landlord at Tenant’s sole cost and expense with competent and licensed
legal counsel reasonably satisfactory to Landlord, but selected by Tenant (with
reputable legal counsel provided by Tenant’s insurer deemed to be reasonably
satisfactory). The provisions of this Paragraph 11.1 shall survive Lease end.

 

11.2. Indemnity by Landlord. Subject to Paragraph 12.3, Landlord shall
indemnify, defend and hold harmless Tenant from and against all demands, claims,
causes of action, judgments, losses, damages, liabilities, fines, penalties,
costs and expenses, including attorneys’ fees, to the extent arising from either
of the following:

 

(a) the occupancy or use of, or entry onto, any portion of the Property by
Landlord or Landlord’s employees, agents or contractors (including, without
limitation, any slip and fall or other accident on the Property involving
Landlord or Landlord’s employees, agents or contractors), except to the extent
directly and proximately caused by Tenant or Tenant’s Occupants; or

 

(b) any Hazardous Materials deposited, released or stored by Landlord or
Landlord’s employees, agents or contractors on the Property.

 

-38-

 

 

If any action or proceeding is brought against Tenant by reason of any of the
matters set forth in the preceding sentence that creates an obligation under the
preceding sentence for Landlord to defend, Landlord, on notice from Tenant,
shall defend Tenant at Landlord’s sole cost and expense with competent and
licensed legal counsel reasonably satisfactory to Tenant, but selected by
Landlord (with reputable legal counsel provided by Landlord’s insurer deemed to
be reasonably satisfactory). The provisions of this Paragraph 11.2 shall survive
Lease end.

 

11.3. Exception. Notwithstanding anything contained in this Paragraph 11 to the
contrary, the indemnities set forth in this Paragraph 11 shall not cover
employees of Federal Express, United Parcel Service, the United States Postal
Service or other mail/package courier companies who enter onto the Property to
service multiple tenants of the Building or the Building generally.

 

12. Insurance.

 

12.1. Tenant’s Insurance. On or before the date of this Lease, Tenant shall, at
Tenant’s sole cost and expense, procure and continue in force the following
insurance coverage:

 

(a) commercial general liability insurance with limits of liability of not less
than $1,000,000 per occurrence and $2,000,000 general aggregate, and an umbrella
or excess liability policy above the commercial general liability policy with
limits of liability of not less than $5,000,000 per occurrence and $5,000,000
annual aggregate;

 

(b) property insurance under a policy form with peril coverage at least
equivalent to an ISO 10 30 Causes of Loss–Special Form, and including equipment
breakdown perils, covering Tenant’s Property on a replacement cost valuation
basis; and

 

(c) any insurance required by Laws for the protection of employees of Tenant
working in the Premises (including, without limitation, worker’s compensation
insurance), and including employers liability coverage with limits of liability
of at least $500,000 each accident / disease–each employee / disease policy
limit,

 

and furnish Landlord with certificates of insurance evidencing such coverage.
Such minimum limits shall in no event limit the liability of Tenant under this
Lease. Such liability insurance shall name Landlord and Landlord’s mortgage
lender as additional insureds, and both such liability and property insurance
shall be with companies authorized to do business in Utah and having a rating of
not less than A-:VII in the most recent issue of Best’s Key Rating Guide,
Property-Casualty. All such policies shall be written as primary policies, not
contributing with and not in excess of the coverage that Landlord may carry, and
shall only be subject to reasonable deductibles. Tenant may maintain all or any
part of the insurance required pursuant to this Lease in the form of a blanket
policy covering other locations in addition to the Premises, and Tenant may
satisfy its liability insurance obligations under this Lease with its umbrella
policies. Tenant shall, at least ten (10) days prior to the expiration of such
policies or as soon thereafter as the same are received by Tenant, furnish
Landlord with renewed certificates of insurance. Landlord shall use its best
efforts to impose the foregoing insurance requirements on all tenants of the
Building.

 

12.2. Landlord’s Insurance. Landlord shall, as part of Operating Expenses,
procure and continue in force:

 

(a) commercial general liability insurance with limits of liability of not less
than $1,000,000 per occurrence and $2,000,000 general aggregate, and an umbrella
or excess liability policy above the commercial general liability policy with
limits of liability of not less than $5,000,000 per occurrence and $5,000,000
annual aggregate;

 

(b) property insurance under a policy form with peril coverage at least
equivalent to an ISO 10 30 Causes of Loss–Special Form, and including equipment
breakdown perils, covering the Building on a replacement cost valuation basis,
subject to such deductibles as Landlord may reasonably select, together with
rental income insurance in a reasonable amount;

 



-39-

 

 

(c) any insurance required by Laws for the protection of employees of Landlord
working on or around the Property (including, without limitation, worker’s
compensation insurance), and including employers liability coverage with limits
of liability of at least $500,000 each accident / disease–each employee /
disease policy limit; and

 

(d) such other insurance as may reasonably be (i) deemed commercially prudent by
Landlord, or (ii) required by Landlord’s mortgage lender.

 

Such minimum limits shall in no event limit the liability of Landlord under this
Lease. All such insurance shall be with companies authorized to do business in
Utah and having a rating of not less than A-:VII in the most recent issue of
Best’s Key Rating Guide, Property-Casualty.

 

12.3. Waiver of Subrogation. Tenant shall cause the property insurance policy
required to be carried by Tenant pursuant to Paragraph 12.1(b), and Landlord
shall cause the property insurance policy required to be carried by Landlord
pursuant to Paragraph 12.2(b), to be written in a manner so as to provide that
the insurance company waives all right of recovery by way of subrogation against
the other Party in connection with any loss or damage covered by such policy.
Regardless of whether such waivers are included in the applicable property
insurance policies, and notwithstanding any other provision of this Lease to the
contrary:

 

(a) Tenant waives (with the intent that the waiver be effective against Tenant
itself and against any third party claiming by, through or under Tenant,
including any insurance company claiming by way of subrogation) all rights that
Tenant may have now or in the future against Landlord for compensation for any
damage to or destruction of Tenant’s Property caused by fire or other casualty
to the extent that Tenant is or will be compensated by property insurance or
would be but for a failure of Tenant to maintain property insurance for the full
replacement cost of Tenant’s Property (excluding a commercially reasonable
deductible) that is required to be carried by Tenant pursuant to Paragraph
12.1(b); and

 

(b) Landlord waives (with the intent that the waiver be effective against
Landlord itself and against any third party claiming by, through or under
Landlord, including any insurance company claiming by way of subrogation) all
rights that Landlord may have now or in the future against Tenant for
compensation for any damage to or destruction of the Building caused by fire or
other casualty to the extent that Landlord is or will be compensated by property
insurance or would be but for a failure of Landlord to maintain property
insurance for the full replacement cost of the Building (excluding a
commercially reasonable deductible) that is required to be carried by Landlord
pursuant to Paragraph 12.2(b).

 

The foregoing provisions of this Paragraph 12.3 shall survive Lease end.

 

12.4. Self-Insurance.

 

(a) So long as Tenant (or Tenant’s parent, if Tenant’s parent undertakes to be
responsible for Tenant’s insurance obligations under this Lease and acknowledges
such obligation in writing and in a form reasonably acceptable to Landlord) has
a tangible net worth (determined in accordance with GAAP) of not less than
$500,000,000, Tenant shall have the right to satisfy its insurance obligations
under this Lease by means of self-insurance, alternative risk financing
solutions or a combination of those options to the extent of all or part of the
insurance required under this Lease, provided that Tenant provides advance
notice to Landlord of its election to provide self-insurance and complies with
this Paragraph 12.4. The term “self-insurance” means that Tenant is itself
acting as though it were the third-party insurer providing the insurance
required under this Lease, and Tenant shall pay any amounts due in lieu of
insurance proceeds because of self-insurance, which amounts shall be treated as
insurance proceeds for all purposes under this Lease.

 



-40-

 

 

(b) To the extent Tenant chooses to provide any insurance required by this Lease
by self- insurance, then Tenant shall have all of the applicable obligations and
liabilities of an insurer, and the protection afforded Landlord and the Property
shall be the same as if provided by a third-party insurer under the coverages
required under this Lease. Without limiting the generality of the foregoing, all
amounts that Tenant pays or is required to pay and all losses or damages
resulting from risks for which Tenant insures or has elected to self-insure
shall be subject to the waiver of subrogation provisions set forth in Paragraph
12.3 (as if such self-insurance was, in fact, third-party insurance, and such
waiver of subrogation provisions shall, to that extent, limit Landlord’s
obligations set forth in this Lease), and shall not limit Tenant’s
indemnification obligations pursuant to this Lease.

 

(c) If Tenant elects to self-insure and an event or claim occurs for which a
defense or coverage would have been available from a third-party insurer, Tenant
shall undertake the defense of such claim, including a defense of Landlord, at
Tenant’s sole cost and expense, and use Tenant’s own funds to pay any claim,
replace any property and otherwise provide the funding which would have been
available from insurance proceeds but for such election by Tenant to
self-insure. In no event shall Landlord be entitled to less coverage or benefits
than Landlord would have been entitled had Tenant obtained the insurance
required under this Lease from a third-party insurance carrier. Tenant shall
respond promptly to all inquiries from Landlord with respect to any claim or
loss, shall keep Landlord fully informed of the status of all claims and losses,
shall work cooperatively with Landlord in addressing all claims and losses, and
shall have the same duty to act in good faith towards Landlord as an insurer
would have under Laws.

 

13. Damage and Destruction.

 

13.1. Repair. If the Premises are damaged or destroyed by any casualty, then
unless this Lease is terminated in accordance with this Paragraph 13, Landlord
shall, as soon as reasonably practicable, in a reasonable, good and workmanlike
manner and in accordance with Laws, repair the Premises to the condition in
which the Premises were immediately prior to such damage or destruction;
provided, however, that Landlord shall not be required to repair any damage to,
or to make any restoration or replacement of, Tenant’s Property. If Tenant does
not occupy the Premises during the period of such repairs, then during such
period, Landlord shall regularly communicate with Tenant regarding the progress
of such repairs so that Tenant can reasonably plan for the recommencement of
Tenant’s occupancy of the Premises. Landlord shall permit Tenant and its agents
to enter the Premises during the thirty (30)-day period prior to the completion
of such repairs to prepare the Premises for Tenant’s use and occupancy,
including the installation of Tenant’s Property. Any such permission shall
constitute a license only and shall be subject to the conditions set forth in
Paragraph 5 of the attached Exhibit A.

 

13.2. Abatement. Until such repair is complete or this Lease is terminated in
accordance with this Paragraph 13, Rent shall be abated proportionately
commencing on the date of such damage or destruction as to that portion of the
Premises rendered untenantable by such damage or destruction, if any; provided,
that if only a portion of the Premises is damaged, but such damage causes the
entire Premises to be untenantable, the entire Rent shall be abated. If Landlord
elects to repair any such damage and Tenant has not elected to terminate this
Lease as provided below, any abatement of Rent shall end on the date on which a
factually correct notice is given by Landlord to Tenant that the Premises have
been repaired, and exclusive possession of the Premises is delivered to Tenant.

 

13.3. Termination by Landlord. If:

 

(a) the Premises are damaged as a result of a risk not required to be covered by
insurance;

 

-41-

 

 

(b) the Premises are damaged in whole or in part during the last twelve (12)
months of the Term existing as of the date immediately prior to such damage or
destruction and the estimated time required to complete such repairs is in
excess of thirty (30) days;

 

(c) the Building (whether or not the Premises are damaged) is damaged to the
extent of forty percent (40%) or more of its then-replacement value;

 

(d) the Premises are damaged to the extent that it would take, according to the
reasonable estimate of Landlord’s architect or contractor, in excess of nine (9)
months after the date on which such damage occurs to complete the requisite
repairs; or

 

(e) insurance proceeds adequate to repair the Property are not available to
Landlord for any reason beyond Landlord’s reasonable control (other than any
applicable deductible amount) (excluding Landlord’s failure to carry the
insurance required under Paragraph 12.2),

 

then Landlord may either elect to repair the damage or terminate this Lease by
notice of termination given to Tenant within thirty (30) days after such event,
so long as Landlord terminates leases in the Building covering an aggregate of
at least seventy-five percent (75%) of the rentable square footage of the
Building.

 

13.4. Termination by Tenant. If the Premises are damaged, Landlord shall provide
to Tenant as soon as reasonably practicable, but in no event later than thirty
(30) days after the occurrence of such damage, a reasonable estimate of
Landlord’s architect or contractor, setting forth the estimated time required to
complete the requisite repairs. If the Premises are damaged to the extent that
it would take, according to such estimate, in excess of nine (9) months after
the date on which such damage occurs, or two (2) months after the date on which
such damage occurs if such damage occurs within the last twelve (12) months of
the Term, to complete the requisite repairs, and the Premises would be
untenantable for such nine (9)-month or two (2)-month period, respectively,
Tenant may elect to terminate this Lease by notice of termination given by
Tenant to Landlord within ten (10) business days after Landlord provides to
Tenant such estimate. If Tenant has the right to, but does not, terminate this
Lease pursuant to the preceding sentence, but, subject to force majeure,
Landlord fails to repair or restore the Building and Premises within thirty (30)
days after the later of (a) the date set forth in such estimate, or (b) the
expiration of such nine (9)-month or two (2)-month period, respectively, then
Tenant may terminate this Lease as of the date of such damage by giving notice
of such termination to Landlord within ten (10) business days after the
expiration of such thirty (30)-day period. For purposes of this Paragraph 13.4,
“untenantable” includes damage of a portion of the Premises such that use by
Tenant of the remaining undamaged portion of the Premises for Tenant’s business
operations is not reasonably practicable.

 

13.5. On Termination. If this Lease is terminated pursuant to Paragraphs 13.3 or
13.4, Tenant shall vacate and surrender the Premises to Landlord as soon as
reasonably practicable in accordance with Paragraph 17.1, but in no event later
than thirty (30) days after Tenant receives or gives a notice of termination. If
this Lease is so terminated, Landlord shall return to Tenant the Security
Deposit in accordance with Paragraph 6 and any other deposit paid by Tenant as
and to the extent to which Tenant is entitled to a refund, as well as any Rent
paid by Tenant to Landlord for any period beyond the date of termination.

 



-42-

 

 

14. Condemnation.

 

14.1. Termination. If the whole of the Premises is taken through a Condemnation
Proceeding, this Lease shall automatically terminate as of the date of the
taking. The phrase “the date of the taking” means the date of taking actual
physical possession by the condemning authority, the entry of an order of
occupancy or such earlier date as the condemning authority gives notice that it
is deemed to have taken possession. If part, but not all, of the Premises is
taken, either Party may terminate this Lease as set forth in this Paragraph
14.1. Landlord may terminate this Lease if any portion of the Property (whether
or not including the Premises) is taken that, in Landlord’s reasonable judgment,
substantially interferes with Landlord’s ability to operate or use the Property
for the purposes for which the Property was intended, so long as Landlord
terminates leases in the Building covering an aggregate of at least seventy-five
percent (75%) of the rentable square footage of the Building. Tenant may
terminate this Lease if any portion of the Property (not including the Premises)
is taken that:

 

(a) terminates all reasonable physical access to and from the Premises and the
public rights- of-way abutting the Property, and Landlord fails to provide
reasonably acceptable substitute access; or

 

(b) reduces the parking available to Tenant and Tenant’s Occupants on the
Property below Tenant’s Parking Stall Allocation, unless Landlord provides to
Tenant replacement parking within reasonable proximity to the Building.

 

Any such termination must be accomplished through notice given no later than
thirty (30) days after, and shall be effective as of, the date of the taking. If
this Lease is so terminated, Landlord shall return to Tenant the Security
Deposit in accordance with Paragraph 6 and any other deposit paid by Tenant as
and to the extent to which Tenant is entitled to a refund, as well as any Rent
paid by Tenant to Landlord for any period beyond the date of termination.

 

14.2. Restoration. In all other cases, or if neither Landlord nor Tenant
exercises its right to terminate, this Lease shall remain in effect and Landlord
shall restore the remaining portion of the Property and, to the extent affected
thereby, the Building and the Premises to the extent of Building standard
improvements, to its and their former condition as nearly as is reasonably
practicable, and any condemnation award paid in connection with such taking
shall be used to the extent necessary for such purpose. During such restoration,
Rent shall be abated proportionately commencing on the date of such taking and
continuing until the completion of such restoration as to that portion of the
Premises rendered untenantable by such restoration, if any.

 

14.3. General. If a portion of the Premises is taken and this Lease is not
terminated, Rent shall be reduced in the proportion that the floor area of the
Premises taken bears to the total floor area of the Premises immediately prior
to such taking. Whether or not this Lease is terminated as a consequence of a
Condemnation Proceeding, all damages or compensation awarded for a partial or
total taking, including any award for severance damage and any sums compensating
for diminution in the value of or deprivation of the leasehold estate under this
Lease, shall be the sole and exclusive property of Landlord; provided, that
Tenant shall be entitled to any award for loss of, or damage to, Tenant’s
Property, loss of business or goodwill and business interruption, moving and
relocation expenses, if a separate award is actually made to Tenant.

 

15. Landlord’s Financing. Within ten (10) business days after Landlord’s
request, Tenant shall execute a subordination, non-disturbance and attornment
agreement or other similar document, subordinating this Lease to any mortgage,
deed of trust or similar instrument covering the Property, and providing a
non-disturbance agreement in favor of Tenant, all in reasonable form and
substance reasonably satisfactory to Tenant and the lender concerned. If the
holder of any mortgage or deed of trust elects to have this Lease superior to
the lien of its mortgage or deed of trust and gives notice of such election to
Tenant, this Lease shall be deemed prior to such mortgage or deed of trust,
whether such notice is given before or after foreclosure. On any sale,
assignment or transfer of Landlord’s interest under this Lease or in the
Premises, including any such disposition resulting from Landlord’s default under
a debt obligation, such sale, assignment or transfer shall be subject to this
Lease, Tenant shall attorn to Landlord’s successors and assigns and shall
recognize such successors or assigns as Landlord under this Lease, regardless of
any absence of privity of contract, provided that such successors and assigns
recognize this Lease and do not disturb Tenant’s use and occupancy of the
Premises so long as no Tenant Default exists under this Lease. On Tenant’s
request, Landlord shall use its best efforts to obtain a subordination,
non-disturbance and attornment agreement in favor of Tenant from Landlord’s
current mortgage lender in form and substance reasonably satisfactory to the
Parties and such lender, and Tenant shall be solely responsible for any costs,
expenses or fees payable in connection therewith.

 



-43-

 

 

16. Default.

 

16.1. Tenant Default. The occurrence of any of the following events shall
constitute a “Tenant Default” under this Lease:

 

(a) Tenant fails to pay any Rent or other sum on the date when due under this
Lease, and such failure is not cured within seven (7) business days after notice
is given to Tenant that the same is past due;

 

(b) Tenant fails to observe or perform any other term, covenant or condition to
be observed or performed by Tenant on the date when due under this Lease, and
such failure is not cured within ten (10) business days after notice is given to
Tenant of such failure; provided, however, that if more than ten (10) business
days is reasonably required to cure such failure, no Tenant Default shall occur
if Tenant commences such cure within such ten (10)-business day period and
thereafter diligently prosecutes such cure to completion; or

 

(c) Tenant (i) files a petition in bankruptcy, (ii) becomes insolvent, (iii) has
taken against it in any court, pursuant to state or federal statute, a petition
in bankruptcy or insolvency or for reorganization or appointment of a receiver
or trustee (and such petition is not dismissed within ninety (90) days), (iv)
petitions for or enters into an arrangement for the benefit of creditors, or (v)
suffers this Lease to become subject to a writ of execution.

 

16.2. Remedies.

 

(a) On any Tenant Default under this Lease, Landlord may at any time, without
waiving or limiting any other right or remedy available to Landlord, in
compliance with Utah Laws:

 

(i) perform in Tenant’s stead any obligation that Tenant has failed to perform,
and Landlord shall be reimbursed within thirty (30) days after demand for any
reasonable cost incurred by Landlord, with interest thereon at the Default Rate
from the date of such expenditure until paid in full, with interest;

 

(ii) terminate Tenant’s rights under this Lease by an unlawful detainer or other
judicial proceeding;

 

(iii) reenter and take possession of the Premises by any lawful means (with or
without terminating this Lease); or

 

(iv) pursue any other remedy allowed by Law.

 

(b) Tenant shall pay to Landlord the reasonable cost of recovering possession of
the Premises, all reasonable costs of reletting (including reasonable
renovation, remodeling and alteration of the Premises in a manner that is
typical and customary for Comparable Buildings), the reasonable amount of any
commissions paid by Landlord in connection with such reletting, and all other
reasonable costs and damages proximately caused by the Tenant Default, including
attorneys’ fees and costs actually incurred, and shall repay to Landlord all
free rent and any other similar concession given to Tenant; provided, however,
that for purposes of Tenant’s liability under the foregoing portion of this
sentence, such costs of reletting and commissions (only) shall be amortized over
the initial term of the new lease, with interest thereon at the Interest Rate,
and Tenant shall be liable only for that portion so amortized falling within the
remaining portion of the Term.

 

-44-

 

 

(c) Notwithstanding any termination or reentry, the liability of Tenant for Rent
payable under this Lease shall not be extinguished for the balance of the Term,
and Tenant agrees to compensate Landlord within thirty (30) days after demand
for any deficiency (which deficiency shall be reduced by all amounts actually
received by Landlord from reletting the Premises). In the event of a Tenant
Default, Landlord shall use its best efforts to mitigate its damages in
accordance with Utah law.

 

(d) No reentry or taking possession of the Premises or other action by Landlord
or Landlord’s employees, agents or contractors on or following the occurrence of
any Tenant Default shall be construed as an election by Landlord to terminate
this Lease or as an acceptance of any surrender of the Premises, unless Landlord
provides Tenant notice of such termination or acceptance.

 

16.3. Past Due Amounts.

 

(a) If Tenant fails to pay when due any amount required to be paid by Tenant
under this Lease, such unpaid amount shall bear interest at the Default Rate
from the due date of such amount to the date of payment in full, with interest,
and Landlord may also charge a sum of five percent (5%) of such unpaid amount as
a service fee. This late payment charge is intended to compensate Landlord for
Landlord’s additional administrative costs resulting from Tenant’s failure to
perform Tenant’s obligations under this Lease in a timely manner, and has been
agreed on by the Parties after negotiation as a reasonable estimate of the
additional administrative costs that will be incurred by Landlord as a result of
such failure. The actual cost in each instance is extremely difficult, if not
impossible, to determine. This late payment charge shall constitute liquidated
damages and shall be paid to Landlord together with such unpaid amount.

 

(b) All amounts due under this Lease are and shall be deemed to be rent or
additional rent, and shall be paid without (except as expressly provided in this
Lease) abatement, deduction, offset, prior notice or demand. Landlord shall have
the same remedies for a failure to pay any amount due under this Lease as
Landlord has for the failure to pay Basic Monthly Rent.

 

16.4. Landlord Default. Landlord shall be in default under this Lease (a
“Landlord Default”) if Landlord fails to perform an obligation required of
Landlord, or to correct a representation or warranty of Landlord made, under
this Lease within thirty (30) days after notice by Tenant to Landlord and the
holder of any mortgage or deed of trust covering the Property whose name and
address have been furnished to Tenant, specifying the respects in which Landlord
has failed to perform such obligation, and such holder fails to perform such
obligation within a second thirty (30)-day period commencing on the expiration
of such first thirty (30)-day period; provided, however, that if the nature of
such obligation is such that more than thirty (30) days are reasonably required
for performance or cure, no Landlord Default shall occur if Landlord or such
holder commences performance or cure within its thirty (30)-day cure period and
thereafter diligently prosecutes the same to completion. In no event may Tenant
terminate this Lease or withhold the payment of Rent or other charges provided
for in this Lease as a result of a Landlord Default, unless Tenant first obtains
a judicial order expressly authorizing Tenant to do so pursuant to a judicial
proceeding, notice of which has been given to Landlord by personal service as
required by the Utah Rules of Civil Procedure for such proceeding. Subject to
the foregoing provisions of this Paragraph 16.4 and to the provisions of
Paragraph 22.8, in the event of a Landlord Default, Tenant shall have the right
to pursue all rights and remedies (legal and equitable) available to Tenant
under Utah law. Notwithstanding the foregoing portion of this Paragraph 16.4, on
receipt of any notice of default from Tenant, Landlord shall promptly commence,
and thereafter diligently prosecute to completion, the cure of such default,
whether or not Tenant gives notice of such default to the holder of any mortgage
or deed of trust covering the Property whose name and address have been
furnished to Tenant.

 



-45-

 

 

17. Expiration and Termination.

 

17.1. Surrender of Premises.

 

(a) Prior to Lease end, Tenant shall, at Tenant’s sole cost and expense:

 

(i) remove only Tenant’s Property, excluding Tenant’s voice and data lines,
wiring, cabling and facilities, and all other property shall, unless otherwise
directed by Landlord in accordance with this Paragraph 17.1, remain in the
Premises as the property of Landlord without compensation; provided, however,
that (A) Tenant shall not remove Tenant’s Property from the Premises without
Landlord’s prior consent if such removal will impair or damage the structure of
the Building, and (B) at Landlord’s option, Tenant shall, at Lease end, remove
Tenant’s voice and data lines, wiring, cabling and facilities in accordance with
the National Electric Code, as amended;

 

(ii) repair any damage to the Property caused by or in connection with the
removal of any property from the Premises by or at the direction of Tenant
(including, without limitation, damaged or discolored wall areas exposed by the
removal of pictures, video screens, white boards or other hangings), and any
painting in connection with such repair shall include all reasonably necessary
areas (meaning, for example, it may be necessary to paint an entire wall if the
painting of only the discolored area does not completely match the surrounding
painted surfaces); and

 

(iii) deliver all keys and access cards to the Premises to Landlord, and
promptly and peaceably surrender the Premises to Landlord “broom clean,” in good
order and condition, subject to normal and reasonable wear and tear not required
to be repaired by Tenant and the other provisions of this Lease regarding
maintenance, repair, casualty, condemnation, insurance and indemnification.

 

Tenant covenants to continue to pay Rent, on a per diem basis in the same amount
as is payable during the final month of the Term, during any period following
Lease end and until completion of all Tenant’s obligations described in the
foregoing subparagraph (a). Such Rent shall be due and payable to Landlord no
later than thirty (30) days after the receipt by Tenant of an invoice therefor.

 

(b) Any of Tenant’s Property not removed from the Premises on the abandonment of
the Premises or on Lease end for any cause shall conclusively be deemed to have
been abandoned and may be appropriated, removed, sold, stored, destroyed or
otherwise disposed of by Landlord without notice to, and without any obligation
to account to, Tenant or any other person unless required to do so by Laws.
Tenant shall pay to Landlord all reasonable expenses incurred in connection with
the removal and disposition of such Tenant’s Property in excess of any amount
received by Landlord from such removal and disposition.

 

(c) In addition, Landlord may require Tenant, at Tenant’s sole cost and expense,
to remove prior to Lease end any other Alteration made to the Premises by Tenant
or by Landlord for Tenant and to restore the Premises to their condition prior
to making such Alteration; provided, that, except as set forth in subparagraph
(a)(i) above with respect to Tenant’s Property, Tenant shall have no obligation
to remove:

 

(i) the Initial Improvements made pursuant to Exhibit A; or

 

(ii) any other Alteration made by Tenant with Landlord’s prior consent, unless
such consent was conditioned on such Alteration being removed at Lease end.

 

-46-

 

 

17.2. Holding Over.

 

(a) Tenant must obtain the prior consent of Landlord in order to remain in
possession of the Premises after Lease end. If Tenant remains in possession of
the Premises after Lease end without obtaining the prior consent of Landlord:

 

(i) such occupancy shall constitute an unlawful detainer of the Premises (and
Tenant shall be subject to an unlawful detainer action therefor), for which
period of occupancy Tenant shall pay to Landlord a rental (and not a penalty) in
the amount of (A) one hundred fifty percent (150%) of the last Rent payable by
Tenant to Landlord for the first month of such occupancy, plus all other charges
payable under this Lease, and (B) two hundred percent (200%) of the last Rent
payable by Tenant to Landlord for each month of such occupancy thereafter, plus
all other charges payable under this Lease; and

 

(ii) Tenant shall reimburse Landlord within thirty (30) days after the receipt
of an invoice therefor, accompanied by such detail as may reasonably be
requested by Tenant, for all reasonable out-of-pocket costs, expenses, fees,
charges or penalties incurred or payable by Landlord in connection with any
other tenant or lease for the Premises resulting from the delay by Tenant in
surrendering the Premises in accordance with the provisions of this Lease,
including, without limitation, penalties or holdover rent paid or credit given
to the next tenant for the Premises as a result of late delivery to such tenant
of the Premises.

 

(b) If Tenant remains in possession of the Premises after Lease end with the
prior consent of Landlord, such occupancy shall be a tenancy from month-to-month
on all of the terms of this Lease and provisions of Utah law applicable to a
month-to-month tenancy (which tenancy shall be terminable as of the end of any
calendar month by notice given by either Party to the other at least fifteen
(15) days prior to the end of the month concerned) at a rental (and not as a
penalty) in the amount of (i) one hundred twenty-five percent (125%) of the last
Rent payable by Tenant to Landlord for the first month of such occupancy, plus
all other charges payable under this Lease, and (ii) one hundred fifty percent
(150%) of the last Rent payable by Tenant to Landlord for each month of such
occupancy thereafter, plus all other charges payable under this Lease.

 

(c) Notwithstanding anything contained in this Paragraph 17.2 to the contrary,
on any termination of this Lease pursuant to Paragraphs 8.4(b), 13 or 14, Tenant
shall have up to thirty (30) days to surrender the Premises after the effective
date of such termination, and the provisions of this Paragraph 17.2 shall not be
applicable until after the expiration of such thirty (30)-day period.

 

17.3. Survival. The provisions of this Paragraph 17 shall survive Lease end.

 

18. Estoppel Certificate; Financial Statements.

 

18.1. Estoppel Certificate. Either Party shall, within ten (10) business days
after request by the other Party, without charge, execute and deliver to the
requesting Party an estoppel certificate in commercially reasonable form in
favor of the requesting Party and such other persons as the requesting Party may
reasonably request setting forth the following:

 

(a) a ratification of this Lease;

 

(b) the Commencement Date and Expiration Date;

-47-

 

 

(c) that this Lease is in full force and effect and this Lease has not been
assigned, subleased, modified, supplemented or amended (except by such writing
as shall be stated) by the responding Party;

 

(d) that, to the current, actual knowledge of the responding Party, all
conditions under this Lease to be performed by the requesting Party have been
satisfied or, in the alternative, those claimed by the responding Party to be
unsatisfied;

 

(e) that, to the current, actual knowledge of the responding Party, no defenses,
claims or offsets exist against the enforcement of this Lease by the requesting
Party or, in the alternative, those claimed by the responding Party to exist;

 

(f) that, to the current, actual knowledge of the responding Party, the
responding Party is not in default under this Lease;

 

(g) that (if true) Tenant has accepted and occupied the Premises;

 

(h) the amount of advance Rent, if any (or none if such is the case), paid by
Tenant;

 

(i) the date to which Rent has been paid;

 

(j) the amount of the Security Deposit; and

 

(k) such other factual information reasonably related to this Lease as the
requesting Party may reasonably request.

 

The requesting party and third parties reasonably designated by the requesting
Party shall be entitled to rely on any such estoppel certificate.

 

18.2. Financial Statements. Tenant shall, within ten (10) business days after
Landlord’s request, furnish to Landlord current financial statements for Tenant,
prepared in accordance with GAAP or other reasonable accounting standards
consistently applied and certified by Tenant to be true and correct. If such
financial statements are available online, Tenant shall have complied with the
requirements of this Paragraph 18.2 if Tenant provides to Landlord within such
ten (10)-business day period the website where such financial statements may
readily be obtained by Landlord. If Tenant is a public reporting company
registered with the SEC, Tenant shall have complied with the requirements of
this Paragraph 18.2 if Landlord can readily access Tenant’s current financial
statements online. After the date of this Lease, Landlord shall only request
Tenant’s financial statements if required or requested to do so by a current or
prospective lender or purchaser. Tenant shall have no obligation to produce
financial statements in addition to those, if any, then existing, and shall have
no obligation to produce financial statements more often than once in any twelve
(12)-month period.

 

19. Parking; Signage.

 

19.1. Parking.

 

(a) Parking on the Property is provided generally to tenants of the Building on
a non-reserved, first-come-first-served basis. During the Term, Landlord shall
provide at least the same number of visitor parking spaces as are currently
provided for the Building. Tenant and Tenant’s Occupants shall have the
non-exclusive right (together with other tenants of the Building) without
charge, other than as contemplated by Paragraph 5 with respect to Operating
Expenses, to use a number of parking stalls located on the Property equal to
Tenant’s Parking Stall Allocation only, and shall not use a number of parking
stalls greater than Tenant’s Parking Stall Allocation (excluding de minimis,
occasional excess use), unless prior consent has been given by Landlord. As part
of Tenant’s Parking Stall Allocation, Landlord shall provide to Tenant, and mark
with appropriate signage (at Tenant’s cost), four (4) reserved parking stalls in
a mutually acceptable location.

 



-48-

 

 

(b) Subject to the foregoing subparagraph (a), automobiles of Tenant and
Tenant’s Occupants shall be parked only within parking areas not otherwise
reserved by Landlord or specifically designated for use by any other tenant or
occupants associated with any other tenant. Landlord and Landlord’s employees,
agents or contractors may cause to be removed any automobile of Tenant or
Tenant’s Occupants that may be parked wrongfully in a prohibited or reserved
parking area, provided that such prohibited or reserved parking area is
adequately marked with signs placed in reasonable locations. Each Building lease
shall contain limitations on parking substantially similar to those contained in
this Paragraph 19.1, and Landlord shall diligently enforce such limitations in a
nondiscriminatory manner.

 

(c) Tenant may, at Tenant’s option and sole cost and expense, place a branded
promotion vehicle that is new or like-new, in good, running condition and
approved by Landlord, in a parking stall approved by Landlord, which parking
stall shall be part of Tenant’s Parking Stall Allocation.

 

19.2. Signage.

 

(a) Tenant shall be entitled to Building standard signage on the Building
interior directory, at the entrance to the Premises and on the exterior
multi-tenant monument sign, all at Tenant’s sole cost and expense, as well as
the Crown Signage described in Paragraph 3.5 (subject to the provisions of
Paragraph 3.5). Tenant shall not place or suffer to be placed (i) on any
exterior door, wall or window of the Premises, (ii) on any part of the inside of
the Premises that is visible from the outside of the Premises, or (iii)
elsewhere on the Property, any sign, decoration, lettering, attachment,
advertising matter or other thing of any kind, without first obtaining
Landlord’s approval. Unless expressly permitted by this Lease, neither Tenant
nor Tenant’s Occupants shall erect, install, hold or place by any method any
signage of any type outside of the Premises and on or around the Property,
including, without limitation, any banner or placard sign held by individuals on
any public property adjacent to or near the Property. Landlord may, at Tenant’s
sole cost and expense, following at least ten (10) business days’ prior notice,
remove any item erected in violation of this Paragraph 19.2, and may enter the
Premises to do so when necessary.

 

(b) All approved signs or letterings on doors shall be printed, painted and
affixed at the sole cost and expense of Tenant by a person approved by Landlord,
and shall comply with the requirements of the applicable municipality. At
Tenant’s sole cost and expense, Tenant shall maintain all permitted signs and
shall, on Lease end, remove all of its signs and repair any damage caused by
such removal.

 

20. Landlord’s Representations and Warranties.

 

20.1. Representations and Warranties. Landlord represents and warrants to Tenant
that (unless otherwise expressly indicated) as of the date of this Lease:

 

(a) (i) Landlord has good and marketable fee simple title to the Premises and
the Property, with full right and authority to lease the Premises to Tenant;

 

(ii) there are no liens, encumbrances or other matters affecting such title that
would interfere with the Permitted Use;

 

(iii) the Property is zoned to permit the Permitted Use; and

 

-49-

 

 

(iv) to Landlord’s current, actual knowledge, there are no covenants,
restrictions or other agreements that would interfere with the Permitted Use;

 

(b) to Landlord’s current, actual knowledge:

 

(i) the Property has not been used to treat, store, process or dispose of
Hazardous Materials;

 

(ii) there are no releases nor have there ever been any releases of Hazardous
Materials at, on or under the Property that would give rise to a cleanup or
remediation obligation under any applicable Environmental Laws; and

 

(iii) the Property does not contain (A) any underground storage tanks, nor have
there ever been any underground storage tanks on the Property, (B) asbestos in
any form, including insulation or flooring, (C) PCB-containing equipment,
including transformers or capacitors, or (D) any other Hazardous Materials that
could affect or impair Tenant’s use of or operations at the Property or the
health or safety of Tenant’s employees, and notwithstanding anything contained
in this Lease to the contrary, Tenant shall have no liability of any kind to
Landlord for any pre-existing Hazardous Materials located on the Property as of
the date of this Lease, or for any Hazardous Materials that migrate onto or
under the Property or otherwise become present at the Property as the result of
the activities of anyone other than Tenant or Tenant’s Occupants, and Landlord
shall remediate any such Hazardous Materials for which Tenant has no liability
to the extent required by Laws;

 

(c) to Landlord’s current, actual knowledge, the Building (including the
Premises) complies (and will, as of the Commencement Date, comply) with Laws and
any covenants, conditions and restrictions affecting the Building;

 

(d) to Landlord’s current, actual knowledge, as of the Commencement Date:

 

(i) the Building (including the Premises, but excluding issues related to any
Tenant work) will be free from any material defect in materials or workmanship;

 

(ii) the Premises (excluding issues related to any Tenant work) will be in good,
structurally sound condition and watertight;

 

(iii) the Building utilities and mechanical (including, without limitation,
elevators), electrical and HVAC systems will be in good, working condition and
repair and of sufficient capacity to serve the Premises for the Permitted Use,
as well as other Building tenants; and

 

(iv) the fire sprinklers in the Building (including in the Premises) will have
adequate flow and pressure in accordance with the regulations of the National
Fire Protection Association;

 

(e) no pending Condemnation Proceeding relating to or affecting the Property
exists, and Landlord has no current, actual knowledge that any such action is
presently threatened or contemplated;

 

(f) as of the Commencement Date, Tenant shall have exclusive possession of the
Premises; and

 

(g) Landlord has not granted and will not grant, in the aggregate, allocations
of parking stalls to all tenants in the Building (including Tenant’s Parking
Stall Allocation) that exceed one hundred percent (100%) of the Building’s
available parking stalls.







 



-50-

 

 

20.2. Remedy. If any representation or warranty set forth in Paragraph 20.1 is
inaccurate or untrue as of the date when made, Landlord’s sole and exclusive
obligation and liability (and Tenant’s sole and exclusive right and remedy)
under this Paragraph 20 shall be to cause the condition causing such
representation or warranty to be inaccurate or untrue to be corrected or
remedied at Landlord’s sole cost and expense, subject, however, to any provision
of this Lease (such as, but without limitation, Paragraphs 7 and 9) expressly
allocating responsibility to Tenant. Landlord shall so correct or remedy such
condition as soon as reasonably practicable following notice of such condition.

 

21. Rules. Tenant and Tenant’s Occupants shall faithfully observe and comply
with all of the rules set forth on the attached Exhibit B, and Landlord may from
time to time amend, modify or make additions to or deletions from such rules in
a reasonable and nondiscriminatory manner, consistent with Comparable Buildings;
provided, that no such amendments, modifications, additions or deletions (either
individually or in the aggregate) shall, without Tenant’s prior consent:

 

(a) adversely affect Tenant’s business operations as permitted under this Lease,
Tenant’s compliance with Laws, or Tenant’s use of, or access to and from, the
Premises;

 

(b) materially increase any of Tenant’s obligations, or materially decrease any
of Tenant’s rights, under this Lease, or require the payment of any monies to
Landlord; or

 

(c) conflict with any of the express provisions of this Lease;

 

provided further, that Tenant shall have a reasonable time to bring its
operations at the Premises into compliance with any such amendments,
modifications, additions and deletions. Such amendments, modifications,
additions and deletions shall be effective ten (10) business days after receipt
by Tenant of notice, accompanied by a copy of such amendments, modifications,
additions or deletions. Although Landlord shall use its best efforts to enforce
such rules in a consistent and nondiscriminatory manner against all tenants of
the Building (and shall promptly undertake to enforce such rules (without the
obligation of bringing a lawsuit) on receipt of notice from Tenant of another
tenant’s or occupant’s breach of the rules that is disturbing Tenant or Tenant’s
Occupants), Landlord shall not be responsible to Tenant for the failure of any
other tenant or person to observe such rules. In the event of any conflict
between such rules and the provisions of this Lease, the provisions of this
Lease shall prevail.

 

22. General Provisions.

 

22.1. No Partnership. Neither Party, by this Lease, in any way or for any
purpose, becomes a partner or joint venturer of the other Party in the conduct
of the other Party’s business or otherwise.

 

22.2. Force Majeure. If either Party is delayed or hindered in or prevented from
the performance of any act required under this Lease by reason of acts of God,
extraordinary weather conditions, strikes, boycotts, lockouts, other labor
troubles (other than within such Party’s organization), inability to procure
labor or materials, fire or other casualty, accident, failure of power,
governmental requirements, restrictive Laws of general applicability, riots,
civil commotion, insurrection, terrorism, war or other reason not the fault of
the Party delayed, hindered or prevented and beyond the control of such Party
(financial inability excepted) (any of the foregoing, “force majeure”),
performance of the action in question shall be excused for the period of delay
and the period for the performance of such action shall be extended for a period
equivalent to the period of such delay; provided, however, that the time period
customarily associated with obtaining any approvals, permits, consents or
waivers shall not be an event of force majeure. The provisions of this Paragraph
22.2 shall not, however, operate to excuse Tenant from the prompt payment of
Rent or any other amount required to be paid by Tenant under this Lease, or
excuse Landlord from the prompt payment of any amount required to be paid by
Landlord under this Lease, unless such force majeure directly causes the delay
concerned. The Party claiming the benefit of any force majeure delay shall use
its best efforts to notify the other Party promptly following the occurrence of
any event constituting a force majeure delay and, under the circumstances, to
minimize such delay.

 



-51-

 



 

22.3. Notices. Unless otherwise expressly provided in this Lease, any
communication to be given by either Party to the other shall be given in writing
by personal service, express mail, Federal Express or any other similar form of
courier or delivery service providing proof of delivery, or mailing in the
United States mail, postage prepaid, certified, return receipt requested and
addressed to such Party as follows:

 

If to Landlord:

 

North Slope One, LLC

2801 North Thanksgiving Way, Suite 100

Lehi, Utah 84043

Attention: Andrew Bybee

 

with a required copy to:

 

the holder of any mortgage or deed of trust covering the Property

whose name and address have been furnished to Tenant in writing

 

and a required copy via email to:

 

Victor A. Taylor, Esq.

Durham Jones & Pinegar, P.C.

111 South Main Street, Suite 2400

Salt Lake City, Utah 84111
Email: vtaylor@djplaw.com

 

If to Tenant:

 

Purple Innovation, LLC

4100 North Chapel Ridge Road, Suite 200

Lehi, Utah 84043

Attention: Chief Financial Officer

 

with a required copy to:

 

Purple Innovation, LLC

4100 North Chapel Ridge Road, Suite 200

Lehi, Utah 84043

Attention: Chief Legal Officer

 

and a required copy via email to:

 

legal@purple.com

-52-

 



 

Either Party may change the address at which such Party desires to receive
notice on notice of such change to the other Party. Any such notice shall be
deemed to have been given, and shall be effective, on delivery to the notice
address then applicable for the Party to which the notice is directed; provided,
however, that refusal to accept delivery of a notice or the inability to deliver
a notice because of an address change that was not properly communicated shall
not defeat or delay the giving of a notice.

 

22.4. Severability. If any provision of this Lease or the application of any
provision of this Lease to any person or circumstance shall to any extent be
invalid, the remainder of this Lease or the application of such provision to
persons or circumstances other than those as to which such provision is held
invalid shall not be affected by such invalidity. Each provision of this Lease
shall be valid and enforceable to the fullest extent permitted by Laws.

 

22.5. Brokerage Commissions. Except as may be set forth in one or more separate
agreements between (i) Landlord and Landlord’s broker, or (ii) Landlord or
Landlord’s broker and Tenant’s broker:

 

(a) Landlord represents and warrants to Tenant that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this Lease
based on any agreement made by Landlord; and

 

(b) Tenant represents and warrants to Landlord that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this Lease
based on any agreement made by Tenant.

 

Landlord shall indemnify, defend and hold harmless Tenant from and against any
claim for a brokerage commission, finder’s fee or similar fee in connection with
this Lease based on an actual or alleged agreement made by Landlord. Tenant
shall indemnify, defend and hold harmless Landlord from and against any claim
for a brokerage commission, finder’s fee or similar fee in connection with this
Lease based on an actual or alleged agreement made by Tenant.

 

22.6. Use of Pronouns. The use of the neuter singular pronoun to refer to either
Party shall be deemed a proper reference even though either Party may be
comprised of one or more persons. The necessary grammatical changes required to
make the provisions of this Lease apply in the plural sense where more than one
Party exists and to two or more persons, shall in all instances be assumed as
though in each case fully expressed. Unless the context clearly requires
otherwise, the singular includes the plural, and vice versa, and the masculine,
feminine and neuter adjectives include one another.

 

22.7. Successors. Subject to Paragraph 10, all provisions contained in this
Lease shall be binding on, and shall inure to the benefit of, the Parties and
their respective successors and assigns; provided, however, that on and after
any sale of the Premises, assignment of this Lease by Landlord, transfer of any
Security Deposit then held by Landlord and assumption in writing of this Lease
by the transferee, Landlord shall be relieved entirely of all of Landlord’s
obligations under this Lease to the extent first arising after such sale,
assignment and assumption, and such obligations shall automatically pass to
Landlord’s successor in interest.

 

22.8. Recourse by Tenant. Notwithstanding anything in this Lease to the
contrary, Tenant shall look solely to the right, title and interest of Landlord
in the Property, together with the rents, issues and profits, the proceeds of
any sale or insurance carried by Landlord, and the awards of any Condemnation
Proceeding, with respect to the Property, subject to the prior rights of the
holder of any superior mortgage or deed of trust (collectively, “Landlord’s
Interest in the Property”), for the collection of any judgment (or other
judicial process) requiring the payment of money by Landlord on any Landlord
Default, and no other asset of Landlord or any other person shall be subject to
levy, execution or other procedure for the satisfaction of Tenant’s remedies.
Nothing contained in this Paragraph 22.8 shall limit or affect any right that
Tenant may otherwise have to obtain injunctive relief or to exercise any other
remedies or actions against Landlord that do not expose to liability assets
other than Landlord’s Interest in the Property. The provisions of this Paragraph
apply not only to claims under the express terms of this Lease, but also to
claims of any kind whatsoever arising from the relationship between the Parties
or any rights and obligations they may have relating to the Property or this
Lease.

 



-53-

 



 

22.9. Exculpation of Non-Parties.

 

(a) Neither Party shall have recourse or the right to make any claim against,
and each Party, for itself and any person claiming by, through or under such
Party, waives and releases, any person (including any current or future officer,
director, trustee, beneficiary, shareholder, member, manager, employee, partner,
principal or affiliate of either Party (unless such person becomes a party
Landlord or Tenant under or with respect to this Lease), each an “Exculpated
Party”, and collectively, the “Exculpated Parties”) with respect to any
obligation arising under this Lease or its attachments, other than (i) Landlord
with respect to any claim of Tenant, and (ii) Tenant with respect to any claim
of Landlord. Each Party’s assets shall specifically exclude the assets of the
Exculpated Parties applicable to such Party.

 

(b) The foregoing subparagraph (a): (i) is an essential and material term of
this Lease, and each Exculpated Party shall be a third-party beneficiary
thereof; and (ii) shall inure to the benefit of the Parties and the Exculpated
Parties and their respective heirs, successors and assigns. The Parties would
not have entered this Lease without the foregoing subparagraph (a). The
Exculpated Parties shall not have any liability for any duties,
responsibilities, liabilities or obligations of the Parties under, or in any way
related to, this Lease. No past, present or future Exculpated Parties shall be
named as a party in any suit or other judicial proceeding of any kind or nature
whatsoever brought against either Party with respect to the duties,
responsibilities, liabilities or obligations of such Party under this Lease,
unless such person was, is or becomes a party Landlord or Tenant under or with
respect to this Lease.

 

22.10. Quiet Enjoyment. On Tenant paying Rent and all other amounts payable by
Tenant under this Lease and observing and performing all of the terms, covenants
and conditions on Tenant’s part to be observed and performed under this Lease,
Tenant shall have quiet use and enjoyment of the Premises for the Term without
interference, hindrance or interruption from Landlord, or anyone claiming by,
through or under Landlord (including, without limitation, any transferee of
Landlord’s interest under this Lease, whether by voluntary act or foreclosure),
subject to all of the provisions of this Lease.



 

22.11. No Waiver. No failure by either Party to insist on the strict performance
of any covenant, duty or condition of this Lease or to exercise any right or
remedy on a breach of this Lease by the other Party shall constitute a waiver of
such covenant, duty, condition or breach. Either Party may, but shall not be
obligated to, waive any covenant or duty of any other Party, or any of its
rights, or any conditions to its obligations, under this Lease by notice to the
other Party. No such waiver by either Party will imply or constitute its further
waiver of the same or any other matter. No waiver shall affect or alter the
remainder of this Lease, but each other covenant, duty and condition of this
Lease shall continue in full force and effect with respect to any other
then-existing or subsequently-occurring breach. No act or thing done by Landlord
or Landlord’s agents during the Term will be deemed an acceptance of a surrender
of the Premises, and no agreement to accept a surrender will be valid unless in
writing signed by Landlord. The delivery of Tenant’s keys to any employee or
agent of Landlord will not constitute a termination of this Lease unless
Landlord has entered into an agreement to that effect. No payment by either
Party, or receipt from either Party, of a lesser amount than the Rent or other
amount due will be deemed to be anything other than a payment on account of the
earliest Rent or other amount due. No endorsement or statement on any check, or
any letter accompanying any check or payment as Rent or other amount, will be
deemed an accord and satisfaction. The recipient will accept any check for
payment without prejudice to its right to recover the balance of such Rent or
other amount due or to pursue any other remedy available to such recipient.

 



-54-

 



 

22.12. Rights and Remedies. Except as expressly set forth in this Lease, the
rights and remedies of the Parties shall not be mutually exclusive and the
exercise of one or more of the provisions of this Lease shall not preclude the
exercise of any other provision. The Parties confirm that damages at law may be
an inadequate remedy for a breach or threatened breach by either Party of any of
the provisions of this Lease. The Parties’ respective rights and obligations
under this Lease shall be enforceable by specific performance, injunction or any
other equitable remedy. Neither Landlord nor Tenant shall be liable to the other
for any consequential, indirect, special, exemplary, punitive or similar damages
under Paragraphs 11, 16.2 or 16.4 or any other provision of this Lease.

 

22.13. Enforceability. Each Party represents and warrants that:

 

(a) such Party was duly formed and is validly existing and in good standing
under the Laws of the state of its formation;

 

(b) such Party has the requisite power and authority under Laws and its
governing documents to execute, deliver and perform its obligations under this
Lease;

 

(c) the individual executing this Lease on behalf of such Party has full power
and authority under such Party’s governing documents to execute and deliver this
Lease in the name of, and on behalf of, such Party and to cause such Party to
perform its obligations under this Lease;

 

(d) this Lease has been duly authorized, executed and delivered by such Party;
and

 

(e) this Lease is the legal, valid and binding obligation of such Party, and is
enforceable against such Party in accordance with its terms.

 

22.14. Attorneys’ Fees. If any action, lawsuit, mediation, arbitration or
proceeding, including bankruptcy proceeding, is brought (a) to recover any Rent
or other amount due under this Lease because of any Landlord Default or Tenant
Default, (b) to enforce or interpret any provision of this Lease, (c) for
recovery of possession of the Premises, or (d) with respect to this Lease or any
other issue or matter relating to this Lease, the Party prevailing in such
action shall be entitled to recover from the other Party reasonable attorneys’
fees and costs (including those incurred in connection with any appeal), the
amount of which shall be fixed by the court and made a part of any judgment
rendered. Tenant shall be responsible for all expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Landlord in any
case or proceeding involving Tenant or any assignee or subtenant of Tenant as
the debtor under or related to any bankruptcy or insolvency law. Landlord shall
be responsible for all expenses, including, without limitation, reasonable
attorneys’ fees and costs, incurred by Tenant in any case or proceeding
involving Landlord as the debtor under or related to any bankruptcy or
insolvency law. The foregoing provisions of this Paragraph 22.14 shall survive
Lease end.

 

22.15. Merger. Neither the surrender of this Lease by Tenant nor the termination
of this Lease by agreement of the Parties or as a result of a Tenant Default
shall work a merger, and shall, at Landlord’s option, either terminate any
subleases of part or all of the Premises or operate as an assignment to Landlord
of any of those subleases. Landlord’s option under this Paragraph 22.15 may be
exercised by notice to Tenant and all known subtenants in the Premises.

 

22.16. Anti-Terrorism.

 

(a) Each Party represents and warrants to the other that:

 

(i) such Party is (A) not currently identified on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) or on any other similar list
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation (collectively, the “List”), and (B) not a person with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction or other prohibition of United States law, regulation
or Executive Order of the President of the United States;

 



-55-

 

 

(ii) to such Party’s actual knowledge, none of the funds of such Party has been
derived from any unlawful activity with the result that the investment in such
Party is prohibited by Laws or that this Lease is in violation of Laws; and

 

(iii) such Party has implemented such procedures as are required by Laws, and
will consistently apply those procedures, to ensure the foregoing
representations and warranties remain true at all times.

 

The term “Embargoed Person” means any person or government subject to trade
restrictions under U.S. law, including, without limitation, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C.S. Appx. §1 et seq., and any Executive Orders or regulations
promulgated under it with the result that the investment in Tenant is prohibited
by law or Tenant is in violation of law.

 

(b) Each Party agrees:

 

(i) to comply with all requirements of law applicable to such Party relating to
money laundering, anti-terrorism, trade embargos and economic sanctions, in
effect now or after the date of this Lease;

 

(ii) to notify the other Party promptly in writing if any of the
representations, warranties or covenants set forth in this Paragraph 22.16 are
no longer true or have been breached or if such Party has a reasonable basis to
believe that they may no longer be true or have been breached; and

 

(iii) not knowingly to use funds from any “Prohibited Person” (as such term is
defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due under this Lease.

 

(c) Either Party’s inclusion on the List at any time during the Term shall be a
default by such Party under this Lease. Tenant shall not knowingly permit all or
any portion of the Premises to be used or occupied by any person on the List or
by any Embargoed Person (on a permanent, temporary or transient basis).

 

22.17. Entire Agreement. This Lease (including its attachments) exclusively
encompasses the entire agreement of the Parties, and supersedes all previous
negotiations, understandings and agreements between the Parties, whether oral or
written, including, without limitation, any oral discussions, letters of intent
and email correspondence. The Parties have not relied on any representation,
understanding, information, discussion, assertion, guarantee, warranty,
collateral contract or other assurance (including, without limitation, one
relating to square footage), made by or on behalf of any other Party or any
other person whatsoever (including, without limitation, any real estate broker
or agent), that is not set forth in this Lease. The Parties hereby waive all
rights and remedies, at law or in equity, arising or that may arise as the
result of a Party’s reliance on any such representation, understanding,
information, discussion, assertion, guarantee, warranty, collateral contract or
other assurance.

 

22.18. Construction. This Lease has been prepared by Landlord and its
professional advisors and reviewed by Tenant and its professional advisors.
Landlord, Tenant and their separate advisors believe that this Lease is the
product of all their efforts, that it expresses their agreement, and that it
should not be interpreted in favor of either Party or against either Party
merely because of such Party’s efforts in preparing it. The Table of Contents
and captions to the Paragraphs of this Lease are for convenience of reference
only, do not define, limit or describe the scope or intent of any provisions of
this Lease and shall not be deemed relevant in resolving questions of
construction or interpretation under this Lease. Unless otherwise set forth in
this Lease, all references to Paragraphs are to Paragraphs in this Lease.
Exhibits referred to in this Lease and any addendums, riders and schedules
attached to this Lease shall be deemed to be incorporated in this Lease as
though a part of this Lease.

 



-56-

 

 

22.19. Miscellaneous. Tenant shall not record this Lease or a memorandum or
notice of this Lease, and any such recordation by or at the direction of Tenant
shall be shall be void ab initio (from the beginning) and shall be a breach of
this Lease. As a publicly traded company, Tenant may have an obligation to
publicly disclose this Lease, and nothing in this Lease shall prohibit Tenant
from satisfying any such disclosure obligation. No amendment to this Lease shall
be binding on either Party unless reduced to writing and signed by both Parties.
This Lease shall be governed by and construed and interpreted in accordance with
the laws (excluding the choice of laws rules) of the state of Utah. Venue on any
action arising out of this Lease shall be proper only in the state or federal
courts having jurisdiction over the county in which the Property is located. THE
PARTIES KNOWINGLY AND VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ALL MATTERS ARISING
OUT OF THIS LEASE OR THE USE AND OCCUPANCY OF THE PREMISES OR RELATED IN ANY WAY
TO THE PROPERTY OR THE PARTIES’ LANDLORD/TENANT RELATIONSHIP. Time is of the
essence of each provision of this Lease. If there is more than one Tenant named
in this Lease (or if more than one Tenant at any time assumes this Lease), the
liability of each such Tenant under this Lease for payment and performance
according to this Lease shall be joint and several. The submission of this Lease
to Tenant is not an offer to lease the Premises or an agreement by Landlord to
reserve the Premises for Tenant. Landlord shall not be bound to Tenant until
Tenant has duly executed and delivered duplicate original copies of this Lease
to Landlord, and Landlord has duly executed and delivered one of those duplicate
original copies to Tenant. Transmission by email of a signed copy of this Lease,
and the retransmission of any signed email, shall be the same as delivery of an
original. The execution of this Lease or any amendment to this Lease may be
accomplished by electronic signature utilizing DocuSign or any other technology,
and any electronic signature (meaning any electronic symbol, designation or
process), whether digital or encrypted, used by either Party shall authenticate
this Lease and have the same force and effect as a manual signature.

 

[Remainder of page intentionally left blank; signatures on following page]

 



-57-

 

 

THE PARTIES have executed this Lease on the respective dates set forth below, to
be effective as of the date first set forth above.

 

  LANDLORD:     NORTH SLOPE ONE, LLC,   a Utah limited liability company      
By /s/ Andrew Bybee         Print or Type Name of Signatory:         Andrew
Bybee         Its Manager         Date  June 10, 2019       TENANT:       PURPLE
INNOVATION, LLC,   a Delaware limited liability company       By /s/ Joseph B.
Megibow       Print or Type Name of Signatory:         Joseph B. Megibow      
Its CEO         Date  June 10, 2019

 

-58-

 

 

EXHIBIT A

 

to

 

LEASE

 



 



 

PREPARATION OF PREMISES FOR OCCUPANCY

 

THIS EXHIBIT is attached to, and is a part of, the foregoing Lease (the
“Lease”). All words capitalized in this Exhibit shall have the same meaning
given in the Lease. If any conflict exists between the provisions of this
Exhibit and the provisions of the Lease, the provisions of this Exhibit shall
control.

 

1. Initial Improvements.

 

(a) Preliminary drawings of the floor plans of the Premises are attached as
Appendix 1.

 

(b) Landlord shall cause the Base Building Improvements (the “Base Building
Improvements”) described on Appendix 2 to be completed in accordance with the
plans and specifications (the “Building Plans”) prepared by Landlord and Laws.
The Base Building Improvements shall be made, and the Building Plans shall be
prepared, at Landlord’s sole cost and expense, and the cost thereof shall not
reduce the TI Allowance, except as provided in Paragraph 2 of this Exhibit and
except that any changes, alterations, modifications or upgrades to:

 

(i) the Base Building Improvements or the Building Plans requested by Tenant and
approved by Landlord; or

 

(ii) the Tenant Improvements or the Tenant Improvement Plans (both defined
below) that result in changes, alterations, modifications or upgrades to the
Base Building Improvements or the Building Plans,

 

shall be made at Tenant’s sole cost and expense, subject to the TI Allowance.
Landlord will provide one test fit and one update at no charge to Tenant, using
Landlord’s preferred architect.

 

(c) Landlord shall cause a space plan (the “Space Plan”) for the Premises to be
prepared by Landlord’s architect. Landlord shall furnish the initial draft of
the Space Plan to Tenant for Tenant’s review and approval. Tenant shall within
three (3) business days after receipt either provide comments to such Space Plan
or approve the same. If Tenant provides Landlord with comments to the initial
draft of the Space Plan, Landlord shall provide a revised Space Plan to Tenant
incorporating Tenant’s comments within three (3) business days after receipt of
Tenant’s comments. Tenant shall within three (3) business days after receipt
then either provide comments to such revised Space Plan or approve such Space
Plan. The process described above shall be repeated, if necessary, until the
Space Plan finally has been approved by Tenant. The Space Plan shall be made at
Tenant’s sole cost and expense, subject to the TI Allowance; provided, however,
that Landlord shall provide an initial Space Plan and a second iteration of the
Space Plan for Tenant without cost to Tenant.

 

(d) After the Space Plan finally has been approved by the Parties, Landlord
shall also cause the Tenant Improvements (the “Tenant Improvements”) described
on Appendix 2 to be completed in accordance with the plans and specifications
(including the tenant finishes) (the “Tenant Improvement Plans”) approved by the
Parties and Laws. The Tenant Improvements shall be made, and the Tenant
Improvement Plans shall be prepared, at Tenant’s sole cost and expense, subject
to the TI Allowance. (The Base Building Improvements and the Tenant Improvements
are referred to in this Exhibit collectively as the “Initial Improvements.”) The
Initial Improvements shall be completed free of any mechanics’ liens, except to
the extent of any dispute in connection therewith, in which case Landlord shall
adequately protect the Property from the foreclosure of any such lien.

 



Exhibit A-1

 

 

(e) Landlord shall cause the Tenant Improvement Plans to be prepared by a
registered professional architect and mechanical and electrical engineer(s).
Landlord shall furnish the initial draft of the Tenant Improvement Plans to
Tenant for Tenant’s review and approval. Tenant shall within three (3) business
days after receipt either provide comments to such Tenant Improvement Plans or
approve the same. Tenant shall be deemed to have approved such Tenant
Improvement Plans if Tenant does not timely provide comments on such Tenant
Improvement Plans. If Tenant provides Landlord with comments to the initial
draft of the Tenant Improvement Plans, Landlord shall provide revised Tenant
Improvement Plans to Tenant incorporating Tenant’s comments within three (3)
business days after receipt of Tenant’s comments. Tenant shall within three (3)
business days after receipt then either provide comments to such revised Tenant
Improvement Plans or approve such Tenant Improvement Plans. Tenant shall be
deemed to have approved such revised Tenant Improvement Plans if Tenant does not
timely provide comments on such Tenant Improvement Plans. The process described
above shall be repeated, if necessary, until the Tenant Improvement Plans have
finally been approved by Tenant.

 

(f) All bids and all costs will be provided to Tenant for approval per an “open
book” process. The cost of the Tenant Improvements shall be calculated at
Landlord’s actual cost, with no additional markup or profit to Landlord.
Landlord shall provide Tenant with reasonable input into the bidding process
(including bid review) so long as Tenant’s actions do not delay such process or
the completion of the Initial Improvements; provided, however, that Landlord
reserves the sole right and discretion, acting reasonably, to make all final
decisions regarding selection of contractors, subcontractors and material
suppliers, unless (except for all design/build subcontractors, that is,
fire/life safety, mechanical, electrical and plumbing subcontractors, which
shall not be subject to the following limitation) Tenant, acting reasonably,
objects within three (3) business days after the acceptance of any bid of any
subcontractor or material supplier to such bid as being an above-market bid
(which objection shall be accompanied by a statement of the correct amount of a
market bid and reasonable supporting evidence for such statement, such as, for
example, a market bid from another reputable subcontractor or material
supplier), in which case Landlord shall either cause such subcontractor or
material supplier to reduce its bid to a market bid, or designate to Tenant
another subcontractor or material supplier that provides a market bid. Landlord
shall negotiate with its architects, contractors and suppliers to ensure that
the design and construction of the Tenant Improvements are completed using high
quality materials and workmanship, with such materials and workmanship being
completed at fair market/industry standard costs. Landlord shall use its best
efforts to cause the final bids to be competitive for tenant improvements to
Comparable Buildings.

 

(g) Within three (3) business days following the award of all bids for the
Tenant Improvements, Landlord shall prepare or caused to be prepared on an
open-book basis a construction budget for the Tenant Improvements, which shall
reflect the costs set forth in all of such bids and shall be submitted to Tenant
for Tenant’s approval. Tenant shall have three (3) business days following
receipt of such budget to approve or request clarifications to the same and/or
to perform value engineering and make changes to the Tenant Improvement Plans.
Tenant shall be deemed to have approved such budget if Tenant does not timely
provide comments on such budget. If Tenant provides Landlord with comments to
the initial draft of such budget, Landlord shall provide a revised construction
budget to Tenant incorporating Tenant’s comments within three (3) business days
after receipt of Tenant’s comments. Tenant shall within three (3) business days
after receipt then either provide comments to such revised budget or approve
such budget. Tenant shall be deemed to have approved such revised budget if
Tenant does not timely provide comments on such budget. The process described
above shall be repeated, if necessary, until such budget finally has been
approved by Tenant. On Tenant’s approval of the budget, Landlord shall submit to
Tenant for Tenant’s signature a “Notice to Proceed with Construction” agreement
which shall itemize all costs associated with the Tenant Improvements, and
include Tenant’s agreement to pay for any such improvement costs in excess of
the TI Allowance. Tenant shall execute the Notice to Proceed with Construction
within three (3) business days after Tenant’s receipt of the same and prior to
construction.

 

Exhibit A-2

 

 

(h) Landlord shall provide project management services in connection with the
construction of the Initial Improvements and the Change Orders (defined below).
Such project management services shall be performed at Tenant’s sole cost and
expense, subject to the TI Allowance, for a fee of two percent (2%) of all costs
related to the preparation of the Tenant Improvement Plans and the construction
of the Tenant Improvements and the Change Orders. Except for the fee described
in the immediately preceding sentence, and for the general conditions, overhead
and profit of the general contractor (which may include Landlord acting as the
general contractor) (which fee, together with the general conditions, overhead
and profit of the general contractor, will not exceed a total of five percent
(5%) of all costs related to the preparation of the Tenant Improvement Plans and
the construction of the Tenant Improvements and the Change Orders), no other
administrative or supervisory fee shall be payable by Tenant in connection with
the Tenant Improvements or Change Orders. Tenant may, at Tenant’s discretion and
sole cost and expense, engage a representative to oversee construction
activities on Tenant’s behalf. Said representative shall coordinate its efforts
with Landlord’s project manager and/or contractor, shall have full access to all
information and documentation with respect to the Tenant Improvements and may be
engaged throughout the design and construction process of the Tenant
Improvements.

 

2. Change Orders. If, prior to the Commencement Date and after the Tenant
Improvement Plans and the construction budget have finally been approved by
Tenant, Tenant requires improvements or changes (individually or collectively,
the “Change Orders”) to the Premises in addition to, revision of, or
substitution for, the Tenant Improvements, Tenant shall deliver to Landlord for
its approval plans and specifications for such Change Orders. Within three (3)
business days after such delivery by Tenant, Landlord shall either approve or
disapprove such Change Orders, and if Landlord disapproves such Change Orders,
Landlord shall advise Tenant of the revisions required. In addition, if
specifically requested to do so by Tenant in a request accompanying the plans
and specifications for such Change Orders, Landlord shall deliver to Tenant,
concurrently with Landlord’s approval or disapproval, Landlord’s good faith
estimate of any Tenant Delay that will result from the contractor’s performance
of such Change Orders. Tenant shall revise and redeliver the plans and
specifications to Landlord within three (3) business days after Landlord’s
advice of its disapproval of a proposed Change Order or Tenant shall be deemed
to have abandoned its request for such Change Orders. Tenant shall pay the
reasonable, out-of-pocket costs for all preparations and revisions of plans and
specifications for, and the construction of, all Change Orders, subject to the
TI Allowance.

 

3. TI Allowance.

 

(a) Landlord shall contribute an amount of $52.00 per usable square foot of the
Premises ($1,893,372.00 based on 36,411 usable square feet) (the “TI
Allowance”), the total amount of which shall be subject to adjustment as set
forth in the definition of “Premises” in Paragraph 1 of the Lease, toward the
costs incurred for the Tenant Improvements and Change Orders, including, without
limitation, painting, carpeting, tile, wall covering, light fixtures, plans,
permits, insurance, architectural and engineering fees, signage, data cabling
and card access systems (but expressly excluding Tenant’s Property not expressly
set forth in the foregoing list); provided, however, that if all or any portion
of the TI Allowance is not used on or before the date that is one (1) year after
the Commencement Date, the TI Allowance or such portion that is not used shall
be lost and shall no longer be available to Tenant. In calculating the cost of
Tenant Improvements and Change Orders, Landlord shall give Tenant the benefit of
any cash, trade and quantity discounts actually received by Landlord.

 

(b) Except as expressly provided in this Paragraph 3:

 

(i) Landlord has no obligation to pay for the cost of any Tenant Improvements or
Change Orders in excess of the TI Allowance; and

 

Exhibit A-3

 

 

(ii) if the cost of the Tenant Improvements and Change Orders exceeds the TI
Allowance, Tenant shall pay such overage to Landlord within ten (10) business
days after the receipt of an invoice therefor, accompanied by such detail as may
reasonably be requested by Tenant, which invoice may be delivered prior to the
commencement of construction.

 

4. Commencement Date Delay. The Commencement Date shall be delayed as set forth
in Paragraph 1 of the Lease, except, as set forth in said Paragraph 1, to the
extent that the delay is actually caused solely by any one or more of the
following (each, a “Tenant Delay”):

 

(a) Tenant’s request for Change Orders (whether or not such Change Orders are
actually performed) and the contractor’s performance of any approved Change
Orders, except to the extent that the delay exceeds any estimated delay set
forth in any Landlord delay estimate for the Change Order concerned;

 

(b) Tenant’s request for materials, finishes or installations requiring
unusually long lead times, provided that Landlord gives notice to Tenant of such
lead times at the time of Tenant’s request or as soon thereafter as is
reasonably practicable;

 

(c) Tenant’s delay in reviewing, revising or approving plans and specifications
beyond the periods set forth in this Exhibit;

 

(d) Tenant’s delay in providing information critical to the normal progression
of the Tenant Improvements (Tenant shall provide such information as soon as
reasonably practicable, but in no event longer than three

(3) business days after receipt of such request for information from Landlord);

 

(e) Tenant’s delay in making payments to Landlord for costs of the Tenant
Improvements and/or Change Orders in excess of the TI Allowance; or

 

(f) any other act or omission by Tenant or its agents or contractors or persons
employed by any of such persons that actually causes a delay of the Commencement
Date.

 

If Substantial Completion is delayed by reason of Tenant Delay, then Landlord
shall cause Landlord’s architect to certify the date on which Substantial
Completion would have occurred but for such Tenant Delay, which date shall be
the Commencement Date for all purposes of the Lease; provided, however, that if
Tenant objects to the decision of Landlord’s architect by giving notice to
Landlord within three (3) business days after receipt of such certification, the
dispute shall be resolved by an independent architect mutually selected by the
Parties, acting reasonably, the cost of which architect shall be shared equally
by the Parties. Landlord shall use its best efforts to provide Tenant with
notice of any Tenant Delay as soon as reasonably practicable.

 

5. Access by Tenant Prior to Commencement Date. Landlord shall permit Tenant and
its employees, agents and contractors, at Tenant’s sole cost and expense, to
enter the Premises during Building Hours during the two (2)-week period prior to
the Commencement Date to prepare the Premises for Tenant’s use and occupancy,
including the installation of Tenant’s Property. Any such permission shall
constitute a license only, conditioned on Tenant’s:

 

(a) working in harmony with Landlord, Landlord’s employees, agents and
contractors and other tenants and occupants of the Building, and not interfering
with, delaying or otherwise adversely affecting Landlord’s Work;

Exhibit A-4

 

 

(b) obtaining in advance Landlord’s approval of the contractors proposed to be
used by Tenant and, if requested by Landlord, depositing with Landlord in
advance of any work the contractor’s affidavit for the proposed work and the
waivers of lien from the contractor and all subcontractors and suppliers of
materials; and

 

(c) furnishing Landlord with such insurance as Landlord may reasonably require
against liabilities that may arise out of such entry.

 

Any such activities shall be governed by Paragraph 9.2 and all other terms of
the Lease.

 

6. Parties’ Representatives. Tenant shall designate an individual to act as
Tenant’s representative with respect to all approvals, directions and
authorizations pursuant to this Exhibit. Landlord shall designate an individual
to act as Landlord’s representative with respect to all approvals, directions
and authorizations pursuant to this Exhibit.

 

Exhibit A-5

 

 

Appendix 1

 

Floor Plans

 

(See attached)

 



 

Exhibit A-6

 

 

Appendix 2

 

Base Building Improvements and Tenant Improvements

 

Base Building Improvements

(to be provided at Landlord’s sole cost and expense)

 

General Building Information

 

1.Code: 2012 International Building Code

 

2.Jurisdiction: Lehi City and State of Utah

 

3.Type of Construction: Type IIA, Occupancy Classification B

 

4.Building Height: 5 Stories + Mechanical Penthouse

 

5.Fire Sprinklers: Wet Fire Sprinkler system throughout

 

6.Structural Design: Reinforced concrete walls for the bathroom and elevators
cores, wide flange structural steel columns and beams, and lightweight composite
concrete floor over metal decking.

 

7.Floor Live Loads:



  a) Office and partitions: 50 PSF + 20 PSF   b) Lobbies and main floor: 100 PSF
  c) Corridors above main floor: 80 PSF   d) Mechanical rooms: 125 PSF   e)
Concentrated Loads - All Areas: 2000 PSF

 

8.Floor to Floor heights: 13’-10” (structure)

 

9.Ceiling heights:

a)Lobbies and corridors 9’-6” to 11’ (finished)

b)Tenant Areas 9’ to 9’-6” ceilings finished

 

10.Elevators:

Three high speed, high efficient Otis Gen2 traction elevators servicing all
floors finished with granite floors, stainless steel doors, granite & wood panel
wall finishes and 9’ ceiling heights.

 

Exhibit A-7

 

 

11.Two exit steel stairways with concrete pans from all floors – painted and
finished.

 

12.Heating, Ventilation and Air Conditioning (HVAC):

a)Ventilation and cooling is provided by a floor-by-floor Variable Air Volume
(VAV) system served by one (1) roof-mounted, air-cooled liquid chiller of 350
tons nominal capacity. Chilled water is circulated through a closed loop
vertical plumbing riser to air handlers located in the equipment room on each
floor. Supply and return air ducts are extended from the air handler into the
lease area and looped around each floor to supply conditioned air to the VAV
terminal boxes. VAV terminal boxes are installed on each floor complete with
heating coils, piping and control valves—approximately one VAV terminal box per
1,200 square feet of usable office space. All ductwork and piping are installed
“high and tight” against the structural members to allow for lighting and
data/communication cabling as part of the Tenant Improvements.

b)Air conditioning equipment capacity is sized using the following load
assumptions: Occupancy load: Average of one person per 240 square feet of usable
office space.

c)The initial warm shell improvements done during the core and shell, including
installation of VAV boxes, heating coils, piping, control valves, and medium
pressure duct; along with completion of the HVAC finish, including any new VAV
boxes, low pressure ductwork, dampers, grills, diffusers, temperature controls,
testing and balancing and standalone air conditioning for server rooms are at
Tenant’s sole cost and expense, to the extent that such costs (together with any
other all costs payable by Tenant) exceed the TI Allowance.

d)Heating: One (1) natural gas-fired boiler of 2 million BTU’s, located in the
mechanical penthouse on the roof, and is providing hot water to all VAV terminal
boxes through a vertical plumbing riser in the building core with plumbing loops
on each floor.

e)Complete HVAC systems servicing all common areas of the building (including,
without limitation, main 1st floor lobby, elevator lobbies, and restrooms) is
provided as part of the Base Building Improvements.

 

13.Domestic Water:

Cold and warm water is provided to all restrooms in the core of the building via
2 stand-alone, gas-fired hot water heaters in the penthouse. A circulation pump
will continuously circulate warm water from the boiler through a vertical
plumbing riser in the core of the building. Cold domestic water is stubbed out
into lease space on each floor for future tenant use. The hot water side is
serviced with a water softener located in the penthouse.

 

14.Fire Protection System.

A fire riser is constructed to meet applicable national and local Building code
requirements. The fire protection water supply enters the Building underground
at the fire control room on the main floor near the exterior of the Building.
Wet standpipes rise vertically through the stairwells. Branch lines complete
with sprinkler heads are installed in the building core. A main branch line
(defined as 2-½” in diameter or larger) is extended from the core into the
tenant lease areas on each floor in two directions as part of the Base Building
Improvements. The main branch line extended into tenant lease areas along with
secondary branch lines (defined as 2” in diameter or less) and all sprinkler
head installation are at Tenant’s sole cost and expense, to the extent that such
costs (together with all other costs payable by Tenant) exceed the TI Allowance.

 

15.Electrical Systems:

Electrical service is installed to meet applicable national and local building
codes.

a)Power to Panel Electrical service is provided from the electrical utilities
service entry point to the switchboard and panels in the equipment room located
on each floor.

Exhibit A-8

 

 

·Lighting load: Average lighting load is .60 watts per one square foot for all
areas.

·Office equipment load: Average of one personal computer (CPU and monitor) per
240 square feet of usable office space.

b)Fire alarm system is provided to meet applicable building codes in the core
areas of the Building. Systems are designed to the necessary capacity to
integrate future horns and strobes on Tenant’s floors. Horns, strobes, pull
stations and cabinets in the lease areas are at Tenant’s sole cost and expense,
to the extent that such costs (together with all other costs payable by Tenant)
exceed the TI Allowance.

c)Communication conduit and interduct is provided from the elevator core to
Thanksgiving Way and to Ashton Boulevard for Qwest copper lines and fiber lines
as well as conduits for other communication providers. Conduit has also been
extended between buildings for future communication connections in Thanksgiving
Park. Tenant must have arrangements made with a communication provider in the
park for communication services no later than 75 days prior to occupancy.

d)Emergency back-up generator is provided for life safety in the building core
and shell. Landlord has provided a 650KW generator as part of this package and
is sized for additional tenant use in their leased areas and is available to
each tenant for an additional cost.

 

16.After-Hours Usage

Advanced Control System (ACS), is an after-hours system, and is installed to
monitor after-hours usage for the tenants. ACS is a PC based, tenant override,
and automatic billing system. ACS provides tenants with direct access for
implementation of after-hours requests for HVAC and/or lighting usage via the
internet.

 

17.Access Control System

An after-hour exterior door access control system is installed as part of the
Base Building Improvements. The system includes electro-magnetic locks installed
at the head of all exterior doors and is connected to a server in the main floor
electrical room. Card readers are installed at primary entrances to the
Building. Scheduling and monitoring of after-hour usage is controlled by a
computer in Landlord’s office. The system is expandable. The incremental cost
for additional expansion control modules and/or cards and readers for Tenant use
is at Tenant’s sole cost and expense, to the extent that such costs exceed the
TI Allowance.

 

18.Surveillance System:

Landlord has an IP based video surveillance system that monitors all exterior
building entrances and parking lots. Surveillance cameras are mounted on the
roof, in the main floor lobby, and in the main floor exit corridors. All cameras
are monitored and controlled on a computer in Landlord’s office.

 

19.Parking:

A minimum of 90% of all parking stalls are sized 9’ x’18’. Handicap accessible
parking stalls are provided according to all applicable laws along with
designated parking stalls for high fuel-efficient vehicles and secure bicycle
storage.

 

Exhibit A-9

 

 

Base Building Improvement Standard Finishes

 

Base Building Improvements are constructed in accordance with applicable
national and local building and life-safety code requirements including
stairwells, elevators, restrooms, equipment rooms, mechanical systems, fire
protection systems and electrical systems on each floor, finished per the
following Building standards:

 

·Exterior Building Finishes: Combination of Terra-Neo, EFIS, GFRC, reflective
glass and glass curtain walls, aluminum frames & entrances.

·Exterior common areas of hardscape and landscape completed per approved site
plan including lighted walkways to building entrances, up lighting on the
building exterior and lighted parking areas.

 

Interior Common Areas

 

·1st floor entrance and elevator lobby: Floors are granite tile; walls are a
combination of glass windows, granite wainscot and wood paneling; lighting is a
combination of indirect recessed fluorescent light fixtures and wall sconces.

·2nd, 3rd, 4th and 5th level elevator lobbies: Granite floor tile; granite base;
granite borders around the elevators; painted sheetrock walls; lighting is a
combination of indirect recessed fluorescent lights.

·Building Directory: An electronic touch screen Building directory is provided
in the elevator lobby on the first floor.

·Postal Boxes: A bank of Post Office Boxes are provided for each tenant and are
located on the main floor in the exit corridor behind the restroom area.

·Restrooms: Floors are granite tile, walls are a granite wainscot, walls (above
the wainscot) and ceilings are painted sheetrock, recessed and surface mounted
lighting and wall sconces are provided. Countertops are of natural granite with
stainless steel sinks. Ceiling mounted stainless steel toilet partitions in both
the men’s and women’s restrooms. Motion sensor faucets and paper towel
dispensers. The men’s’ restrooms have wall mounted fixtures with pressurized
flush values with motion sensor water closets along with waterless urinals to
conserve water. The women’s restrooms have dual flush valves in each water
closet to conserve water. Floors 2-5 will include a men’s restroom containing a
minimum of five bathroom stalls and two urinals; floor 1 will include four
bathroom stalls and two urinals.

·2 Drinking fountains per floor located just outside the restrooms.

·Equipment rooms: Concrete walls, sealed concrete floors; exposed structure
ceilings; fluorescent strip lighting hung from structure above.

·Stairwells: Concrete and steel stairs and landings, with painted concrete
walls, sealed concrete floors and painted steel handrails. Lighting for
emergency egress is included.

·Elevators: Combination of wood and granite panels on the walls; granite
flooring; standard ceiling with recessed lighting metal trim and accessories.

·Life-safety exit and egress lighting with alarms and horns as required by code.

·Building signage including stairwells, exiting, and elevator instructions as
per code.

 

No-Smoking

Tenants, employees, or visitors may not smoke in the building or within 25 feet
of any door or operable window. A designated smoking area has been provided on
the outside corner of the building with a smoker’s pole for proper disposal of
cigarette butts.

 

Lease Areas

All improvements, except as provided above and specifically noted elsewhere,
within the lease areas are excluded from the Base Building Improvements and are
at Tenant’s sole cost and expense, to the extent that such costs (together with
all other costs payable by Tenant) exceed the TI Allowance, including but not
limited to: interior partitions; sheetrock on perimeter walls; sheetrock column
wraps; doors; hardware; interior sidelights; interior glass walls; ceilings;
painting; floor coverings; cabinetry; millwork; VAV boxes: HVAC finish;
plumbing; electrical service from the panel; phone/data/communication service
from the first floor point of demarcation; wall finishes; lighting; building
permits and project management services as described.

 



Exhibit A-10

 

 

Tenant Improvements

(to be provided at Tenant’s sole cost and expense, subject to the TI Allowance)

 

Structure and Shell

·Any structural support required for Tenant equipment

·Any structural support required for roof-mounted Tenant equipment

 

HVAC and Plumbing

·Building standard HVAC, including VAV boxes, medium and low-pressure ductwork,
diffusers, sensors and controls.

·Independent HVAC/cooling systems for computer rooms, server rooms, etc.

·Plumbing and fixtures for kitchens, break rooms, additional restrooms, drinking
fountains, etc.

 

Electrical and Fire Sprinkler System

·Fire sprinkler drops and finish sprinkler heads

·Building standard light fixtures

·Illuminated exit lights in Tenant corridors and space

·Tenant electrical panels, electrical wiring from panels to equipment, outlets,
furniture, cubicles, FF&E, etc.

·Building standard switches and power outlets

·Building standard voice and data boxes

 

Finishes and Miscellaneous

·Building standard acoustical ceilings

·Building standard sheetrock ceilings

·Building standard paints, wall coverings, etc.

·Building standard doors

·Interior walls (framing, insulation, sheetrock, finishes, etc.)

·Additional thermal insulation (exterior walls), as requested by Tenant

·Additional sound insulation (interior walls), as requested by Tenant

·Tenant lobby and corridor finishes

·Floor coverings (carpet, ceramic tile, VCT tile, etc.) including base

·Cabinetry (break room, kitchen, offices, copy centers, etc.)

·All other finishes and improvements not included in Base Building Improvements

 

 

Exhibit A-11

 

 

Tenant Property (to be provided at Tenant’s sole cost and expense)

 

Miscellaneous

·Tenant signage/logo

·Window blinds

·Voice and data cabling

·Tenant furniture, fixtures and equipment

·All Tenant personal property

 



Exhibit A-12

 

 

EXHIBIT B

 

to

 

LEASE

 



 

 

RULES

 

The rules set forth in this Exhibit are a part of the foregoing Lease (the
“Lease”). Whenever the term “Tenant” is used in these rules, such term shall be
deemed to include Tenant and Tenant’s Occupants. The following rules may from
time to time be modified by Landlord in the manner set forth in the Lease. The
terms used in this Exhibit shall have the same meaning as set forth in the
Lease. If any provision of these rules conflicts with any provision of the
Lease, the provision of the Lease shall control.

 

1. Obstruction. Any sidewalks, entries, exits, passages, corridors, halls,
lobbies, stairways, elevators or other similar Common Areas shall not be
obstructed by Tenant or used for any purpose other than ingress and egress to
and from the Premises. Tenant shall not place any item in any of such locations,
whether or not such item constitutes an obstruction, without the prior consent
of Landlord. Landlord may remove any obstruction or any such item without notice
to Tenant and at the sole cost and expense of Tenant. Any sidewalks, entries,
exits, passages, corridors, halls, lobbies, stairways, elevators or other Common
Areas are not for the public, and Landlord shall in all cases retain the right
to control and prevent access to them by all individuals whose presence, in the
reasonable judgment of Landlord, would be prejudicial to the safety, character,
reputation or interests of the Property or Landlord’s tenants. Tenant shall not
go on the roof of the Building, except as may otherwise be expressly provided in
the Lease.

 

2. Deliveries. All deliveries and pickups of supplies, materials, garbage and
refuse to or from the Premises shall be made only through such access as may
reasonably be designated by Landlord for deliveries and only during normal
weekday business hours. Tenant shall not obstruct or permit the obstruction of
such access. Tenant shall be liable for the acts and omissions of any persons
making such deliveries or pickups, in accordance with and subject to Paragraph
11.1 of the Lease.

 

3. Moving. Furniture and equipment shall be moved in and out of the Building
only through such access as may reasonably be designated by Landlord for
deliveries and then only during such hours and in such manner as may reasonably
be prescribed by Landlord, but Landlord shall not impose any additional or
special charge in connection therewith. If Tenant’s movers damage any part of
the Improvements, Tenant shall pay to Landlord within thirty (30) days after
demand the amount required to repair such damage, and Landlord shall thereafter
repair such damage.

 

4. Heavy Articles. No safe or article, the weight of which may, in the
reasonable opinion of Landlord, constitute a hazard of damage to the Building,
shall be moved into the Premises. Other safes and heavy articles shall be moved
into, from or about the Building only during such hours and in such manner as
shall reasonably be prescribed by Landlord, and Landlord may reasonably
designate the location of such safes and articles.

 



Exhibit B-1

 

 

5. Building Security. On business days and on other days between the hours of
6:00 p.m. that evening and 8:00 a.m. the following day, access to the Building,
the halls, corridors, elevators or stairways in the Building or to the Premises
may be refused unless the individual seeking access is known to the individual
or employee of the Building in charge or has a pass and is properly identified,
but will not be refused if the individual seeking access is known to the
individual or employee of the Building in charge or has a pass and is properly
identified. In the event of an invasion, mob, riot, public excitement or other
commotion, Landlord reserves the right to prevent access to the Building during
the continuance of the same by closing the doors of the Building or any other
reasonable method, for the safety of the tenants and protection of the Building
and property in the Building. Landlord may from time to time adopt appropriate
systems and procedures for the security or safety of the Building (including,
without limitation, the installation of security cameras, scanning devices and
other security technology in the Common Areas), provided that such systems and
procedures shall not unreasonably disturb Tenant’s business. Tenant shall be
entitled to receive a number of key cards (digital or traditional) for
after-hours access to the Building equal to Tenant’s Parking Stall Allocation
for Landlord’s standard fee, provided that Tenant first has paid to Landlord in
full any amounts due under Exhibit A attached to the Lease. Additional cards and
replacement cards for any key cards that are lost or stolen may be issued by
Landlord for a handling fee to be reasonably determined by Landlord.

 

6. Pass Key. The janitor of the Building may at all times keep a pass key to the
Premises, and, subject to Paragraph 9.3 of the Lease, shall be allowed
reasonable admittance to the Premises (excluding Tenant’s vaults, safes and
similar areas designated by Tenant in advance); provided, that in any entry of
the Premises, such janitor shall use its best efforts to minimize any
interference with, or disturbance of, Tenant and the operation of Tenant’s
business in the Premises.

 

7. Locks, Access Cards and Keys. No additional lock or locks shall be placed by
Tenant on any door in the Building and no existing lock shall be changed unless
consent of Landlord shall first have been obtained, except for any card access
system being installed as part of the initial improvements to the Premises made
in accordance with Exhibit A to the Lease. At Lease end, Tenant shall promptly
return to Landlord all access cards and keys to offices and toilet rooms and
provide Landlord with all combinations and keys for any locks, safes, cabinets
and vaults remaining in the Premises. Tenant shall keep the doors of the
Premises closed and securely locked when Tenant is not at the Premises. Subject
to the provisions of the Lease, including, without limitation, Paragraphs 9.2
and 9.3, Tenant may, at Tenant’s sole cost and expense, install its own
card-reader system for the Premises.

 

8. Use of Water Fixtures. Toilets and other water fixtures shall not be used for
any purpose other than that for which the same are intended. No foreign
substances of any kind shall be placed in them, and any damage resulting to the
same from use on the part of Tenant shall be paid for by Tenant. No individuals
shall waste water by tying back or wedging the faucets or in any other manner.
On leaving the Premises, Tenant shall shut off all water faucets located within
the Premises. Tenant shall use all public restrooms in the Building in a
reasonable and typical manner consistent with Comparable Buildings.

 

9. No Animals; Excessive Noise. No animals shall be allowed in the Building,
other than service animals for disabled persons. Neither Tenant nor Tenant’s
Occupants shall disturb the occupants of the Building or adjoining buildings or
space by using any electronic equipment or musical instrument or making loud or
improper noises.

 

10. Bicycles. Bicycles and other vehicles shall not be permitted anywhere inside
or on the sidewalks outside of the Building, except in those areas designated by
Landlord for bicycle parking.

 

11. Trash. Tenant shall not allow anything to be placed on the outside of the
Building, nor shall anything be thrown by Tenant out of the windows or doors, or
down the corridors or ventilating ducts or shafts, of the Building. All trash
and refuse shall be placed in receptacles provided by Landlord for the Building
or by Tenant for the Premises.

 

12. Exterior Windows, Walls and Doors. No window shades, blinds, curtains,
shutters, screens or draperies shall be attached or detached by Tenant and no
awnings shall be placed over the windows without Landlord’s prior consent.

 



Exhibit B-2

 

 

13. Hazardous Operations and Items. Tenant shall not install or operate any
steam or gas engine or boiler, or carry on any mechanical business in the
Premises without Landlord’s prior consent. (The phrase “mechanical business”
does not include typical office use of computers, printers, copiers, fax
machines and other similar office equipment.) Tenant shall not use or keep in
the Premises or the Building any kerosene, gasoline or other inflammable or
combustible fluid or material, or, without Landlord’s prior consent, use any
HVAC other than that supplied by Landlord; provided, however, that the foregoing
shall not prohibit the storage, use or disposal of cleaning materials, ink,
toner and other typical office supplies that are stored in reasonable quantities
and are transported, stored, used and disposed of in accordance with Laws.
Explosives or other articles deemed extra hazardous shall not be brought into
the Building.

 

14. Hours for Repairs, Maintenance and Alteration. Any repairs, maintenance and
alterations required or permitted to be done by Tenant under the Lease shall be
done only during the normal weekday business hours unless Landlord shall have
first consented to such work being done at other times; provided, however, that
Tenant may proceed with after-hours emergency repairs to Tenant’s property
without the prior consent of Landlord if Tenant has a bona fide emergency, and
despite its best efforts, Tenant has been unable to communicate with Landlord in
advance, so long as Tenant promptly delivers to Landlord a description, in
reasonable detail, of the repairs made. If Tenant desires to have any repairs or
maintenance required to be done by Landlord under the Lease to be done by
Landlord’s employees on Saturdays, Sundays, holidays or weekdays outside of
normal weekday business hours, Tenant shall pay the extra cost for such labor,
unless such work, if done during ordinary business hours, will impede Tenant’s
ability to operate Tenant’s business in a reasonable manner, in which case the
cost of such labor shall be included in Operating Expenses, subject to the
provisions of the Lease.

 

15. No Defacing of Premises. Except as permitted by Landlord by prior consent or
as otherwise expressly permitted by the terms of the Lease, Tenant shall not
paint, mark on, place signs on, cut, drill into, drive nails or screws into, or
in any way deface the walls, ceilings, partitions or floors of the Premises or
of the Building, with the exception of hanging artwork and LCD screens,
whiteboards and internal marketing materials customarily utilized by Tenant in
the normal course of Tenant’s business operations in a normal and reasonable
manner (but excluding any construction), so long as prior to Lease end the same
are removed and all holes and other damage caused thereby are repaired in
accordance with Paragraph 17.1 of the Lease. Pictures or diplomas shall be hung
on tacks or small nails and, notwithstanding the foregoing, may be hung without
Landlord’s prior consent; Tenant shall not use adhesive hooks for such purposes.
Tenant shall not be obligated to repair any holes caused by such tacks or small
nails.

 

16. Chair Pads. Tenant is advised to install and maintain under all caster
chairs a chair pad, or to take other reasonable steps, to protect the carpeting.
If Tenant fails to comply with the preceding sentence, Tenant shall be
responsible for any wear and tear of the carpet that would not have occurred had
Tenant so complied.

 

17. Solicitation; Food and Beverages. Landlord reserves the right to restrict,
control or prohibit canvassing, soliciting and peddling within the Building.
Tenant shall not grant any concessions, licenses or permission for the sale or
taking of orders for food or services or merchandise in the Premises, install or
permit the installation or use of any machine or equipment for dispensing food
or beverage in the Building, nor permit the preparation, serving, distribution
or delivery of food or beverages in the Premises, without the prior approval of
Landlord and only in compliance with arrangements prescribed by Landlord. Only
individuals approved by Landlord shall be permitted to serve, distribute or
deliver food and beverage within the Building outside the Premises or to use the
public areas of the Building for that purpose. No cooking shall be done or
permitted by Tenant on the Premises, except in areas of the Premises that are
specially constructed for cooking as specifically provided in working drawing
approved by Landlord, provided that such use is in accordance with Laws.
Notwithstanding anything in this Paragraph 17 to the contrary, (a) microwave
ovens and other Underwriters Laboratory-approved equipment may be used in the
Premises for heating food and brewing coffee, tea and similar beverages for
employees and visitors, and (b) Tenant may, at Tenant’s sole cost and expense,
install or have installed in the Premises vending machines for the use of
Tenant’s Occupants, and have food and beverage delivered to and served in the
Premises for Tenant’s Occupants. Notwithstanding Paragraph 5 of these Rules,
Tenant’s Occupants may accompany delivery personnel to the Premises to permit
such food and beverage deliveries or may accept food and beverage delivery at
the security desk if the Building security personnel are unwilling to permit
such delivery personnel to go to the Premises.

 



Exhibit B-3

 

 

18. Directory. Any bulletin board, directory or monument sign for Building
tenants shall be provided exclusively for the display of the name and location
of Building tenants only and Landlord reserves the right to exclude any other
names. Landlord reserves the right to review and approve all signage and
directory listings. Tenant shall pay Landlord’s reasonable charges for changing
any directory listing at Tenant’s request.

 

19. Building Name. Landlord may, without notice or liability to Tenant, name the
Building and change the name, number or designation by which the Building is
commonly known, provided that such name will not lessen the first- class status
of the Building. If Landlord changes the address of the Building and such change
necessitates a change in Tenant’s stationery or business cards, Landlord shall
reimburse Tenant for Tenant’s out-of-pocket costs for a one-month’s supply of
replacement stationery and business cards showing the new address. Tenant shall
not use the name of the Building for any purpose other than the address of the
Building.

 

20. Expulsion. Landlord reserves the right to exclude or expel from the Building
any individual who, in the reasonable judgment of Landlord, is intoxicated or
under the influence of liquor or drugs, or who is engaged in any act in
violation of any of the rules and regulations of the Building that, in the
judgment of Landlord, creates a safety or security risk to the Building or its
occupants or materially interferes with the use and occupancy of the Building by
its occupants.

 

21. Public Areas. Subject to the terms and conditions of the Lease, Landlord may
control and operate the public portions of the Building, and the public
facilities and HVAC, as well as facilities furnished for the common use of the
tenants, in such manner as Landlord reasonably deems best for the benefit of the
tenants, consistent with Comparable Buildings, provided that such control and
operation shall not unreasonably interfere with Tenant’s access to, or use of,
the Premises.

 

22. Wireless Internet. If Tenant’s wireless internet service causes interference
with the wireless internet of other tenants in the Building, Tenant shall
promptly eliminate such interference. If any other tenant’s or occupant’s
wireless internet service causes interference with Tenant’s wireless internet
service, Landlord shall use its best efforts (without an obligation to file a
lawsuit) to cause such interference to cease as soon as possible after
Landlord’s receipt of notice from Tenant of such interference.

 

Exhibit B-4

 

 

EXHIBIT C

 

to LEASE

 



 

 

SUBLEASE CONSENT AGREEMENT

 

(See attached)





 

Exhibit C-1

 

 

SUBLEASE CONSENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is entered into as of the            day of
         , 20       , among the following:

 

(i)                          , a                          (“Landlord”), whose
address is                          , with a required copy for notice purposes
via email to Victor A. Taylor, Esq., Durham Jones & Pinegar, P.C., 111 South
Main Street, Suite 2400, Salt Lake City, Utah 84111, Email: vtaylor@djplaw.com;

 

(ii)                          , a                          (“Tenant”), whose
address is                          ; and

 

(iii)                          , a                          (“Subtenant”), whose
address is                          .

 

(Landlord, Tenant and Subtenant are referred to in this Agreement collectively
as the “Parties,” and individually as a “Party.”)

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:

 

1. Definitions. As used in this Agreement, each of the following terms shall
have the indicated meaning:

 

“Lease” means the [                 ], dated                           , [as
amended by ,] entered into between Landlord or its predecessor in interest, as
landlord, and Tenant or its predecessor in interest, as tenant, a copy of which
is attached as Exhibit A.

 

“Premises” means the premises covered by the Lease.

 

“Sublease” means the [Sublease], dated                   , entered into between
Tenant, as sublandlord, and Subtenant, as subtenant, covering the Subleased
Premises, a copy of which is attached as Exhibit B.

 

“Subleased Premises” means [a portion of] Suite[s]____ on
the              floor[s] of the office building] [                          ]
located at                          , consisting of approximately
                         square feet and shown on the attached Exhibit C.

 

2. Consent to Sublease; Representations and Warranties.

 

2.1. Consent to Sublease. Landlord consents to the subleasing by Tenant to
Subtenant of the Subleased Premises; provided, however, that:

 

(a) such consent does not:

 

(i) relieve, release or discharge Tenant of any obligation to be paid or
performed by Tenant under the Lease, including, without limitation, the payment
of rent and other amounts when due under the Lease, whether occurring before or
after such consent or the date of the Sublease, and Tenant will not be released
from any liability under the Lease because of Landlord’s failure to give notice
of default by Subtenant under or with respect to any of the provisions of the
Lease, but rather Tenant and, with respect to the Subleased Premises (except as
expressly set forth in the Sublease with respect to the amount of rent or
security deposit payable), Subtenant shall be jointly and severally primarily
liable for such payment and performance;

 

-2-

 

 

(ii) constitute consent by Landlord to, approval or ratification by Landlord of,
or agreement by Landlord with, any particular provision of the Sublease or a
representation or warranty by Landlord with respect to the Sublease, and
Landlord shall not in any respect or for any purpose be bound or estopped by the
Sublease; or

 

(iii) constitute a consent to any change, alteration, addition, improvement or
repair to the Subleased Premises, including the installation of signage, which
must be separately obtained from Landlord and Tenant by Subtenant in accordance
with Paragraphs 9.2 or 19.2 (as the case may be) of the Lease;

 

(b) Subtenant may not further sublease the Subleased Premises, allow the
Subleased Premises to be used by others or assign, transfer, mortgage, encumber,
pledge or hypothecate the Sublease or Subtenant’s interest in the Sublease, in
whole or in part, without the prior written consent of Landlord in each
instance, which consent may be withheld in accordance with the provisions of the
Lease relating to assignment and subleasing of the Lease; this consent is not,
and shall not be deemed or construed as, a consent to any future or other
sublease, assignment or transfer, or a consent to a sublease term beyond the
term of the Lease, or a renewal or extension of the Lease or the Sublease;

 

(c) such consent shall not be deemed or construed to be an assignment or partial
assignment of the Lease, or, except to the extent expressly provided by this
Agreement, if at all, to create any privity of contract between Landlord and
Subtenant with respect to the Lease;

 

(d) such consent shall not be deemed or construed to modify, amend, waive or
affect any term, condition or other provision of the Lease, waive any breach of
the Lease or any of the rights or remedies of Landlord, enlarge or increase
Landlord’s obligations or Tenant’s rights under the Lease, grant to Subtenant
rights that are greater than those granted to Tenant under the Lease, or waive
or affect Tenant’s obligations under the Lease, which shall continue to apply to
the Premises and the occupants of the Premises as if the Sublease had not been
made, with the Sublease remaining in all respects subject and subordinate to the
Lease, as the same may be amended; if any conflict exists between the Lease or
this Agreement and the Sublease (except, as to Subtenant, as expressly set forth
in the Sublease with respect to the amount of rent or security deposit payable),
then the Lease or this Agreement, as applicable, shall control and prevail;

 

(e) notwithstanding any provision of the Sublease to the contrary, Subtenant
shall have no right to enforce any of Tenant’s rights under the Lease directly
against Landlord, all of such rights being personal to Tenant;

 

(f) Tenant and Subtenant shall not amend the Sublease in any respect without the
prior written approval of Landlord, and in no event shall any such amendment,
whether or not approved by Landlord, affect or modify or be deemed to affect or
modify the Lease in any respect;

 

(g) for the benefit of Landlord, Subtenant agrees that Subtenant will be fully
and completely bound by each and every term of the Lease relating to Subtenant’s
occupancy and use of the Subleased Premises, and, except as expressly set forth
in the Sublease with respect to the amount of rent or security deposit payable,
Subtenant expressly assumes and agrees to perform and comply with every
obligation of Tenant under the Lease as to the Subleased Premises, as if
Subtenant were the tenant under the Lease with respect to the Subleased
Premises, including, without limitation, Tenant’s obligation to indemnify
Landlord in accordance with Paragraph 11.1 of the Lease and deliver financial
statements in accordance with Paragraph 18.2 of the Lease; Subtenant
acknowledges that Subtenant has examined and is familiar with all of the
provisions of the Lease;

 



-3-

 

 

(h) Tenant shall be liable to Landlord for any default under the Lease, whether
such default is caused by either or both Tenant and Subtenant or anyone claiming
by, through or under either Tenant or Subtenant; subject to the notice and cure
provisions given to Tenant and set forth in Paragraph 16.1 of the Lease,
Landlord may proceed directly against Tenant without first exhausting Landlord’s
remedies against Subtenant, Landlord may proceed directly against Subtenant
without first exhausting Landlord’s remedies against Tenant, or Landlord may
proceed directly against Tenant and Subtenant simultaneously; therefore, such
consent shall not be deemed to restrict or diminish any right that Landlord may
have against Tenant or Subtenant pursuant to the Lease, or at law or in equity
for violation of the Lease or otherwise, including, without limitation, the
right to enjoin or otherwise restrain any violation of the Lease by Subtenant,
and Landlord may at any time enforce the Lease against either or both Tenant and
Subtenant; any breach of the Lease by either Tenant or Subtenant will entitle
Landlord to avail itself of any remedy set forth in the Lease in the event of
such breach, as well as any other remedy available at law to Landlord;

 

(i) notwithstanding anything to the contrary contained in this Agreement,
Landlord shall not be liable at any time for any cost or obligation of any kind
arising in connection with the Sublease, including, without limitation, any
failure of Tenant or Subtenant to perform any of its obligations under the
Sublease, brokerage commissions or other charges or expenses, improvements to
the Subleased Premises, or security required to be given by Subtenant under the
Sublease; Tenant and Subtenant jointly and severally agree to indemnify,
protect, defend and hold harmless Landlord from all claims, losses, liabilities,
costs and expenses (including reasonable attorneys’ fees) that Landlord may
incur as a result of any claim to pay any person any commission, finder’s fee or
other charge in connection with the Sublease;

 

(j) to the extent that any provisions of the Sublease are contrary to the
provisions of the Lease, such Sublease provisions are deemed revoked as to
Landlord, and Tenant and Subtenant shall fully perform all provisions of the
Lease; without limiting the generality of the foregoing, and notwithstanding
anything to the contrary contained in the Sublease: (i) nothing in the Sublease
shall expand the liability or obligations of Landlord, whether to Tenant,
Subtenant or any other person, and Landlord withholds consent to anything in the
Sublease that does expand or purports to expand the liability or obligations of
Landlord; and (ii) Subtenant shall have no right to expand or relocate the
Subleased Premises beyond the Premises, to extend or renew the term of the
Sublease beyond the existing term of the Lease or to exercise any option to
terminate, right of first offer or right of first refusal, regardless of whether
Tenant may have any such right under the Lease, and Subtenant shall have no
right to exercise Tenant’s rights thereunder; Subtenant’s sole remedy for any
alleged or actual breach of its rights in connection with the Subleased Premises
shall be solely and exclusively against Tenant; and

 

(k) pursuant and subject to Paragraph 10.3 of the Lease, concurrently with the
execution and delivery of this Agreement, Tenant shall pay to Landlord all of
Landlord’s reasonable and customary attorneys’ fees and costs incurred in
connection with the Sublease and this Agreement.

 

2.2. Representations and Warranties. As an inducement for Landlord to give the
foregoing consent, Tenant represents and warrants to Landlord that:

 

(a) the Lease was duly authorized, executed and delivered by Tenant, is in full
force and effect, and constitutes the legal, valid and binding obligation of
Tenant, enforceable in accordance with its terms;

 

(b) any improvements to be constructed on the Premises by Landlord have been
completed and accepted by Tenant (subject to any “punch list” items to be
completed by Landlord under the Lease and to any items warranted by Landlord
under the Lease), and any tenant improvement allowance due to Tenant has been
paid to Tenant in full;

 

(c) Tenant unconditionally accepts the Premises in their current “as is”
condition and does not have any claim against Landlord for any defect,
limitation or deficiency in the Premises (subject to any “punch list” items to
be completed by Landlord under the Lease and to any items warranted by Landlord
under the Lease), or any defenses against the enforcement of the Lease;

 

-4-

 

 

(d) to Tenant’s knowledge, neither Landlord nor Tenant is in default in any
manner in the performance of any of their respective obligations under the
Lease, and no circumstance exists which, with the passage of time or the giving
of notice or both, would constitute such a default; and

 

(e) except for the Sublease, Tenant has not assigned the Lease or subleased or
otherwise transferred or encumbered its interest under the Lease.

 

3. Payments under Sublease.

 

3.1. Payment to Landlord. As additional consideration for Landlord’s consent to
the Sublease, Tenant irrevocably, absolutely and unconditionally conveys,
transfers and assigns to Landlord all rent and other amounts due to Tenant under
the terms of the Sublease, together with the right, power and authority to
collect such rent and other amounts, subject to Paragraph 10.3 of the Lease.
Therefore, notwithstanding any Sublease provision to the contrary, Subtenant
covenants to pay directly to Landlord without abatement, deduction, offset,
prior notice or demand by Landlord all rent and other amounts payable to Tenant
under the Sublease in lawful money of the United States at the address set forth
above for Landlord or at such other place as Landlord may designate to Subtenant
in writing, on or before the date due. To the extent of all rent and other
amounts actually paid by Subtenant and received by Landlord, Tenant shall
receive credit under the Lease against current amounts then payable by Tenant to
Landlord under the Lease, and Subtenant shall receive credit under the Sublease
for those amounts; provided, however, that the receipt by Landlord of any rent
or other amounts from Subtenant shall not be deemed or construed as releasing
Tenant from Tenant’s obligations under the Lease (except to the extent of such
amounts actually received by Landlord) or the acceptance of Subtenant as a
direct tenant; provided further, however, that if the rent actually received by
Landlord from Subtenant under the Sublease exceeds the rent payable by Tenant
under the Lease (calculated on a per rentable square foot basis if less than all
of the Premises is subleased), Landlord shall promptly remit fifty percent (50%)
of such excess to Tenant in accordance with and subject to Paragraph 10.3 of the
Lease (meaning that such excess shall be calculated after reimbursing Tenant for
reasonable advertising expenses, brokerage commissions, tenant improvement costs
and attorneys’ fees actually incurred by Tenant and payable to non-affiliated
third parties in connection with such assignment or subleasing, all of which
must be amortized over the applicable assignment or sublease term). Landlord
shall give Tenant prompt written notice if Subtenant fails to pay any monthly
rent to Landlord when due under this Agreement, and no late charge or default
interest shall be payable by Tenant on such monthly rent payable by Subtenant in
such event if Tenant cures such failure within three (3) business days after the
receipt of such notice from Landlord.

 

3.2. Consideration. Tenant and Subtenant each represent and warrant to, and
covenant with, Landlord that the rent expressly set forth in the Sublease (which
shall be paid to Landlord in accordance with Paragraph 3.1 of this Agreement) is
the only rent or other consideration paid or to be paid by Subtenant to Tenant
in connection with the Sublease or the Subleased Premises, and that no other
rent or consideration has been paid or is to be paid by Subtenant to Tenant,
including, without limitation, any money, property, services or anything else of
value (including, without limitation, the payment of costs, cancellation of
indebtedness, discounts, rebates or any other items). Landlord may, at its
expense, following at least ten (10) business days’ written notice to Tenant,
audit and review Tenant’s records and accounts relating to the Sublease and the
Subleased Premises at any time or from time to time during normal business
hours. If such audit and review reveal that Tenant has paid less than the amount
owed pursuant to Paragraph 10.3 of the Lease, then Tenant shall pay within
thirty (30) days after demand the reasonable cost of such audit and review and
any additional rent or other sums owed to Landlord hereunder.

 

-5-

 

 

4. Termination of Sublease. If at any time prior to the expiration or sooner
termination of the Sublease:

 

(a) the Lease expires or terminates for any reason, including, without
limitation, as a result of a Tenant default, a rejection of the Lease in Tenant
bankruptcy proceedings, a voluntary termination agreed to by Landlord and
Tenant, or the expiration of the term of the Lease; or

 

(b) Tenant’s right to possession terminates by surrender, as a result of an
unlawful detainer proceeding, or by any other cause, without termination of the
Lease,

 

then the Sublease shall automatically and simultaneously terminate as a matter
of law, and Subtenant shall vacate the Subleased Premises on or before the
effective date of such expiration, termination or surrender, subject to the
provisions of Paragraph 5 of this Agreement. If Subtenant fails to vacate the
Subleased Premises in a timely manner, Landlord shall be entitled to all of the
rights and remedies available to a landlord against a tenant wrongfully holding
over after expiration of the term of a lease without Landlord’s prior written
consent, including, without limitation, the rights and remedies available to
Landlord under Paragraph 17.2 of the Lease (including, without limitation, those
provisions relating to increased rent). Landlord shall not be liable to Tenant
or Subtenant for any claim or damage because of the termination.

 

5. Discretionary Continuance of Sublease.

 

5.1. Right to Continue. Notwithstanding anything to the contrary contained in
Paragraph 4 of this Agreement, if at any time prior to the expiration or sooner
termination of the Sublease:

 

(a) the Lease expires or terminates for any reason (other than a termination
under the provisions of the Lease relating to damage, destruction or
condemnation), including, without limitation, as a result of a Tenant default, a
rejection of the Lease in Tenant bankruptcy proceedings, a voluntary termination
agreed to by Landlord and Tenant, or the expiration of the term of the Lease; or

 

(b) Tenant’s right to possession terminates by surrender, as a result of an
unlawful detainer proceeding, or by any other cause, without termination of the
Lease,

 

then Landlord may, at its sole option (which may be exercised in Landlord’s sole
and absolute discretion and without any obligation to do so), on written notice
delivered to Subtenant not more than thirty (30) days after the effective date
of such expiration, termination or surrender, and without any additional or
further agreement of any kind by Subtenant (such notice being self-operative
without the execution of any further instrument), elect to continue the Sublease
without interruption with the same effect as if Landlord, as landlord, and
Subtenant, as tenant, had entered into a lease as of the end of the Lease
containing the same provisions as those contained in the Sublease for a term
equal to the unexpired term of the Sublease, subject, however, to the right of
Landlord, in its sole discretion, to terminate the Sublease thereafter on not
less than thirty (30) days’ advance written notice given by Landlord to
Subtenant. That is, even if Landlord elects to continue the Sublease pursuant to
this Paragraph 5, Landlord may nevertheless at any time thereafter, on at least
thirty (30) days’ written notice to Subtenant, terminate the Sublease, in which
case the Sublease and all right, title and interest of Subtenant under the
Sublease shall terminate, and Subtenant shall vacate the Subleased Premises in
accordance with the Sublease and the Lease, as of the effective date of such
termination.

 

5.2. Conditions on Continuance. If Landlord elects to continue the Sublease:

 

(a) Subtenant shall attorn to Landlord as tenant, and Landlord shall accept such
attornment, subject, however, to the foregoing right of Landlord thereafter to
terminate the Sublease, and Subtenant shall, within ten (10) days after the
request of Landlord, confirm such attornment in writing;

 

-6-

 

 

(b) Landlord shall thereafter stand in the place and stead of Tenant under the
Sublease, and all rent and other sums payable to Tenant under the Sublease, and
all other obligations to be performed by Subtenant under the Sublease, shall
continue to be paid and performed when due by Subtenant to Landlord; provided,
however, that in no event will Landlord:

 

(i) be liable for any act, omission or default of Tenant under the Sublease;

 

(ii) be subject to any claims, offsets or defenses that Subtenant had or might
have against Tenant;

 

(iii) be obligated to cure any default of Tenant that occurred prior to the time
that Landlord succeeded to the interest of Tenant under the Sublease, to perform
any obligation under the Sublease to have been paid or performed by Tenant prior
to the giving of such notice, or for any construction, improvement or repair
that is not the obligation of Landlord under the Lease;

 

(iv) be bound by any payment of rent or other payment made by Subtenant to
Tenant in advance of any periods reserved for that payment in the Sublease;

 

(v) be bound by any modification or amendment of the Sublease made without the
written consent of Landlord; or

 

(vi) be liable for the return of any security deposit not actually received by
Landlord;

 

(c) neither Landlord’s election under this Paragraph 5 nor its acceptance of any
rent from Subtenant will be deemed a waiver by Landlord of any provisions of the
Lease or this Agreement; and

 

(d) Landlord shall have the same remedies against Subtenant for the
nonperformance of any agreement contained in the Sublease, for the recovery of
rent, for the commission of any waste, and for any other default that Tenant had
or would have had if the Lease had not ended.

 

6. Services. Landlord may furnish services to the Subleased Premises requested
by Subtenant other than or in addition to those to be provided under the Lease,
and bill Subtenant directly for such services for the convenience of, and
without notice to, Tenant. Subtenant shall pay to Landlord all amounts that may
become due for such services on the due dates therefor. If a separate submeter
is installed to measure any utility furnished to the Subleased Premises, then
payment for the utility so furnished will be made by Subtenant directly to
Landlord as and when billed, and the furnishing of such utility will be in
accordance with and subject to all of the applicable provisions of the Lease. If
Subtenant fails to pay any of the foregoing amounts in a timely manner, then
Tenant shall pay such amount to Landlord on written demand as additional rent
under the Lease, and the failure of Tenant to pay such amount in a timely manner
shall be a default under the Lease. Therefore, both Tenant and Subtenant shall
be and continue to be jointly and severally liable for all bills rendered by
Landlord for charges incurred by or imposed on Subtenant for services rendered
and materials supplied to the Subleased Premises.

 

7. Insurance. Subtenant shall, with respect to Subtenant and the Subleased
Premises, carry the insurance policies required to be carried by Tenant pursuant
to Paragraph 12 of the Lease and shall deliver evidence of such policies to
Landlord prior to occupancy of the Subleased Premises by Subtenant. The
insurance shall name Landlord as an additional insured or as a loss payee, as
applicable, and provide that the policy will not be subject to cancellation or
change except after at least thirty (30) days’ prior written notice to Landlord
and Tenant.

 

-7-

 

 

8. No Modifications to Sublease. Neither Subtenant nor its successors or assigns
shall enter into any agreement that modifies or merges the Sublease without the
prior written consent of Landlord. Any agreement made in contravention of the
preceding sentence shall not affect or be binding on Landlord.

 

9. Sale of Subleased Premises. The term “Landlord” as used in this Agreement
means only the owner of the Subleased Premises during the term of such owner’s
ownership, so that in the event of any sale or other transfer of Landlord’s
interest in the Subleased Premises, Landlord will be relieved of all covenants
and obligations of Landlord thereafter arising under this Agreement. The
provisions of this Agreement, however, shall bind any subsequent owner of the
Subleased Premises.

 

10. Estoppel Certificate. Subtenant shall, within ten (10) days after Landlord’s
request, execute and deliver to Landlord an estoppel certificate in favor of
Landlord and such other persons as Landlord shall reasonably request setting
forth the following: (a) a ratification of the Sublease; (b) the commencement
date and expiration date of the Sublease; (c) that the Sublease is in full force
and effect and has not been assigned, modified, supplemented or amended (except
by such writing as shall be stated); (d) that all conditions under the Sublease
to be performed by Tenant have been satisfied or, in the alternative, those
claimed by Subtenant to be unsatisfied; (e) that no defenses or offsets exist
against the enforcement of the Sublease or, in the alternative, those claimed by
Subtenant to exist; (f) the amount of advance rent, if any (or none if such is
the case), paid by Subtenant; (g) the date to which rent has been paid; (h) the
amount of any security deposit under the Sublease; and (i) such other
information regarding the status of the Sublease as Landlord may reasonably
request.

 

11. Notices. Any notice or demand to be given by one Party to another under this
Agreement shall be given in writing by personal service, express mail, Federal
Express or any other similar form of courier or delivery service, or mailing in
the United States mail, postage prepaid, certified and return receipt requested,
and addressed to such Party as set forth at the outset of this Agreement. Any
Party may change the address at which such Party desires to receive notice on
written notice of such change to the other Party. Any such notice shall be
deemed to have been given, and shall be effective, on delivery to the notice
address then applicable for the Party to which the notice is directed; provided,
however, that refusal to accept delivery of a notice or the inability to deliver
a notice because of an address change that was not properly communicated shall
not defeat or delay the giving of a notice. Notwithstanding any provision of the
Sublease to the contrary, Landlord shall have no obligation to deliver to
Subtenant any notice or copy of any notice given under the Lease, and no
obligation to accept, consider or respond to any request, inquiry, demand or
other communication from Subtenant, whether of a type described in the Lease,
the Sublease or otherwise, except as expressly set forth in this Agreement.
Tenant and Subtenant shall each, concurrently with the mailing of any default
notice to the other under the Sublease, provide a copy of such notice to
Landlord in accordance with this Paragraph.

 

12. Attorneys’ Fees. If any Party brings suit to enforce or interpret this
Agreement, the prevailing Party shall be entitled to recover from the other
Party or Parties the prevailing Party’s reasonable attorneys’ fees and costs
incurred in any such action or in any appeal from such action, in addition to
the other relief to which the prevailing Party is entitled.

 

13. Miscellaneous. This Agreement shall inure to the benefit of, and be binding
on, the Parties and their respective successors and assigns, subject to the
other provisions of this Agreement. This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws (excluding the choice of
laws rules) of the state of Utah. This Agreement may be executed in any number
of duplicate originals or counterparts, each of which when so executed shall
constitute in the aggregate but one and the same document. Each individual
executing this Agreement represents and warrants that such individual has been
duly authorized to execute and deliver this Agreement in the capacity and for
the entity set forth where such individual signs. A modification of, or
amendment to, any provision contained in this Agreement shall be effective only
if the modification or amendment is in writing and signed by all of the Parties.
Any oral representation or modification concerning this Agreement shall be of no
force or effect. Each exhibit referred to in, and attached to, this Agreement is
an integral part of this Agreement and is incorporated in this Agreement by this
reference.

 

[Remainder of page intentionally left blank; signatures on following page]

 

-8-

 

 

THE PARTIES have executed this Agreement on the respective dates set forth
below, to be effective as of the date first set forth above.

 

 



  LANDLORD:           By         Print or Type Name of Signatory:              
  Its         Date              

 

 

Sublease Consent Agreement

 

Signatures-1

 



 

 

 

  TENANT:           By         Print or Type Name of Signatory:                
Its         Date              

 

 

Sublease Consent Agreement

 

Signatures-2

 

 

 

 

  SUBTENANT:           By         Print or Type Name of Signatory:              
  Its         Date              

 

 

Sublease Consent Agreement

 

Signatures-3

 

 

 

 

CONSENT AND CONFIRMATION OF SUBLEASE GUARANTOR

 

THE UNDERSIGNED, the guarantor of the Sublease (the “Sublease”) identified in
the foregoing Sublease Consent Agreement (the “Agreement”), (i) consents and
agrees to the Agreement, (ii) agrees that the undersigned’s guaranty of the
Sublease is in full force and effect and will continue to apply to the Sublease,
as the Sublease may be amended after the date of this instrument, or as the
Sublease may be enforced by Landlord (as defined in the Agreement), (iii) agrees
that the undersigned has no defenses to the enforcement of such guaranty, which
is and shall continue to be enforceable in accordance with its terms, and (iv)
agrees that such guaranty shall by fully enforceable by Landlord with respect to
any obligation of Subtenant (as defined in the Agreement) running in favor of
Landlord.

 

DATED:                          .

 

      ____________, individually       Date              

 

 

Sublease Consent Agreement

 

Signatures-4

 



 

 

EXHIBIT A

 

to

 

SUBLEASE CONSENT AGREEMENT

 



 

 

LEASE

 

(See attached)



 

 

Sublease Consent Agreement

Exhibit A-1

 

 

 

 

EXHIBIT B

 

to

 

SUBLEASE CONSENT AGREEMENT

 



 

 

SUBLEASE

 

(See attached)



 

 

Sublease Consent Agreement

Exhibit B-1

 

 

 

 

EXHIBIT C

 

to

 

SUBLEASE CONSENT AGREEMENT

 



 

 

SUBLEASED PREMISES

 

(See attached)

 

 



Sublease Consent Agreement

Exhibit C-1

 

 

 



 

